Exhibit 10.59

AGREEMENT OF PURCHASE AND SALE

OF

REAL PROPERTY COMMONLY KNOWN AS THE

RICHMOND MARRIOTT HOTEL

IN

RICHMOND, VIRGINIA

and

Joint Escrow Instructions

between

PRVA II, L.P.,

a Delaware limited partnership (“Seller”),

and

APPLE SEVEN HOSPITALITY OWNERSHIP, INC.,

a Virginia corporation (“Buyer”).

Effective Date: September 24, 2007



--------------------------------------------------------------------------------

1.

  

DEFINITIONS

   1   

1.1

  

Account

   1   

1.2

  

Affiliate

   1   

1.3

  

Approval Date

   1   

1.4

  

Assumed Contracts

   1   

1.5

  

Bill of Sale

   1   

1.6

  

Buyer’s Manager

   1   

1.7

  

Broker

   1   

1.8

  

Business Day

   1   

1.9

  

Cash Bank

   2   

1.10

  

Claims

   2   

1.11

  

Closing

   2   

1.12

  

Closing Date

   2   

1.13

  

Closing Documents

   2   

1.14

  

Code

   2   

1.15

  

Consumables Inventory

   2   

1.16

  

Continuing Employees

   2   

1.17

  

Contract Assignment

   2   

1.18

  

Counsel

   2   

1.19

  

Day

   2   

1.20

  

Deposit

   2   

1.21

  

Disputed Payable

   2   

1.22

  

Eligible Employees

   2   

1.23

  

Employee Leave

   2   

1.24

  

Employee Liabilities

   2   

1.25

  

Environment

   3   

1.26

  

Environmental Law

   3   

1.27

  

Equipment Lease

   3   

1.28

  

ERISA

   3   

1.29

  

Escrow

   3   

1.30

  

Escrow Agent

   3   

1.31

  

Excluded Employees

   3   

1.32

  

Existing Environmental Report

   3   

1.33

  

Existing Survey

   3   

1.34

  

Existing Title Report

   3   

1.35

  

Extended Coverage

   4   

1.36

  

FF&E

   4   

1.37

  

Final Statement

   4   

1.38

  

FIRPTA Certificate

   4   

1.39

  

Food and Beverage Inventory

   4   

1.40

  

General Assignment

   5   

1.41

  

Governmental Authority

   5   

1.42

  

Ground Lease

   5   

1.43

  

Ground Lease Assignment

   5   

1.44

  

Hazardous Substance

   5   

1.45

  

Hotel

   5

 

i



--------------------------------------------------------------------------------

  

1.46

  

Hotel Deposits

   5   

1.47

  

Hotel Employees

   5   

1.48

  

Hotel Improvements

   6   

1.49

  

Hotel License Agreement

   6   

1.50

  

Hotel Manager

   6   

1.51

  

Hotel Management Agreement

   6   

1.52

  

Hotel Parcel

   6   

1.53

  

Hotel Premises

   6   

1.54

  

Hotel Records

   6   

1.55

  

Intangibles

   6   

1.56

  

Inventory

   6   

1.57

  

Last Closing Date

   6   

1.58

  

Laws

   7   

1.59

  

Lease

   7   

1.60

  

Lien

   7   

1.61

  

Liquor Inventory

   7   

1.62

  

Liquor License

   7   

1.63

  

Monetary Liens

   7   

1.64

  

Liquor Operations

   7   

1.65

  

New License

   7   

1.66

  

New Title Matter

   7   

1.67

  

Intentionally Omitted

   7   

1.68

  

Ordinary Course

   7   

1.69

  

Original

   7   

1.70

  

Parking Agreement

   8   

1.71

  

Permit

   8   

1.72

  

Permitted Exceptions

   8   

1.73

  

Place of Closing

   8   

1.74

  

Preliminary Statement

   8   

1.75

  

Property

   8   

1.76

  

Purchase Price

   8   

1.77

  

Release

   8   

1.78

  

Repair Warranties

   8   

1.79

  

Retail Inventory

   8   

1.80

  

Seller’s Knowledge

   8   

1.81

  

Service Contract

   9   

1.82

  

Survey

   9   

1.83

  

Taxes

   9   

1.84

  

Third Party Consents

   9   

1.85

  

Third Party Contracts

   9   

1.86

  

Title Company

   9   

1.87

  

Title Report

   9   

1.88

  

Title Policy

   9   

1.89

  

Transactor

   9   

1.90

  

Transfer Instruments

   9   

1.91

  

Uniform System of Accounts

   9

 

ii



--------------------------------------------------------------------------------

  

1.92

  

WARN Act

   9   

1.93

  

Other Definitions

   10

2.

  

COVENANT OF PURCHASE AND SALE

   10   

2.1

  

Equipment Leases, Service Contracts, Leases, Etc

   10   

2.2

  

Third Party Consents; Estoppel Certificates

   11

3.

  

PURCHASE PRICE AND DEPOSIT

   11   

3.1

  

Amount of Purchase Price

   11   

3.2

  

Allocation of Price

   12   

3.3

  

Deposit

   12   

3.4

  

EINs

   12

4.

  

TITLE AND DUE DILIGENCE CONDITIONS

   12   

4.1

  

Acceptance of Title and Survey

   12   

4.2

  

New Exceptions

   13   

4.3

  

Monetary Liens

   14   

4.4

  

Termination for New Title Matter

   14   

4.5

  

Extension of Closing Date for Notice and Cure

   14   

4.6

  

Access to Property

   15   

4.7

  

Indemnification

   15   

4.8

  

Buyer’s Right of Termination

   15

5.

  

REPRESENTATIONS

   15   

5.1

  

By Seller

   15   

5.2

  

By Buyer

   20   

5.3

  

WAIVER AND RELEASE

   21   

5.4

  

Survival and Limitations

   22   

5.5

  

Notice of Subsequent Event or Discovery

   23

6.

  

OPERATION OF THE HOTEL PENDING CLOSING

   23   

6.1

  

Material alterations or other material changes in the Hotel Improvements except
as may be currently required by Law

   23   

6.2

  

Cancellation or surrender of any existing Permit

   23   

6.3

  

Creation of or permitting any Lease or voluntary Lien, provided that all
Monetary Liens shall be paid in full and released by Seller at Closing and all
other Liens not approved by Buyer pursuant to the terms of this Agreement shall
be released by Seller at Closing

   23   

6.4

  

Entering into or materially modifying any Service Contract or Equipment Lease
unless the same is terminable upon not more than thirty (30) days’ notice
without penalty

   23   

6.5

  

Modifying the Ground Lease in any material way

   23   

6.6

  

Material reductions in levels of service, sales and marketing efforts,
maintenance or staff

   23

7.

  

OTHER AGREEMENTS

   23   

7.1

  

Property Management Agreement

   23   

7.2

  

Liquor License(s) and Inventory

   23   

7.3

  

Hotel License Agreement

   24   

7.4

  

Assumption of Metropolitan Loan

   25   

7.5

  

Access to Financial Information

   25   

7.6

  

Bulk Sales

   26

 

iii



--------------------------------------------------------------------------------

  

7.7

  

Indemnification

   26   

7.8

  

Otis Elevator Contract

   28   

7.9

  

New Management

   28   

7.10

  

Possession; Assignment and Assumption

   28   

7.11

  

Costs

   29   

7.12

  

Escrow Funds

   30

8.

  

PRORATIONS, CREDITS AND OTHER ADJUSTMENTS

   30   

8.1

  

Taxes

   30   

8.2

  

Utilities

   31   

8.3

  

Proration of Expenses

   31   

8.4

  

Income/Charges

   31   

8.5

  

Credit for Certain Inventories

   31   

8.6

  

Guest Ledger

   32   

8.7

  

Credits for Cash Banks

   32   

8.8

  

Secured Loan

   32   

8.9

  

Advance Deposits

   32   

8.10

  

Accounts Receivable

   32   

8.11

  

Accounts Payable

   33   

8.12

  

Regarding Hotel Prorations Generally

   33   

8.13

  

Reconciliation and Final Payment

   33   

8.14

  

Employees

   33

9.

  

CONDITIONS TO CLOSING

   34   

9.1

  

In Buyer’s Favor

   34   

9.2

  

In Seller’s Favor

   34   

9.3

  

Pre-Closing Damage or Destruction

   35

10.

  

CLOSING

   35   

10.1

  

Time, Place and Manner

   35   

10.2

  

Seller’s Deliveries

   36   

10.3

  

Buyer’s Deliveries:

   36   

10.4

  

Closing Costs

   37   

10.5

  

Completion of Closing

   38   

10.6

  

Escrow and Recording Instructions

   38   

10.7

  

Delivery of Possession

   38   

10.8

  

Guests’ Property

   38   

10.9

  

Failure of Closing

   39   

10.10

  

Procedure for Termination of Escrow

   39   

10.11

  

Maintenance of Confidentiality by Escrow Agent

   40

11.

  

POST-CLOSING ADJUSTMENTS

   40   

11.1

  

Final Closing Statement

   40   

11.2

  

Disputes

   40   

11.3

  

Settlement

   40

12.

  

INTENTIONALLY OMITTED

   40

13.

  

HOTEL RECORDS

   40

14.

  

ASSIGNMENT

   41

15.

  

NOTICES

   41

16.

  

GENERAL PROVISIONS

   42

 

iv



--------------------------------------------------------------------------------

  

16.1

  

Confidentiality

   42   

16.2

  

Effect of Termination

   43   

16.3

  

Construction; Participation in Drafting

   43   

16.4

  

No Third-Party Beneficiaries

   43   

16.5

  

Integration and Binding Effect

   43   

16.6

  

Computation of Time

   43   

16.7

  

Captions

   43   

16.8

  

Further Assurances

   43   

16.9

  

Enforcement Costs

   44   

16.10

  

GOVERNING LAW

   44   

16.11

  

Counterparts

   44

17.

  

EXHIBITS

   44

18.

  

SIGNERS’ WARRANTY

   45

19.

  

DEFAULT REMEDIES

   45   

19.1

  

Buyer Default

   45   

19.2

  

Seller Default

   45

20.

  

BROKERS

   46

 

v



--------------------------------------------------------------------------------

AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY

AND

JOINT ESCROW INSTRUCTIONS

THIS AGREEMENT OF PURCHASE AND SALE OF REAL PROPERTY AND JOINT ESCROW
INSTRUCTIONS (this “Agreement”) is made as of September             , 2007 (the
“Effective Date”), among

PRVA II, L.P., a Delaware limited partnership (“Seller”),

and

APPLE SEVEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation (“Buyer”).

IN CONSIDERATION OF the mutual covenants and conditions contained herein,
parties hereto (together, the “Parties” and each, sometimes, a “Party”) do
hereby agree and covenant with each other as follows:

1. DEFINITIONS.

1.1 Account. “Account” means any account receivable to be assigned to Buyer or
Buyer’s nominee at Closing, pursuant to Section 8.10, and “the Accounts” means
all such accounts receivable.

1.2 Affiliate. “Affiliate” means, with respect to an indicated person, any other
person which controls, is controlled by or is under common control with such
indicated person.

1.3 Approval Date. “Approval Date” means the date that is thirty (30) days after
the Effective Date.

1.4 Assumed Contracts. “Assumed Contracts” means the Service Contracts
identified on the attached Exhibit G and Equipment Leases identified on the
attached Exhibit H (except for any such Service Contracts and Equipment Leases
excluded pursuant to Section 2).

1.5 Bill of Sale. “Bill of Sale” means one or more instruments, as Buyer may
reasonably determine, each substantively in the form attached hereto as Exhibit
T, together conveying the FF&E to Buyer or Buyer’s nominee(s).

1.6 Buyer’s Manager. The “Buyer’s Manager” shall be determined prior to the
Approval Date.

1.7 Broker. “Broker” means Molinaro Koger.

1.8 Business Day. The term “Business Day” means a day other than Saturday,
Sunday or other day when commercial banks in Virginia are authorized or required
by Law to close.

 

1



--------------------------------------------------------------------------------

1.9 Cash Bank. “Cash Bank” means, with respect to the Hotel, cash on hand in
house banks and petty cash as of Closing, as specified in the Preliminary
Statement.

1.10 Claims. “Claims” has the meaning specified in Section 8.14.

1.11 Closing. “Closing” means the recordation of the Ground Lease Assignment in
the official land records of the county in which the Hotel is located.

1.12 Closing Date. “Closing Date” means fifteen (15) days after the Approval
Date, subject to extension as provided in this Agreement.

1.13 Closing Documents. Documents to be delivered hereunder at, or for purposes
of effecting, Closing.

1.14 Code. “Code” means the Internal Revenue Code of 1986, as amended.

1.15 Consumables Inventory. “Consumables Inventory” means the stock of supplies
and other consumables used in the operation and maintenance of the Hotel in the
Ordinary Course.

1.16 Continuing Employees. “Continuing Employees” means Hotel Employees who are
employed by Buyer’s Manager upon Closing.

1.17 Contract Assignment. “Contract Assignment” means an assignment and
assumption of Assumed Contracts substantively in the form attached hereto as
Exhibit U.

1.18 Counsel. “Counsel” means each Party’s respective legal counsel for the
transaction contemplated by this Agreement: with respect to Seller, the law firm
of Greenberg Traurig, LLP; with respect to Buyer, the law firm of McGuireWoods
LLP.

1.19 Day. The term “day” means a calendar day.

1.20 Deposit. “Deposit” has the meaning specified in Section 3.3.

1.21 Disputed Payable. “Disputed Payable” means any amount that a third party
claims to be due or accrued as of Closing with respect to the operation of the
Hotel, but that Seller or Hotel Manager disputes (including the disputed portion
of any bill, invoice or claim that Seller or Hotel Manager otherwise
acknowledges to be due and payable).

1.22 Eligible Employees. “Eligible Employees” means all Hotel Employees, other
than Excluded Employees, whom Hotel Manager employs at the Hotel immediately
prior to Closing.

1.23 Employee Leave. “Employee Leave” means vacation, sick leave and any other
paid leave accrued or accruing with respect to Hotel Employees.

1.24 Employee Liabilities. “Employee Liabilities” means all obligations and
liabilities, actual or contingent with respect to Hotel Employees, whether
accruing or arising

 

2



--------------------------------------------------------------------------------

before or after Closing, including, without limitation, any and all obligations
or liabilities: (A) for wages, salaries, Employee Leave, fringe benefits, and
payroll taxes; (B) for worker’s compensation claims based on any real or alleged
occurrence prior to Closing; and (C) for claims or penalties under applicable
Laws governing employer/employee relations (including, without limitation, the
National Labor Relations Act and other labor relations laws, fair employment
standards Laws, fair employment practices and anti-discrimination Laws, the
Worker Adjustment and Retraining Notification Act of 1988, the Employee
Retirement Income Security Act, the Multi-Employer Pension Plan Amendments Act,
and the Consolidated Omnibus Budget Reconciliation Act of 1985).

1.25 Environment. “Environment” means surface water, groundwater, drinking water
supply, land surface or subsurface strata or ambient air, flora and fauna.

1.26 Environmental Law. “Environmental Laws” means all governmental laws, rules,
regulations, orders, consent orders, judgments, directives, decrees, policies or
guidance whether federal, state or local relating to the protection of human
health or the Environment.

1.27 Equipment Lease. “Equipment Lease” means the personal property leases
covering certain items of FF&E identified in the schedule attached hereto as
Exhibit H.

1.28 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

1.29 Escrow. “Escrow” means the escrow established pursuant to this Agreement
for purposes of holding the Deposit and, pending Closing, the balance of the
Purchase Price and the Transfer Instruments to be recorded upon Closing.

1.30 Escrow Agent. “Escrow Agent” means the Title Company, acting through its
local office near the Hotel, whenever acting in the capacity of an escrow holder
pursuant hereto.

1.31 Excluded Employees. “Excluded Employees” means Hotel Employees designated
by Buyer’s Manager to Seller and Hotel Manager not later than five (5) days
before the Closing Date, not to exceed the lesser of (i) ten percent of the
Hotel Employees employed at the Hotel immediately prior to Closing and (ii) the
number (including the General Manager, if not hired by Buyer’s Manager or
retained by Hotel Manager and all Hotel Employees terminated in the 90 days
preceding Closing) in excess of which Seller would be required to give notice
under the WARN Act.

1.32 Existing Environmental Report. “Existing Environmental Report” means the
environmental assessment report(s) and further environmental studies (if any)
regarding the Hotel Premises identified on Exhibit D.

1.33 Existing Survey. “Existing Survey” means the ALTA/ACSM Survey of the Hotel
Premises identified on Exhibit D.

1.34 Existing Title Report. “Existing Title Report” means the existing lender’s
policy of title insurance on the Hotel Premises identified on Exhibit D.

 

3



--------------------------------------------------------------------------------

1.35 Extended Coverage. “Extended Coverage” means the deletion from the Title
Policy of general exceptions for survey matters, unrecorded easements,
mechanics’ liens, unrecorded liens for taxes and assessments and rights of
parties in possession (to the extent such deletions are customarily offered by
the Title Company in the jurisdiction where the Hotel is located).

1.36 FF&E. “FF&E” means machinery, equipment, appliances, furniture, fittings,
removable fixtures, tools and other articles of tangible personal property and
fixtures of every kind and nature, including spare parts and reserve stock,
which are owned or leased by or for the account of Seller or Hotel Manager and
are used or useable in the ownership, maintenance, use or operation of the
Hotel, including, without limitation and subject to depletion and replacement in
the Ordinary Course: (1) all furniture (including office furniture), fixtures,
equipment, signs and related personal property, (2) room furnishings (including
carpets, drapes, beds and other furniture and furnishings), (3) art work and
other decorative items, (4) televisions, radios, VCRs and other consumer
electronic equipment, (5) telecommunications equipment, (6) computer equipment,
(7) blankets, pillows, linens, towels and other bed clothing, (8) china,
crystal, dishware, glassware, silverware, flatware and other dinnerware, and
other “operating inventory” as that term is defined in the Uniform System of
Accounts, (9) kitchen appliances, cookware and other cooking utensils and other
restaurant and bar equipment, apparatus and utensils, (10) vehicles, (11) all
heating, lighting, plumbing, drainage, electrical, air conditioning and other
mechanical fixtures and equipment and systems, all elevators and related motors
and all electrical equipment and systems, all hot water heaters, furnaces,
heating controls, motors and equipment, all shelving and partitions, all
ventilating equipment and all disposal equipment, (12) all spa, health club and
fitness equipment, (13) all equipment used in connection with the use and/or
maintenance of the guestrooms, restaurants, lounges, business centers, meeting
rooms, swimming pools, indoor and/or outdoor sports facilities and other common
areas and recreational areas, (14) manuals, schematics, plans and other written
materials pertaining to the use, operation, maintenance or repair of any item of
FF&E; but excluding (a) personal property owned by any Hotel guest, tenant,
concessionaire, licensee or other third party (unless such person owns such
property for the account or benefit of Seller or Hotel Manager), and (b) records
and other like materials owned by (and proprietary to) the Hotel Manager, unless
prepared or maintained solely for the Hotel, and (c) computer software licensed
to Seller or Hotel Manager, unless (A) such license is by its terms transferable
in connection with the sale of the Hotel to Buyer and (B) Buyer pays any fee or
other charge imposed by the licensor in connection with such a transfer.

1.37 Final Statement. “Final Statement” has the meaning specified in
Section 11.1.

1.38 FIRPTA Certificate. “FIRPTA Certificate” means a certificate with respect
to each of Seller, substantively in the form attached as Exhibit V, confirming
to Buyer that Seller is not a foreign person or entity for purposes of § 1445 of
the Internal Revenue Code of 1986, as amended (with such supplemental statements
as may be required to exempt the transactions contemplated hereby from any
withholding tax requirements under applicable state Laws).

1.39 Food and Beverage Inventory. “Food and Beverage Inventory” means the stock
of raw and processed foods, spices, condiments and beverages used to provide
food and beverage service within the Hotel, other than the Liquor Inventory.

 

4



--------------------------------------------------------------------------------

1.40 General Assignment. “General Assignment” means a general assignment and
assumption agreement substantively in the form attached hereto as Exhibit W.

1.41 Governmental Authority. “Governmental Authority” means any of the United
States Government, the government of any of the United States or any county or
municipality therein, and any executive department, legislative body,
administrative or regulatory agency, court, officer (whether elected, appointed
or otherwise designated) or other authority thereof, whenever purporting to act
in an official capacity.

1.42 Ground Lease. “Ground Lease” means that certain Amended and Restated Land
Lease dated as of July 12, 2002 among Richmond Redevelopment and Housing
Authority, a political subdivision of the Commonwealth of Virginia (“Ground
Lessor”), as landlord, Mutual Benefit/Marriott Hotel Associates - I, L.P., a
Delaware limited partnership, as assignor, and Seller, as tenant, which lease
demises the Hotel Parcel.

1.43 Ground Lease Assignment. “Ground Lease Assignment” means an Assignment and
Assumption of Ground Lease in the form attached hereto as Exhibit X, assigning
to Buyer the Ground Lease and the leasehold interest in the Hotel Parcel and
Seller’s right, title and interest (including any fee simple interest, as
applicable) in the Hotel Improvements, subject only to Permitted Exceptions.

1.44 Hazardous Substance. “Hazardous Substance” means any substance defined as
“waste”, “hazardous waste”, “hazardous substance”, “hazardous material”, “toxic
substance”, “pollutant”, “contaminant” in, or which are otherwise specifically
subject to regulation under, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. § 9601 et seq.; the Toxic Substance
Control Act, 15 U.S.C. § 2601 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. § 1802; or the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901 et seq., or any friable asbestos-containing materials (but excluding
non-friable asbestos containing materials), PCBs or formaldehyde foam
insulation.

1.45 Hotel. “Hotel” means all of the Hotel Premises, FF&E, the Inventory,
Intangibles and all other Property comprising the “Richmond Marriott Hotel” in
Richmond, Virginia.

1.46 Hotel Deposits. “Hotel Deposits” means all prepaid rents and deposits
(including, without limitation, any reserves for replacement of FF&E and for
capital repairs and/or improvements), refundable security deposits and rental
deposits (including, without limitation, rental deposits under Leases), and all
unexpended and/or unearned deposits for advance reservations, banquets or future
services, made in connection with the use or occupancy of the Improvements;
provided, however, that “Hotel Deposits” shall exclude (i) reserves for real
property taxes and insurance paid by tenants under Leases, in each case, to the
extent prorated on the settlement statement at Closing such that Buyer receives
a credit for accrued but unpaid taxes and premiums in respect of any period
prior to Closing and (ii) utility deposits.

1.47 Hotel Employees. “Hotel Employees” means all persons employed at the Hotel
by Hotel Manager or Seller.

 

5



--------------------------------------------------------------------------------

1.48 Hotel Improvements. “Hotel Improvements” means all of the buildings and
other structures, parking areas and improvements and fixtures on the Hotel
Parcel and all related facilities.

1.49 Hotel License Agreement. “Hotel License Agreement” means that certain
“License Agreement,” dated as of June 17, 2002 between Seller and Marriott
International, Inc.

1.50 Hotel Manager. “Hotel Manager” means TPG Hospitality, Inc., a Rhode Island
corporation, formerly known as Lenox Hotels, Inc.

1.51 Hotel Management Agreement. “Hotel Management Agreement” means that certain
Hospitality Management Agreement between Seller and Hotel Manager dated July 18,
2002.

1.52 Hotel Parcel. “Hotel Parcel” means (1) that certain parcel described in
Exhibit A hereto (the “Land”), together with (2) all appurtenant rights
(including, without limitation, rights in and to adjoining streets,
rights-of-way and strips and gores, rights of ingress, egress and/or access,
tenements, hereditaments, privileges, water and riparian rights, rights to light
and air and easements, any land lying in the bed of any alley, highway, street,
road or avenue, open or proposed, in front of abutting or adjoining the Land and
the use of all alleys, easements and rights of way (if any) abutting, adjacent
or contiguous to or adjoining the Land).

1.53 Hotel Premises. “Hotel Premises” means the Hotel Parcel and the Hotel
Improvements.

1.54 Hotel Records. “Hotel Records” means all of the books, records,
correspondence and other files, both paper and electronic (and including any
accounting, database or other record-keeping software used in connection with
such books and records which Seller or Hotel Manager owns or which are otherwise
transferable) which have been received or generated and maintained in the course
of operation of the Hotel and which are in Seller’s or Hotel Manager’s
possession or control or are obtainable upon request.

1.55 Intangibles. “Intangibles” means Seller’s rights, title and interest, if
any, in (i) trade names, trademarks, service marks, logs and other forms of
identification used to identify the Hotel or any of its facilities or
operations, including the names used to designate the restaurant and bar
facilities within the Hotel (but not including the name “Marriott”), (ii) plans
and specifications for the Hotel Improvements, (iii) the Permits, (iv) written
guaranties and warranties from contractors, manufacturers and vendors with
respect to any of the Hotel Improvements and FF&E, furnishings, fixtures or
equipment, to the extent assignable in connection with a sale of the Hotel, and
(vi) studies, analyses, reports and other written materials pertaining to the
condition of the Hotel Improvements and the Hotel Parcel.

1.56 Inventory. “Inventory” means (i) the Retail Inventory, (ii) the Food and
Beverage Inventory, and (iii) the Consumables Inventory.

1.57 Last Closing Date. “Last Closing Date” means the date which is one hundred
eighty (180) days after the Effective Date.

 

6



--------------------------------------------------------------------------------

1.58 Laws. “Laws” means any and all:

1.58.1 Constitutions, statutes, ordinances, rules, regulations, orders, rulings
or decrees of any Governmental Authority.

Agreements with or covenants or commitments to any Government Authority which
are binding upon Seller or any of the elements of the Hotel (including, without
limitation, any requirements or conditions for the use or enjoyment of any
license, permit, approval, authorization or consent legally required for the
operation of the Hotel).

1.59 Lease. “Lease” means any lease, sublease or other agreement for the
occupancy or use of space within the Hotel encumbering the Hotel Premises, other
than agreements in the Ordinary Course for the transient use of guest rooms,
meeting rooms and other Hotel facilities.

1.60 Lien. “Lien” means any mortgage, deed of trust or other consensual lien,
mechanic’s or any materialman’s lien, judgment lien, lien for delinquent real
property or personal property taxes or assessments, other tax and statutory lien
(other than the lien for taxes not yet due and payable, general and special
assessments or any lien arising out of Buyer’s exercise of its inspection rights
pursuant to Section 4.6 of this Agreement otherwise created by or through Buyer)
which affects all or any part of the Hotel and is prior to any of Seller’s (or
would be prior to Buyer’s) interests therein.

1.61 Liquor Inventory. “Liquor Inventory” means all liquor, wine, beer and other
alcoholic beverages held for sale to Hotel guests and others in the Ordinary
Course or otherwise used in the operation of the Hotel.

1.62 Liquor License. “Liquor License” means any government license, permit or
other authorization for the Liquor Operations.

1.63 Monetary Liens. “Monetary Liens” has the meaning specified in Section 4.3.

1.64 Liquor Operations. “Liquor Operations” means the sale and service of
liquor, wine, beer and other alcoholic beverages at the Hotel.

1.65 New License. “New License” has the meaning specified in Section 7.3.

1.66 New Title Matter. “New Title Matter” has the meaning specified in
Section 4.2.

1.67 Intentionally Omitted.

1.68 Ordinary Course. “Ordinary Course” means the course of day-to-day operation
of the Hotel, in accordance with its current operating budget (a copy of which
is attached hereto as Exhibit Y) and in a manner which does not materially vary
from the policies, practices and procedures which have characterized its
operation during the 12 months preceding the Effective Date.

1.69 Original. “Original” means any of (A) an original counterpart of any
Assumed Contract, (B) the Hotel Records or (C) other documents which comprise or
evidence the Intangibles, to the extent within Seller’s or Hotel Manager’s
possession or control or obtainable upon request; and “the Originals” means all
such items.

 

7



--------------------------------------------------------------------------------

1.70 Parking Agreement. “Parking Agreement” means, collectively, each of the
agreements listed on Exhibit Z attached hereto.

1.71 Permit. “Permit” means any permit, certificate, license or other form of
authorization or approval issued by a government agency or authority and legally
required for the proper operation and use of the Hotel (including, without
limitation, any certificates of occupancy with respect to the Hotel
Improvements, elevator permits, conditional use permits, zoning variances and
business licenses, but excluding Liquor Licenses) to the extent held and
assignable by Seller or Hotel Manager or otherwise transferable with the Hotel.

1.72 Permitted Exceptions. “Permitted Exceptions” means (A) liens for real
property taxes and assessments not yet due and payable, (B) liens or
encumbrances created by or through Buyer, (C) the Assumed Contracts and (D) any
other matter that becomes a Permitted Exception pursuant to Sections 4.1 and
4.4.

1.73 Place of Closing. “Place of Closing” has the meaning specified in
Section 10.1.

1.74 Preliminary Statement. “Preliminary Statement” has the meaning specified in
Section 8.

1.75 Property. “Property” has the meaning specified in Section 2.

1.76 Purchase Price. “Purchase Price” means the gross purchase price being paid
by Buyer to Seller for the Hotel, as set forth in Section 3, and subject to
adjustment as provided for in this Agreement.

1.77 Release. “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the Environment, including, without limitation, the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Substance.

1.78 Repair Warranties. “Repair Warranties” means the written guaranties,
warranties and other obligations for repair or maintenance, from any
contractors, manufacturers or vendors, with respect to any of the Hotel
Improvements or FF&E, to the extent assignable by or at the direction of Seller
or Hotel Manager.

1.79 Retail Inventory. “Retail Inventory” means all goods held for sale to Hotel
guests and others in the Ordinary Course, excluding the Food and Beverage
Inventory and the Liquor Inventory.

1.80 Seller’s Knowledge. “Seller’s Knowledge” means the actual (and not the
constructive) knowledge of Robert Leven, Gregory Vickowski and the general
manager of the Hotel and does not imply that said individual has or should have
conducted any inspection, examination or other inquiry to determine the accuracy
of any representation, warranty or other statement made “to Seller’s Knowledge”
in this Agreement or in any other document delivered by Seller prior to or at
Closing.

 

8



--------------------------------------------------------------------------------

1.81 Service Contract. “Service Contract” means any of the contracts or other
arrangements, written or oral, for the continuing provision of services relating
to the improvement, maintenance, repair, protection or operation of the Hotel,
but does not include the Hotel Management Agreement, the Hotel License Agreement
or any Equipment Leases.

1.82 Survey. “Survey” means a current survey of the Hotel Premises meeting the
minimum standard requirements of the American Land Title Association and the
American Congress of Surveying and Mapping.

1.83 Taxes. “Taxes” has the meaning specified in Section 8.1.

1.84 Third Party Consents. “Third Party Consents” has the meaning specified in
Section 2.2.

1.85 Third Party Contracts. “Third Party Contracts” has the meaning specified in
Section 2.1.

1.86 Title Company. “Title Company” means LandAmerica American Title Company,
2505 N. Plano Road, Suite 3100, Richardson, Texas 75082, Attention: Debby S.
Moore.

1.87 Title Report. “Title Report” means an Owner’s Commitment for Title
Insurance with respect to the Hotel Premises, issued to Buyer by the Title
Company.

1.88 Title Policy. “Title Policy” means an ALTA (Form 1992 or its local
equivalent) owner’s policy of title insurance issued to Buyer or its designee,
insuring or committing to insure fee title to the Hotel Improvements and
leasehold title to the Hotel Parcel subject only to Permitted Exceptions.

1.89 Transactor. “Transactor” means, with respect to each Party, the person(s)
authorized by such Party to execute and deliver Transfer Instruments and other
Closing Documents on behalf of such Party.

1.90 Transfer Instruments. “Transfer Instruments” means all the instruments by
which Seller will convey the Hotel to Buyer and/or Buyer’s nominees hereunder,
including (without limitation) the Ground Lease Assignment, the Bill of Sale,
the Contract Assignment and the General Assignment.

1.91 Uniform System of Accounts. “Uniform Systems of Accounts” means the Uniform
System of Accounts for Hotels, 9th Edition, published by the Hotel Association
of New York.

1.92 WARN Act. “WARN Act” means the federal Worker Adjustment and Retraining
Notification Act of 1988.

 

9



--------------------------------------------------------------------------------

1.93 Other Definitions. Terms defined in any other part of this Agreement
(including, without limitation, “Effective Date,” “Seller,” “Buyer,” “Party” and
“Parties,” and “this Agreement,” defined in the initial paragraph hereof) shall
have the defined meanings wherever capitalized herein. As used in this
Agreement, the terms “herein,” “hereof” and “hereunder” refer to this Agreement
in its entirety and are not limited to any specific sections; and the term
“person” means any natural person, other legal entity, or combination of natural
persons and/or other legal entities acting as a unit. Wherever appropriate in
this Agreement, the singular shall be deemed to refer to the plural and the
plural to the singular, and pronouns of certain genders shall be deemed to
comprehend either or both of the other genders.

2. COVENANT OF PURCHASE AND SALE. On and subject to the terms and conditions set
forth in this Agreement, Seller shall sell, convey, assign and transfer to
Buyer, and Buyer shall purchase and accept from Seller, the leasehold interest
in the Hotel Premises under the Ground Lease and all of Seller’s interest
(including any fee simple interest, as applicable) in and to the Hotel
Improvements, FF&E, Inventory, Hotel Deposits, Hotel Records, Leases, Cash
Banks, Intangibles and all Assumed Contracts (collectively, the “Property”). All
of the Property shall be conveyed, assigned, and transferred to Buyer at
Closing, free and clear of all mortgages (other than the Secured Loan), liens,
encumbrances, licenses, franchises, concession agreements, security interests,
prior assignments or conveyances, conditions, restrictions, rights-of-way,
easements, encroachments, claims and other matters affecting title or
possession, except for the Permitted Exceptions.

2.1 Equipment Leases, Service Contracts, Leases, Etc. Within two (2) Business
Days after the Effective Date, Seller shall furnish to Buyer copies of all new,
amended or extended Equipment Leases, Service Contracts, Leases and other
contracts or agreements (other than routine hotel room bookings entered into in
the ordinary course of business) relating to the Hotel and entered into by
Seller or the Hotel Manager (collectively, “Third Party Contracts”) which have
not been disclosed on the Exhibits hereto and copies of which have not been
previously provided to Buyer. Seller shall also furnish promptly to Buyer copies
of all Third Party Contracts entered into by Seller or the Hotel Manager after
the Effective Date and prior to the Approval Date. Buyer shall have the right to
extend the Approval Date for a period of ten (10) days in order to review any of
the foregoing that are not received by Buyer at least ten (10) days prior to the
Approval Date. After the Approval Date, Seller shall not, without first
obtaining the written approval of Buyer, which approval shall not be
unreasonably withheld, enter into any new Equipment Leases, Service Contracts,
Leases or other contracts or agreements related to the Hotel for services or
extend any existing such agreements, unless such agreements (x) can be
terminated, without penalty, upon thirty (30) days’ prior notice or (y) will
expire prior to the date of Closing. Buyer shall advise Seller five (5) days
prior to the Approval Date (as such date may be extended as provided herein) of
any such Third Party Contracts that Buyer determines should be excluded from the
Assumed Contracts. Any such Third Party Contracts that may be terminated without
penalty upon thirty (30) days’ notice or less shall be excluded from Assumed
Contracts and shall be terminated at Closing. With respect to Third Party
Contracts that cannot be terminated on such notice or without penalty, Seller
shall notify Buyer in writing within five (5) days after such notice from Buyer
to Seller indicating whether Seller will terminate such Third Party Contracts at
Closing. In the event Seller advises Buyer that Seller cannot or will not
terminate any Third Party Contracts that Buyer elects to exclude, Buyer shall be
entitled to terminate this Agreement by written notice to Seller given within
five (5)

 

10



--------------------------------------------------------------------------------

Business Days after Buyer’s receipt of such written notice from Seller,
notwithstanding that such termination would occur after the Approval Date. In
the event Buyer elects to terminate this Agreement, the Deposit shall be
returned to Buyer and the parties shall have no further obligations or
liabilities except as expressly set forth in this Agreement. In the event Buyer
elects not to so terminate this Agreement, Buyer shall assume such Third Party
Contracts at Closing.

2.2 Third Party Consents; Estoppel Certificates. Buyer shall advise Seller five
(5) days prior to the Approval Date of any and all third party consents or
estoppels relating to the Third Party Contracts and any other consents or
estoppels relating to the transfer, ownership or occupancy of the hotel and/or
its business or operations, that Buyer may desire (such consents and estoppels
being referred to collectively as the “Third Party Consents”). Seller shall
notify Buyer in writing within five (5) days after such notice from Buyer to
Seller indicating which, if any, Third Party Consents Seller will deliver at
Closing. In the event Seller advises Buyer that Seller cannot or will deliver
all of the Third Party Consents then Buyer shall be entitled to terminate this
Agreement by written notice to Seller given within five (5) Business Days after
Buyer’s receipt of such written notice from Seller, notwithstanding that such
termination would occur after the Approval Date. In the event Buyer elects to
terminate this Agreement, the Deposit shall be returned to Buyer and the parties
shall have no further obligations or liabilities except as expressly set forth
in this Agreement. In the event Buyer elects not to so terminate this Agreement,
Seller shall only be obligated to deliver those Third Party Consents that it has
notified Buyer that it is willing to deliver and Seller shall deliver such fully
completed Third Party Consents (in form and substance reasonably satisfactory to
Buyer) to Buyer not less than five (5) days before the Closing. Notwithstanding
the foregoing provisions of this Section 2.2, Seller (with the cooperation of
Buyer, it being agreed that Buyer shall not be obligated to incur any
out-of-pocket costs in connection therewith) shall use its commercially
reasonable best efforts to pursue (i) the consent of and an estoppel from the
landlord under the Ground Lease with respect to the transactions hereby
contemplated, it being agreed that the estoppel must only cover the matters that
such landlord is required to address under Section 12.9 of the Ground Lease (the
“Ground Lease Estoppel and Consent”), but that Seller use its good faith, best
efforts to obtain such instrument in substantially the form attached as Exhibit
B and (ii) the consent of and an estoppel from the applicable party with respect
to the Parking Agreement and the transactions hereby contemplated, it being
agreed that the estoppel shall be in a form prepared by Buyer and submitted to
Seller for its review and approval, which approval shall not be unreasonably
withheld, prior to the Approval Date (the “Parking Estoppel and Consent”).
Seller will use its good faith, best efforts to obtain the Parking Estoppel and
Consent on or before the Closing Date. The delivery of the Parking Estoppel and
Consent shall not be a condition to Buyer’s obligation to close; provided,
however, to the extent that a Parking Agreement listed on Exhibit Z authorizes
delivery of an estoppel certificate, and lists those matters which are required
to be covered by the certificate, Seller shall be required to deliver such a
certificate (covering the matters specified) as a condition of Buyer’s
obligation to close under Section 9.1.

3. PURCHASE PRICE AND DEPOSIT.

3.1 Amount of Purchase Price. The Purchase Price shall be FIFTY THREE MILLION
THREE HUNDRED THOUSAND AND 00/100 DOLLARS ($53,300,000) but the

 

11



--------------------------------------------------------------------------------

net amount thereof payable to Seller shall be subject to credits, prorations and
other adjustments as provided in Section 8 and as otherwise provided in this
Agreement.

3.2 Allocation of Price. Buyer and Seller shall attempt to agree, prior to the
date that is fifteen (15) days prior to the Closing Date, on an allocation of
the Purchase Price among real property, personal property and intangible
personal property related to the Property. In the event Buyer and Seller do not
agree, each party shall be free to allocate the Purchase Price to such items as
they deem appropriate, subject to and in accordance with applicable laws.

3.3 Deposit.

3.3.1 Amount and Delivery. Upon execution of this Agreement, Buyer shall deliver
into Escrow cash in the amount of FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($500,000) (the “Initial Deposit”), as a good faith deposit. On or before the
Approval Date, if Buyer elects not to terminate this Agreement, Buyer shall
deliver into Escrow an additional cash deposit of ONE MILLION FIVE HUNDRED
THOUSAND AND 00/100 DOLLARS ($1,500,000) (the “Additional Deposit”). The Initial
Deposit, together with the Additional Deposit when and if made, is and all
interest earned on the deposited funds while in Escrow, shall comprise the
“Deposit.”

3.3.2 Investment. The Deposit, while held in Escrow, shall be held by the Escrow
Agent in a federally-insured, interest-bearing account with a national banking
association.

3.3.3 Disposition. If Buyer fails to purchase the Hotel on or before the Last
Closing Date as a result of Buyer’s breach of its obligations under this
Agreement, Seller upon termination of this Agreement shall be entitled to
receive and retain the Deposit as liquidated damages, in accordance with
Section 19.1. In all other circumstances, the Deposit shall remain the property
of Buyer and, together with interest earned thereon, shall either (A) at
Closing, be applied against the Purchase Price or (B) upon termination of this
Agreement, be returned to Buyer, less only Buyer’s one-half share of any Escrow
cancellation charges.

3.4 EINs. For Escrow Agent’s information, Buyer’s Employer Identification Number
is 20-3004860 and Seller’s Employer Identification Number is 03-0400629.

4. TITLE AND DUE DILIGENCE CONDITIONS.

4.1 Acceptance of Title and Survey. Seller shall deliver to Buyer on or before
the Effective Date copies of the Existing Title Report and the Existing Survey,
together with legible and complete copies of all exceptions referenced in the
Existing Title Report and on the Existing Survey. Buyer shall have a period of
five (5) Business Days after the Effective Date (the “Review Period”) to review
such Existing Title Report and Existing Survey and exception documents. If Buyer
determines that any title or survey matter disclosed in the Existing Title
Report or on the Existing Survey is objectionable to Buyer, Buyer may provide
Seller with written notice of its objection to same on or before the expiration
of the Review Period. If Buyer fails to so object in writing to any such matter
set forth in the Existing Survey or Existing Title Report on or before the
expiration of the Review Period, Buyer shall be deemed to have

 

12



--------------------------------------------------------------------------------

approved the same. If Buyer objects to any condition of title, survey or other
matters by written notice to Seller on or before the expiration of the Review
Period, Seller shall elect either to attempt to cure or not to cure any such
item by written notice sent to Buyer within five (5) days after its receipt of
notice from Buyer, and if Seller commits in writing to attempt to cure any such
item, then Seller shall be given until the Closing Date to cure any such defect.
In the event Seller shall fail to cure a defect which Seller has committed in
writing to cure prior to Closing, then Buyer may elect, in Buyer’s sole and
absolute discretion: (i) to waive such objection and proceed to Closing, or
(ii) to terminate this Agreement and receive a return of the Deposit. In the
event Buyer elects to terminate this Agreement, the Deposit shall be returned to
Buyer, and the parties shall have no further obligations or liabilities except
as expressly set forth in this Agreement. Any and all matters disclosed in the
Existing Title Report or the Existing Survey that are not objected to by Buyer
or which Seller elects not to cure and Buyer agrees to accept (other than any
Monetary Liens, which Seller shall be obligated to pay at Closing) shall
constitute Permitted Exceptions.

4.2 New Exceptions. At any time until Closing, Buyer may notify Seller in
writing (a “Title Notice”) of any exceptions to title that are not disclosed in
the Existing Title Report or on the Existing Survey (each a “New Title Matter”);
provided, that Buyer must notify Seller of its objections to title no later than
(a) with respect to New Title Matters shown on Buyer’s Title Report and Buyer’s
Survey, within ten (10) Business Days after Buyer’s receipt of Buyer’s Title
Report and Buyer’s Survey but in no event later than twenty (20) Business Days
after the Effective Date, including receipt of complete and legible copies of
all exceptions disclosed in such Title Report and Survey, and (b) with respect
to any other New Title Matter, within ten (10) Business Days after Buyer’s
receipt of reasonably detailed written notice of such New Title Matter, together
with a complete and legible copy of the documents relating to such New Title
Matter. If Buyer timely delivers a Title Notice to Seller, Seller shall have
five (5) days after receipt of the Title Notice to notify Buyer that either
(x) Seller will remove such exceptions from title on or before the Closing
(provided that Seller may extend the Closing, by giving Buyer at least five
(5) Business Days prior written notice, for such reasonable periods as Seller
shall reasonably deem necessary to effect such cure but in no event later than
one hundred fifty (150) days after the Effective Date); or (y) Seller elects not
to remove such exceptions (provided that Seller shall be obligated to pay and
remove all Monetary Liens at Closing). If Seller does not deliver such notice
within such five day period then Seller shall be deemed to have elected to not
remove such exception. If Seller (i) gives Buyer written notice that Seller will
not remove one or more of such exceptions or (ii) is deemed to have elected to
not remove one or more of such exceptions, then Buyer shall have five
(5) Business Days from receipt of such notice (or the date on which Seller is
deemed to have made such election) in which either to notify Seller that Buyer
will nevertheless proceed with the purchase and take title to the Property
subject to such exceptions or to terminate this Agreement, notwithstanding that
such termination would occur after the Approval Date. If this Agreement is
terminated pursuant to the foregoing provisions of this paragraph, then neither
party shall have any further rights or obligations hereunder (except for any
indemnity obligations of either party pursuant to the other provisions of this
Agreement that are expressly provided to survive the Closing), the Deposit shall
be returned to Buyer and each party shall bear its own costs incurred hereunder.
If Buyer shall fail to notify Seller of its election within such five
(5) Business Day period, then Buyer shall be conclusively deemed to have elected
to proceed with the purchase and take title to the Property subject to such
exceptions.

 

13



--------------------------------------------------------------------------------

4.3 Monetary Liens. Seller shall be obligated to remove all monetary liens
relating to the Property, including without limitation delinquent taxes,
mechanics liens, mortgages, deeds of trust or security agreement, excepting,
however, liens relating to the Secured Loan and liens created by or through
Buyer (collectively, the “Monetary Liens”) (other than the Secured Loan). In the
event Seller elects to cure a New Title Matter set forth in a Title Notice,
Seller shall not be obligated to extend the Last Closing Date for more than
thirty (30) days or (except for removal of Monetary Liens) to expend more than
$100,000 in the aggregate to cure such New Title Matter(s), provided, however,
that in the event the amounts to cure such New Title Matters would exceed
$100,000 in the aggregate and Seller elects by written notice to Buyer not to
pay such excess, Buyer may elect to proceed with the purchase of the property
and receive a credit at Closing in the amount of $100,000 or to terminate this
Agreement, notwithstanding that such termination would occur after the Approval
Date. If this Agreement is so terminated, then neither party shall have any
further rights or obligations hereunder (except indemnity obligations of either
party pursuant to the other provisions of this Agreement that are expressly
provided to survive Closing), the Deposit shall be returned to Buyer and each
party shall bear its own costs incurred hereunder. Except as expressly provided
in Section 4 of this Agreement or otherwise agreed to by the parties, Seller
shall have no obligation to cure any exception set forth in any Title Notice.

4.4 Termination for New Title Matters. If, after giving Seller timely written
notice under Section 4.2 of a New Title Matter and Seller elects to cure such
matter, Buyer does not receive by the earlier of (A) the Last Closing Date or
(B) ten days after the later of the Approval Date or the date Seller receives
such notice either:

4.4.1 Where such New Title Matter would otherwise be within the scope of
coverage of the Title Policy, written confirmation from the Title Company that
such New Title Matter will not be scheduled as an exception in the Title Policy,
or

4.4.2 If acceptable to Buyer in its reasonable business judgment, written
confirmation from the Title Company that it will affirmatively insure Buyer
against loss resulting from such New Title Matter, by an endorsement to the
Title Policy in a form and substance reasonably satisfactory to Buyer,

together with Seller’s unconditional written undertaking to take, at or before
Closing, such steps as the Title Company requires to accomplish either 4.4.1 or
4.4.2 above, notwithstanding anything in this Agreement to the contrary, Buyer
shall have the right to terminate the Escrow and this Agreement by written
notice of termination given to Seller no later than five (5) Business Days after
the scheduled Closing Date, whereupon Escrow Agent shall cancel the Escrow,
disburse the Deposit to Buyer and return every other item in the Escrow to the
Party which deposited the same. If Buyer does not so elect to terminate this
Agreement, the New Title Matter(s) in question shall then be deemed to be
Permitted Exceptions.

4.5 Extension of Closing Date for Notice and Cure. If Buyer gives Seller notice
of objection to any New Title Matter later than the 30th day preceding the Last
Closing Date, the Last Closing Date may be extended by Seller, to a date no more
than 30 days after the date otherwise specified herein as the Last Closing Date.
Such extension shall be effected by a Seller’s giving written notice of such
extension to Buyer on or before the date otherwise specified herein as the Last
Closing Date.

 

14



--------------------------------------------------------------------------------

4.6 Access to Property. During the period from the Effective Date to Closing,
Seller shall provide to Buyer, its agents, consultants and counsel, upon
reasonable advance notice but not less that one Business Day’s prior notice,
access at all reasonable times to the Hotel Premises, for purposes of conducting
(at Buyer’s sole expense and liability) any inspections, observations,
examinations, surveys and tests that Buyer may reasonably require (but Buyer
shall not conduct any borings, drilling or other invasive or destructive testing
without Seller’s prior written consent (such consent not to be unreasonably
withheld or delayed) and without first evidencing to Seller liability insurance
coverage for such activity reasonably satisfactory in scope and amount to
Seller).

Such right of access, however, shall be subject to the rights of guests, tenants
and licensees of the Hotel, and Buyer in its activities under this Section 4.6
shall conduct its inspections so as not to interfere with such rights or the
operation of the Hotel in any material respect. In no event shall Buyer
communicate with any employees of or at the Hotel other than such persons, if
any, as Seller designates in writing from time-to-time (“Designees”), provided,
however, that at all times from and after the Effective Date there shall be
Designees reasonably acceptable to Buyer with whom Buyer is authorized and
permitted to communicate, nor shall Buyer disclose or permit to be disclosed to
any employees the nature or reason for Buyer’s presence on or about the Hotel
Premises, without Seller’s prior written approval.

4.7 Indemnification. Buyer shall hold harmless, indemnify and defend Seller from
and against any and all claims, liability and losses, and expenses related
thereto (including reasonable attorneys’ fees), which Seller incurs by reason of
any damage to property (including, without limitation, the Hotel Premises or
FF&E), or any third-party claim arising or asserted to arise out of, any
exercise by Buyer or Buyer’s representatives of Buyer’s inspection rights under
this Agreement, conducted at or about the Hotel Premises. Buyer shall, with
reasonable promptness, repair in a good and workmanlike manner any damage to the
Hotel Improvements or FF&E caused by any such activity.

4.8 Buyer’s Right of Termination. In addition to the right of termination
provided in Section 4.4, Buyer shall have the right, in its sole discretion, to
terminate this Agreement unless Buyer is satisfied as to all matters related to
the Hotel and bearing upon the suitability of the Hotel for Buyer’s purposes;
but Buyer shall be conclusively deemed to have waived such right unless by 5:00
p.m., Eastern Standard Time, on the Approval Date Buyer has given Seller and
Escrow Agent written notice of termination of this Agreement.

5. REPRESENTATIONS.

5.1 By Seller.

5.1.1 Regarding the Hotel. Seller hereby represents to Buyer that, as of the
Effective Date (and except as disclosed in Exhibit C to this Agreement or in any
other Exhibit to this Agreement, in the Existing Environmental Report, the
Existing Title Report or the Existing Survey listed on Exhibit D, or in any
other document (or a reasonably detailed written notice) furnished by Seller to
Buyer ten (10) days prior to the Approval Date, including the documents listed
on Exhibit E):

5.1.1.1 Seller has not received written notice from any Governmental Authority
(A) that the current condition, occupancy, ownership or use of the Hotel
violates or will require correction under any applicable Law (including, without
limitation, building and safety codes, Title III of the Americans with
Disabilities Act, OSHA regulations, Laws regulating Hazardous Substances or
Environmental Laws) or (B) revoking, canceling or denying renewal of any Permit.

 

15



--------------------------------------------------------------------------------

5.1.1.2 Seller has not filed any notice of protest or appeal against, or
commenced proceedings to recover, any tax assessments against the Hotel Parcel,
the Hotel Improvements or any other part of the Property.

5.1.1.3 Seller has furnished Buyer copies of the fiscal year 2004, 2005 and 2006
audited annual financial statements (the “Audited Financial Statements”). Seller
has also furnished unaudited monthly statements for 2007 through July 31, 2007
(the “Unaudited Financial Statements”). Seller shall provide Buyer with
additional Unaudited Financial Statements as they become available between the
Effective Date and the Closing Date. The Audited Financial Statements are
complete and accurate in all material respects, and, to Seller’s Knowledge, the
2007 Unaudited Financial Statements are complete and accurate in all material
respects (subject to customary year end adjustments).

5.1.1.4 Except for those leases listed on Exhibit F, there are no Leases
encumbering the Hotel.

5.1.1.5 None of the Hotel Employees are covered by a collective bargaining
agreement or are included within a bargaining unit that has been certified under
the National Labor Relations Act.

5.1.1.6 Exhibit G identifies all of the Service Contracts.

5.1.1.7 Exhibit H identifies all of the Equipment Leases.

5.1.1.8 Except as set forth on Exhibit I, Seller has neither given to nor
received from a party to any Service Contract, Equipment Lease, Lease, Permit,
the Ground Lease, the Parking Agreement or any other Third Party Contract,
written notice that any material default currently exists under such contract,
lease or permit, the Ground Lease, the Parking Agreement or any other Third
Party Contract or asserting any defense, or right of set-off, under such
contract, lease or permit or the Ground Lease, the Parking Agreement or any
other Third Party Contract.

5.1.1.9 None of the Hotel Employees are covered by a collective bargaining
agreement or included within a bargaining unit certified pursuant to the
National Labor Relations Act or similar state Law. Except as disclosed in the
schedule attached hereto as Exhibit J, there are no employment agreements
covering any Hotel Employees.

 

16



--------------------------------------------------------------------------------

5.1.1.10 To Seller’s Knowledge, no unresolved material labor dispute, strike or
other material work stoppage or slowdown currently exists with respect to any of
the Hotel Employees.

5.1.1.11 The schedule attached hereto as Exhibit J identifies each of the
“employee benefit plans” (as defined in Section 3(3) of ERISA) currently
maintained or sponsored by Seller or Hotel Manager, or to which either Seller or
Hotel Manager currently contributes, for the benefit of any Hotel Employee
(collectively, the “Employee Plans” and each an “Employee Plan”). Seller has
delivered, or within ten Days after the Effective Date will have delivered, true
and complete copies of the plan documents for the Employee Plans. None of the
Employee Plans are “multi-employer plans” (as defined in Section 3(37) of
ERISA).

5.1.1.12 No delinquency exists in any contribution or other payment obligation
on the part of the employer party under any Employee Plan and the employer party
is otherwise in material compliance with the terms of each Employee Plan and
with the applicable requirements of ERISA and the Code. No Employee Plan is
under audit by the Internal Revenue Service or the U.S. Department of Labor.

5.1.1.13 Each Employee Plan has received a favorable determination letter from
the Internal Revenue Service that such plan is qualified under Section 401(a) of
the Code.

5.1.1.14 To the best of Seller’s Knowledge, except for routine claims for
benefits and appeals of such claims, no claim or lawsuit has been asserted in
writing or commenced against any Employee Plan or its fiduciary.

5.1.1.15 To the best of Seller’s Knowledge, except as provided on Exhibit K, the
assets constituting the Property to be conveyed to Buyer hereunder constitute
all of the property and assets owned by Seller or Hotel Manager and used in
connection with the operation and business of the Hotel. Except as otherwise
disclosed in this Agreement, there are no leases, license agreements, leasing
agent’s agreements, equipment leases, building service agreements, maintenance
contracts, suppliers contracts, warranty contracts, operating agreements, or
other agreements (i) to which Seller is a party or an assignee, or (ii) binding
upon the Property, relating to the ownership, occupancy, operation, management
or maintenance of the Property, except for those Service Contracts, Permits,
Equipment Leases and Leases to which Seller becomes a party with the approval of
Buyer or which Buyer (or Buyer’s Manager) may enter into before the Closing. As
of the Closing, any Service Contracts, Permits, Equipment Leases and Leases to
which Seller has become a party with the approval of Buyer, and the Ground Lease
and the Parking Agreement shall be in full force and effect,

 

17



--------------------------------------------------------------------------------

and no default shall have occurred and be continuing thereunder on the part of
Seller and no circumstances shall exist which, with the giving of notice, the
lapse of time or both, would constitute such a default on the part of Seller,
and Seller shall promptly disclose to Buyer any defaults (or circumstances which
with the giving of notice or lapse of time or both would constitute a default)
by any other parties to such agreements. No party has, and as of the Closing no
party shall have, any right or option to acquire the Property or any portion
thereof, other than Buyer.

5.1.1.16 There are no, and as of the Closing there shall be no: (i) claims,
demands, litigation, proceedings or governmental investigations pending or, to
the best of Seller’s Knowledge, threatened against Seller, or any affiliate of
Seller (collectively, “Seller Parties”) or related to the Property or any part
thereof or the business conducted or to be conducted thereon, except as set
forth on Exhibit I attached hereto and incorporated herein by reference, or
(ii) pending or threatened condemnation or eminent domain proceedings which
would affect the Property or any part thereof. Additionally, Seller has received
no written notice of and, to the best of Seller’s Knowledge, there are no, and
as of the Closing there shall be no: (i) pending arbitration proceedings or
unsatisfied arbitration awards, or judicial proceedings or orders respecting
awards, which might become a lien on the Property or any part thereof,
(ii) pending unfair labor practice charges or complaints, unsatisfied unfair
labor practice orders or judicial proceedings or orders with respect thereto,
(iii) pending charges or complaints with or by city, state or federal civil or
human rights agencies, unremedied orders by such agencies or judicial
proceedings or orders with respect to obligations under city, state or federal
civil or human rights or antidiscrimination laws or executive orders affecting
the Property, or (iv) other pending, actual or, threatened litigation claims,
charges, complaints, petitions or unsatisfied orders by or before any
administrative agency or court which affect the Property or might become a lien
on the Property or any part thereof.

5.1.1.17 Except for the Equipment Leases and the Secured Loan, at the Closing
Seller shall have good and marketable title to the FF&E, Inventory and
Intangibles, free and clear of all liens, claims, encumbrances or other rights
whatsoever (other than applicable Permitted Exceptions), and there shall be no
other liens, claims, encumbrances or other rights pending or of which any Seller
Party has received notice or which are otherwise known to any Seller Party
related to the FF&E, Inventory and Intangibles.

5.1.1.18 To the best of Seller’s Knowledge, all appropriate utilities, including
sanitary and storm sewers, water, gas, telephone, cable and electricity, are
available at the boundaries of the Land and Seller is entitled to connect the
Hotel thereto, and upon connection to the Hotel and payment of all connection or
“tap-on,” usage and similar fees such utilities shall be available to service
the Hotel.

5.1.1.19 Intentionally Omitted.

 

18



--------------------------------------------------------------------------------

5.1.1.20 Seller has not received any written notices that the Property is, and
to Seller’s Knowledge the Property is not, in violation of any applicable laws,
rules, regulations, ordinances and codes.

5.1.1.21 There are no management agreements, franchise agreements, license
agreements or similar agreements for the operation or management of the Hotel to
which Seller is a party or which are binding upon the Property, other than the
Hotel Management Agreement and the Hotel License, each of which is in full force
and effect. The Hotel License shall not be terminated until the termination of
the Hotel License at Closing, as provided in Section 7.3 of this Agreement.
Seller shall cause the Hotel to continue to be managed under the Hotel
Management Agreement until Closing occurs.

5.1.2 Regarding Seller. Seller hereby represents to Buyer that:

5.1.2.1 Seller is duly organized, validly existing and in good standing under
the laws of its State of incorporation and Seller has qualified to do business
as a foreign limited partnership in the Commonwealth of Virginia and the
Seller’s general partner is a corporation which is duly organized, validly
existing and in good standing under the laws of the Commonwealth of Virginia.
Seller has full power and authority to enter into this Agreement and to fulfill
its obligations hereunder; has authorized its execution, delivery and
performance of this Agreement by all necessary corporate and/or partnership
action; and has caused this Agreement to be duly executed and delivered on its
behalf to Buyer.

5.1.2.2 Seller has full right and power to convey and deliver possession of the
Hotel and to transfer all of the other property comprising the Hotel in
accordance with this Agreement, and the Hotel constitutes all or substantially
all of the assets of Seller.

5.1.2.3 As of the Effective Date, (i) no government, third-party or other
approval or consent which has not already been obtained is required for Seller’s
execution and delivery of, or performance of obligations under, this Agreement
and (ii) Seller’s execution, delivery and performance of this Agreement do not
and will not violate, and are not restricted by, Seller’s organizational
documents or any mortgage, indenture, contractual obligation, permit, judgment,
order, decree or Law to which Seller is a party or by which Seller or any of the
property comprising the Hotel is bound.

5.1.2.4 As of the Effective Date, there are no lawsuits pending or, to Seller’s
knowledge, threatened against Seller or all or any part of the Property whose
outcome could adversely affect Seller’s ability to perform its obligations under
this Agreement or could have a material adverse effect on the Hotel or its
operations.

 

19



--------------------------------------------------------------------------------

5.1.2.5 Except for the Broker, Seller has not engaged or dealt with any broker,
finder or similar agent in connection with the transactions contemplated by this
Agreement.

5.1.2.6 Seller is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those items are defined in the Internal Revenue Code and
income tax regulations promulgated thereunder).

5.1.2.7 None of Seller, Seller’s general partner or, to Seller’s knowledge, any
of its other partners or members, is insolvent or the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

5.1.2.8 Neither Seller nor any of its affiliates is a person or entity described
in Section 1 of the Executive Order (No. 13, 224) Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, 66 Fed. 49, 079 (September 24, 2001) (the “Executive Order”).

5.2 By Buyer. Buyer hereby represents to Seller that:

5.2.1 Buyer is a Virginia corporation duly formed, validly existing and in good
standing under the laws of the State of its formation, is in good standing and
qualified to do business in the Commonwealth of Virginia; has full power and
authority to enter into this Agreement and to fulfill its obligations hereunder;
has authorized the execution, delivery and performance of this Agreement by all
necessary company action; and has caused this Agreement to be duly executed and
delivered to Seller.

5.2.2 No government, internal or other third-party approvals or consents which
have not already been obtained are required for Buyer’s execution and delivery
of, or performance of obligations under, this Agreement, and Buyer’s execution
and performance of this Agreement do not and will not violate, and are not
restricted by, any other contractual obligation or applicable Law to which Buyer
is a party or by which Buyer is otherwise bound.

5.2.3 As of the Effective Date, there are no lawsuits filed and served against
Buyer or, to Buyer’s knowledge, otherwise pending or threatened whose outcome
could adversely affect Buyer’s ability to purchase the Hotel and otherwise
perform its obligations under this Agreement.

5.2.4 Except for Seller’s Broker, Buyer has not engaged or dealt with any
broker, finder or similar agent in connection with the transaction contemplated
by this Agreement.

5.2.5 PRIOR TO THE APPROVAL DATE, BUYER WILL CONDUCT ITS OWN INVESTIGATION OF
THE HOTEL AND MAKE ALL INQUIRIES, INSPECTIONS, TESTS, AUDITS, STUDIES AND
ANALYSES (“INQUIRIES”) IN CONNECTION WITH PURCHASING THE HOTEL THAT BUYER DEEMS
NECESSARY OR ADVISABLE AND BUYER WILL RELY ON SUCH INSPECTIONS AND TESTS IN
DETERMINING IF THE

 

20



--------------------------------------------------------------------------------

HOTEL IS SUITABLE FOR BUYER’S PURPOSES. IF FOR ANY REASON BUYER IS UNABLE ON OR
BEFORE THE APPROVAL DATE TO MAKE ANY INQUIRY THAT IT DESIRED TO MAKE, OR THAT IS
CUSTOMARILY MADE IN TRANSACTIONS OF THIS SORT, OR OTHERWISE FAILS TO OBTAIN
INFORMATION SUFFICIENT TO ANSWER ANY QUESTION REGARDING THE CONDITION AND
SUITABILITY OF THE HOTEL, AND YET NONETHELESS PROCEEDS WITH THE PURCHASE OF THE
HOTEL, BUYER SHALL ASSUME ALL RISKS THAT, HAD IT PERFORMED SUCH INQUIRY OR
OBTAINED SUCH INFORMATION, IT WOULD HAVE ELECTED NOT TO PROCEED WITH THE
PURCHASE OF THE HOTEL ON THE TERMS CONTAINED HEREIN.

5.2.6 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY TRANSFER INSTRUMENT
OR OTHER DOCUMENT OR INSTRUMENT DELIVERED TO BUYER PURSUANT TO SECTION 10.2
HEREOF, BUYER IS BUYING THE HOTEL “AS IS, WHERE-IS AND WITH ALL FAULTS” AND
WITHOUT ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, OF ANY
KIND WHATSOEVER, WHETHER BY SELLER OR BY ANY ONE ACTING ON SELLER’S BEHALF
(INCLUDING, WITHOUT LIMITATION, AGENTS, BROKERS, CONSULTANTS, COUNSEL,
EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, TRUSTEES OR
BENEFICIARIES).

5.3 WAIVER AND RELEASE. AS A MATERIAL PART OF THE CONSIDERATION TO SELLER FOR
THE SALE OF THE HOTEL HEREUNDER, EXCEPT FOR A CLAIM MADE UNDER THIS SECTION 5
FOR MONETARY DAMAGES DUE TO A BREACH OF A REPRESENTATION OF SELLER EXPRESSLY SET
FORTH IN THIS AGREEMENT, BUYER HEREBY WAIVES AND RELINQUISHES, AND RELEASES
SELLER AND ALL OF SELLER’S PARTNERS AND AFFILIATES (COLLECTIVELY, “SELLER
RELEASEES”) FROM, ANY AND ALL CLAIMS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, ANY RIGHT OF RESCISSION) AGAINST SELLER RELEASEES OR ANY OF THEM
BASED DIRECTLY OR INDIRECTLY ON (A) ANY PAST, PRESENT OR FUTURE CONDITION OF THE
HOTEL, INCLUDING, WITHOUT LIMITATION, THE RELEASE OR PRESENCE OF ANY HAZARDOUS
SUBSTANCES OR (B) ANY AND ALL STATEMENTS, REPRESENTATIONS WARRANTIES, REPORTS,
OPINIONS OR OTHER INFORMATION, OR ANY MISREPRESENTATION OR FAILURE TO DISCLOSE
TO BUYER ANY INFORMATION, REGARDING THE HOTEL (INCLUDING, WITHOUT LIMITATION,
ANY DEFECTIVE, HAZARDOUS OR UNLAWFUL CONDITION WHICH SELLER SHOULD BE AWARE,
WHETHER OR NOT SUCH CONDITION REASONABLY COULD HAVE BEEN DISCOVERED BY BUYER
THROUGH AN INSPECTION OF THE HOTEL OR THE PROPERTY RECORDS), OTHER THAN SUCH A
MISREPRESENTATION CONSTITUTING WILLFUL FRAUD, GROSS NEGLIGENCE AND/OR BAD FAITH.
BUYER UNDERSTANDS THAT SUCH WAIVER AND RELEASE INCLUDES STATUTORY AS WELL AS
“COMMON LAW” AND EQUITABLE RIGHTS AND REMEDIES AND THAT IT COVERS POTENTIAL
CLAIMS OF WHICH BUYER MAY BE CURRENTLY UNAWARE OR UNABLE TO DISCOVER. BUYER
ACKNOWLEDGES THAT THE FOREGOING WAIVER AND RELEASE IS OF MATERIAL CONSIDERATION
TO SELLER IN ENTERING INTO THIS AGREEMENT, THAT BUYER’S COUNSEL HAS ADVISED
BUYER OF THE POSSIBLE LEGAL CONSEQUENCES OF MAKING SUCH

 

21



--------------------------------------------------------------------------------

WAIVER AND RELEASE AND THAT BUYER HAS TAKEN INTO ACCOUNT, IN AGREEING TO
PURCHASE THE HOTEL AT THE PURCHASE PRICE SPECIFIED HEREIN, SELLER’S DISCLAIMER
OF ANY WARRANTIES AND REPRESENTATIONS REGARDING THE HOTEL OTHER THAN THOSE
EXPRESSLY SET FORTH HEREIN. NOTWITHSTANDING THE FOREGOING PROVISIONS, IN NO WAY
SHALL THIS SECTION 5.3 RELEASE THE SELLER FROM ANY OF ITS INDEMNIFICATION OR
OTHER OBLIGATIONS EXPLICITLY SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT OR
INSTRUMENT ENTERED INTO OR DELIVERED IN CONNECTION HEREWITH.

BUYER HEREBY ACKNOWLEDGES AND AGREES THAT (i) BUYER MAY HEREAFTER DISCOVER FACTS
DIFFERENT FROM OR IN ADDITION TO THOSE NOW (OR AS OF THE CLOSING) KNOWN OR
BELIEVED TO BE TRUE REGARDING THE PROPERTY AND/OR PROPERTY INFORMATION,
(ii) BUYER’S AGREEMENT TO RELEASE, ACQUIT AND DISCHARGE SELLER AND SELLER
RELEASEES AS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT,
NOTWITHSTANDING THE EXISTENCE OR DISCOVERY OF ANY SUCH DIFFERENT OR ADDITIONAL
FACTS, AND (iii) BUYER KNOWINGLY AND VOLUNTARILY WAIVES ANY AND ALL RIGHTS,
BENEFITS AND PRIVILEGES TO THE FULLEST EXTENT PERMISSIBLE UNDER ANY FEDERAL,
STATE, LOCAL, OR OTHER LAWS WHICH DO OR WOULD NEGATIVELY AFFECT VALIDITY OR
ENFORCEABILITY OF ALL OR PART OF THE RELEASES SET FORTH IN THIS AGREEMENT.

5.4 Survival and Limitations. The Parties’ representations set forth in this
Section 5 (and their respective liability for any breach thereof) shall survive
Closing and shall not be deemed to merge into any of the Transfer Instruments;
provided, however, that Buyer or Seller shall have no liability to the other
party for any breach of such representations unless:

5.4.1 The facts constituting such breach have not been disclosed in writing to
Buyer or Seller, as applicable, at least five (5) days prior to Closing;

5.4.2 Buyer or Seller, as applicable, has given the other party written notice
claiming such breach, and stating in reasonable detail the factual basis for
such claim, within twelve (12) months after Closing (other than with respect to
a breach of the representations and warranties set forth in Sections 5.1.1.17,
5.1.2.1, 5.1.2.2, 5.1.2.3, 5.2.1, 5.2.2 and 5.2.3, which shall not be subject to
such limitations); and

5.4.3 Buyer’s or Seller’s, as applicable, actual out-of-pocket loss from such
breach exceeds $5,000 and from all breaches of Buyer’s or Seller’s (as
applicable) representations herein exceeds $50,000 in the aggregate; and
provided further, that in no event shall the aggregate liability of the party
against whom such claim(s) are made for all such breaches exceed four percent
(4%) of the Purchase Price (other than with respect to a breach of the
representations and warranties set forth in Sections 5.1.1.17, 5.1.2.1, 5.1.2.2,
5.1.2.3, 5.2.1, 5.2.2 and 5.2.3, which shall not be subject to such
limitations).

 

22



--------------------------------------------------------------------------------

5.5 Notice of Subsequent Event or Discovery. Prior to Closing, each Party shall
give the other prompt notice of its discovery of any event or condition which
has the effect of making any representations contained in Section 5 materially
inaccurate.

6. OPERATION OF THE HOTEL PENDING CLOSING. From the Effective Date until
Closing, except for emergencies, Seller shall use commercially reasonable
efforts to operate the Hotel in the Ordinary Course and shall not cause, approve
or voluntarily permit any material change in the operations of the Hotel without
Buyer’s prior written approval (which shall not be unreasonably withheld,
conditioned or delayed), including:

6.1 Material alterations or other material changes in the Hotel Improvements
except as may be currently required by Law.

6.2 Cancellation or surrender of any existing Permit.

6.3 Creation of or permitting any Lease or voluntary Lien, provided that all
Monetary Liens shall be paid in full and released by Seller at Closing and all
other Liens not approved by Buyer pursuant to the terms of this Agreement shall
be released by Seller at Closing.

6.4 Entering into or materially modifying any Service Contract or Equipment
Lease unless the same is terminable upon not more than thirty (30) days’ notice
without penalty.

6.5 Modifying the Ground Lease in any material way.

6.6 Material reductions in levels of service, sales and marketing efforts,
maintenance or staff.

If Buyer proceeds to Closing after written notice of any breach by Seller of
this Section 6 received at least five (5) days prior to Closing, Buyer shall be
deemed to have waived such breach and shall have no claim against Seller after
Closing on account of such breach.

7. OTHER AGREEMENTS.

7.1 Property Management Agreement. Buyer shall not assume any obligations under
the Hotel Management Agreement. Seller shall cause the Hotel Management
Agreement to be terminated as of Closing and shall deliver possession of the
Hotel to Buyer free and clear of any possessory rights of the Hotel Manager or
Seller. Seller shall remain responsible for all amounts due under the Hotel
Management Agreement and shall hold harmless, indemnify and defend Buyer from
and against any claims or liability therefor. The provisions of this Section 7.1
shall survive Closing and shall not merge into any of the Transfer Instruments.

7.2 Liquor License(s) and Inventory.

7.2.1 Application for New Liquor License. Buyer or its affiliate(s) and/or
Buyer’s Manager shall be responsible, at its expense, for promptly preparing,
filing and diligently prosecuting all applications before Governmental
Authorities for the transfer or re-issuance of the Liquor License at the Hotel
to Buyer or its nominee following Closing. Seller shall cooperate with Buyer in
such applications as Buyer may reasonably request (without charge

 

23



--------------------------------------------------------------------------------

to Buyer but without any obligation on the part of Seller to incur out-of-pocket
expense or liability in doing so). If, despite diligent efforts, Buyer has not
been able to obtain the new Liquor License at the Hotel by the Last Closing
Date, Seller shall enter (or, if Seller does not hold the existing Liquor
License, shall cause the holder of such license to enter) into an interim
arrangement with Buyer or Buyer’s Manager, as Buyer may direct, in a
commercially reasonable form to be agreed on prior to the Approval Date by
Buyer, Seller and Buyer’s Manager (if applicable) (the “Interim Liquor
Agreement”) that will permit the Liquor Operations to continue at the Hotel
under the existing Liquor License pending issuance of a Liquor License to Buyer
or its nominee; provided, however, that such interim arrangement is, in the
reasonable judgment of Seller, permitted by applicable alcoholic beverage
control Laws. If Seller, Buyer and Buyer’s Manager, if applicable, are unable to
agree on a form of Interim Liquor Agreement before the Approval Date, despite
their good faith, commercially reasonable efforts, Buyer may terminate this
Agreement or waive this requirement (in which event, delivery of the Interim
Liquor Agreement will not be a condition on Buyer’s obligation to close).
Buyer’s obligation to proceed to Closing shall not be conditioned upon the
issuance of the Liquor License.

7.2.2 Transfer of Liquor Inventory. Notwithstanding any other provision of this
Agreement, the Liquor Inventory shall be sold and transferred to Buyer, Buyer’s
affiliate(s), Buyer’s Manager or otherwise as directed by Buyer only in such
manner as complies with applicable alcoholic beverage control Laws and the terms
of the Liquor License. In no event shall there be a reduction in the Purchase
Price or a proration credit in Buyer’s favor if, as of the Closing, the Liquor
Inventory is not able to be sold and transferred in a manner complying with the
applicable alcoholic beverage control Laws and the terms of the Liquor Licenses.

7.3 Hotel License Agreement. Promptly after the Effective Date, Seller shall
give the notices (accompanied by a copy of this Agreement) required under
Section 17.2 of the Hotel License Agreement, notifying the licensor of a
potential sale of the Hotel to Buyer. Buyer shall have the responsibility of
satisfying itself with respect to the terms and conditions (including, without
limitation, any upgrading requirements) under which the licensor under the Hotel
Licensing Agreement would grant to Buyer (or its assign) a license to operate
the Hotel, from and after Closing as a Marriott Hotel (the “New License”).
Within ten (10) days after the Effective Date, Buyer shall with respect to the
New License submit an application in the licensor’s required form for such New
License, and thereafter (A) diligently prosecute such application (B) provide
the licensor with any reasonably or customarily requested information regarding
Buyer (and its assign, if any), (C) pay (when required) the licensor’s standard
application fee (except to the extent waived by the licensor), (D) if approved
by the licensor, enter into the licensor’s then standard form of license
agreement (except to the extent the licensor agrees to any changes requested by
Buyer), to be effective upon Closing and (E) comply with all other conditions
imposed by the licensor (unless waived), in accordance with its current
licensing policies, for the issuance of such New License effective upon Closing,
Buyer shall have a period of sixty (60) days from the Effective Date (such
period being referred to as the “License Approval Period”) to obtain the New
License from Marriott International. If Buyer has not obtained such New License
prior to the expiration of the License Approval Period, Buyer may proceed to
Closing or may terminate this Agreement by written notice to Seller given on or
prior to the expiration of the License Approval Period. In the event Buyer
elects to terminate this Agreement, the Deposit shall be refunded to Buyer and
the parties shall have no further obligations or liabilities except as expressly
set forth in this Agreement. Upon Closing, Seller shall surrender its existing
licenses under the Hotel License Agreement and the Hotel License Agreement shall
have been terminated.

 

24



--------------------------------------------------------------------------------

7.4 Assumption of Metropolitan Loan. Within two (2) days after the Effective
Date, Seller shall provide to Buyer copies of all documents evidencing, securing
or otherwise related to the Secured Loan (as hereinafter defined). Promptly
after the Effective Date Seller and Buyer agree to take any and all steps
necessary to facilitate the assumption by Buyer of that certain loan among
Seller, as borrower, James Procaccianti, as guarantor, and Metropolitan Life
Insurance Company, or its successor or transferee (the “Secured Lender”),
entered into on or about September 3, 2004 in the original principal amount of
TWENTY SIX MILLION SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($26,750,000.00) (the “Secured Loan”). The term “Assumed Loan Documents” shall
mean each of the documents listed on Exhibit M attached hereto, which were
executed and delivered in connection with the Secured Loan.

In connection with the assumption of the Secured Loan, Buyer agrees to pay
(i) any and all fees payable to the Secured Lender pursuant to the Assumed Loan
Documents in connection with the assignment thereof to Buyer and (ii) the costs,
fees and expenses of the Secured Lender and its counsel in connection with the
assignment to, or assumption by Buyer of the Secured Loan (the “Assumption
Fees”). As part of the assumption of the Secured Loan, Buyer agrees to provide a
substitute guarantor reasonably acceptable to Buyer and Lender (and to Seller if
the Secured Lender will not release James Procaccianti from the existing
guaranty for the period from and after the date of the loan assumption). Seller
shall cooperate with Buyer (at no charge to Buyer) to facilitate Buyer’s
assumption of the Secured Loan. The parties acknowledge and agree that Buyer may
elect to extend the date for Closing to a date not later than six (6) months
after the Effective Date in order to effect Buyer’s assumption of the Secured
Loan or, at Buyer’s election, a defeasance of the Loan, provided that Buyer may
further extend the date for Closing, to a date not later than the Last Closing
Date to effect an assumption or defeasance of the Loan, provided that Buyer
shall not be excused from closing on the purchase of the Hotel pursuant to the
terms of this Agreement if it is not able to defease the Secured Loan so long as
the Secured Lender has approved Buyer’s assumption of the Secured Loan.

7.5 Access to Financial Information. Buyer’s representatives shall have access
to, and Seller and its affiliates shall cooperate with Buyer and furnish upon
request, all financial and other information relating to the Hotel’s operations
to the extent necessary to enable Buyer’s representatives to prepare audited
financial statements in conformity with Regulation S-X of the Securities and
Exchange Commission (the “SEC”) and other applicable rules and regulations of
the SEC and to enable them to prepare a registration statement, report or
disclosure statement for filing with the SEC on behalf of Buyer and/or its
affiliates, whether before or after Closing and regardless of whether such
information is included in the Hotel Records to be transferred to Buyer
hereunder. Seller shall provide to Buyer’s representative a signed
representation letter in form and substance reasonably acceptable to Buyer
sufficient to enable an independent public accountant to render an opinion on
the financial statements related to the Hotel. Buyer will reimburse Seller for
costs reasonably incurred by Seller to comply with the requirements of the
preceding sentence to the extent that Seller is required to incur costs not in
the ordinary course of business for third parties to provide such representation
letter. The provisions of this Section shall survive Closing or termination of
this Agreement.

 

25



--------------------------------------------------------------------------------

7.6 Bulk Sales. At Seller’s risk and expense, Seller shall take all steps
necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Agreement.

7.7 Indemnification. If the transactions contemplated by this Agreement are
consummated as provided herein:

7.7.1 Indemnification of Buyer. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Buyer for a breach hereof, and in all instances subject to
the limitations set forth in Section 5.4 above, Seller hereby agrees to
indemnify, defend and hold harmless Buyer and its respective designees,
successors and assigns from and against all losses, judgments, liabilities,
claims, damages or expenses (including reasonable attorneys’ fees) of every
kind, nature and description in existence before, on or after Closing, whether
known or unknown, absolute or continent, joint or several, arising out of or
relating to:

(i) the breach of any representation, warranty, covenant or agreement of Seller
contained in this Agreement;

(ii) any claim made or asserted by any Hotel Employee arising out of Seller’s
decision to sell the Property except with respect to claims expressly
indemnifiable by Buyer pursuant to the third sentence of Section 8.14 for WARN
Act violations for failure to give notice under the WARN Act as provided in such
Section;

(iii) any liability or obligation of Seller not expressly assumed at Closing by
Buyer pursuant to this Agreement;

(iv) the conduct and operation by or on behalf of Seller or Hotel Manager of the
Hotel or the ownership, use or operation of the Property prior to Closing; and

(v) any claim made or asserted against Buyer or any of the Property by a
creditor of Seller, including any claims based on or alleging a violation of any
bulk sales act or other similar laws.

7.7.2 Indemnification of Seller. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Seller for a breach hereof, Buyer hereby agrees, with
respect to this Agreement, to indemnify, defend and hold harmless Seller from
and against all losses, judgments, liabilities, claims, damages or expenses
(including reasonable attorneys’ fees) of every kind, nature and description in
existence before, on or after Closing, whether known or unknown, absolute or
contingent, joint or several, arising out of or relating to:

(i) the breach of any representation, warranty, covenant or agreement of Buyer
contained in this Agreement;

(ii) the conduct and operation by or on behalf of Buyer or Buyer’s Manager of
the Hotel or the ownership, use or operation of the Property after the Closing;
and

 

26



--------------------------------------------------------------------------------

(iii) any liability or obligation of Buyer expressly assumed by Buyer at
Closing.

7.7.3 Indemnification Procedure for Claims of Third Parties. Indemnification,
with respect to claims resulting from the assertion of liability by those not
parties to this Agreement (including governmental claims for penalties, fines
and assessments), shall be subject to the following terms and conditions:

7.7.3.1 The party seeking indemnification (the “Indemnified Party”) shall give
prompt written notice to the party or parties from which it is seeking
indemnification (the “Indemnifying Party”) of any assertion of liability by a
third party which might give rise to a claim for indemnification based on the
foregoing provisions of this Section 7.7, which notice shall state the nature
and basis of the assertion and the amount thereof, to the extent known;
provided, however, that no delay on the part of the Indemnified Party in giving
notice shall relieve the Indemnifying Party of any obligation to indemnify
unless (and then solely to the extent that) the Indemnifying Party is prejudiced
by such delay.

7.7.3.2 If in any action, suit or proceeding (a “Legal Action”) the relief
sought is solely the payment of money damages, and if the Indemnifying Party
specifically agrees in writing to indemnify such Indemnified Party with respect
thereto and demonstrates to the reasonable satisfaction of such Indemnified
Party its financial ability to do so, the Indemnifying Party shall have the
right, commencing thirty (30) days after such notice, at its option, to elect to
settle, compromise or defend, pursuant to this paragraph, by its own counsel and
at its own expense, any such Legal Action involving such Indemnified Party’s
asserted liability. If the Indemnifying Party does not undertake to settle,
compromise or defend any such Legal Action, such settlement, compromise or
defense shall be conducted in the reasonable discretion of such Indemnified
Party, but such Indemnified Party shall provide the Indemnifying Party with such
information concerning such settlement, compromise or defense as the
Indemnifying Party may reasonably request from time to time. If the Indemnifying
Party undertakes to settle, compromise or defend any such asserted liability, it
shall notify such Indemnified Party in writing of its intention to do so within
thirty (30) days of notice from such Indemnified Party provided above.

7.7.3.3 Notwithstanding the provisions of the previous subsection of this
Contract, until the Indemnifying Party shall have assumed the defense of the
Legal Action, the defense shall be handled by the Indemnified Party.
Furthermore, (x) if the Indemnified Party shall have reasonably concluded that
there are likely to be defenses available to it that are different from or in
addition to those available to the Indemnifying Party, (y) if the Legal Action
involves other than money damages and seeks injunctive or other equitable
relief, or (z) if a judgment against Buyer, as the Indemnified Party, in the
Legal Action will, in the good faith and reasonable business judgment of Buyer,
establish a custom or precedent which will be adverse to the best interest of
the continuing business of the Hotel, the Indemnifying Party shall not be
entitled to assume the defense of

 

27



--------------------------------------------------------------------------------

the legal Action and the defense shall be handled by the Indemnified Party,
provided that, in the case of clause (z), the Indemnifying Party shall have the
right to approve legal counsel selected by the Indemnified Party, such approval
not to be unreasonably withheld, delayed or conditioned. If the defense of the
Legal Action is handled by the Indemnified Party under the provisions of this
subsection, the Indemnifying Party shall pay all legal and other expenses
reasonably incurred by the Indemnified Party in conducting such defense.

7.7.3.4 In any Legal Action initiated by a third party and defended by the
Indemnifying Party (w) the Indemnified Party shall have the right to be
represented by advisory counsel and accountants, at its own expense, (x) the
Indemnifying Party shall keep the Indemnified Party fully informed as to the
status of such Legal Action at all stages thereof, whether or not the
Indemnified Party is represented by its own counsel, (y) the Indemnifying Party
shall make available to the Indemnified Party and its attorneys, accountants and
other representatives, all books and records of the Indemnifying Party relating
to such Legal Action and (z) the parties shall render to each other such
assistance as may be reasonably required in order to ensure the proper and
adequate defense of such Legal Action.

7.7.3.5 In any Legal Action initiated by a third party and defended by the
Indemnifying Party, the Indemnifying Party shall not make settlement of any
claim without the written consent of the Indemnified Party, which consent shall
not be unreasonably withheld.

7.8 Otis Elevator Contract. In connection with that certain contract between the
Seller and Otis Elevator Company dated as of June 5, 2006 relating to the repair
and maintenance of the elevator and escalator systems (the “Otis Elevator
Contract”), Seller acknowledges, covenants and agrees that all of the work set
forth in Exhibit N attached hereto (the “Elevator Work”) shall be completed by
the Closing Date.

7.9 New Management. For the week immediately preceding the Closing Date, Buyer’s
Manager shall be permitted reasonable access during normal business hours to the
Hotel and to all books, records and other information in the possession or
control of Seller, Hotel Manager and their affiliates and/or its or their agents
concerning the Hotel; provided, however, that Buyer, Buyer’s Manager, and its or
their employees and/or agents (a) shall not unreasonably interfere with the
normal management and operation of the Hotel, (b) shall hold all information
acquired from such books and records confidential in accordance with the terms
of this Agreement, and (c) shall not be deemed to have assumed management
responsibilities by virtue of this Section 7.9.

7.10 Possession; Assignment and Assumption. Possession of the Property shall be
given by Seller to Buyer at Closing, and Seller shall deliver to Buyer at
Closing, in addition to all other deliveries of Seller provided for pursuant to
this Agreement, all Assumed Contracts assigned to and assumed by Buyer pursuant
to the terms of this Agreement, together with evidence reasonably satisfactory
to Buyer that all agreements affecting the Hotel not assigned to and assumed by
Buyer have been terminated as of Closing. Buyer shall not assume, and Seller

 

28



--------------------------------------------------------------------------------

shall sell the Property to Buyer free and clear of, all obligations and
liabilities of Seller (including, without limitation, and existing franchise
agreement and/or management agreements affecting the Property), except for the
Ground Lease and the Assumed Contracts that Buyer has expressly agreed to assume
at Closing arising in respect of any period from and after Closing (other than
any liability or obligation arising from or in any way related to any breach or
default by Seller or its affiliates) (collectively, the “Assumed Obligations”).
At Closing, Seller shall assign to Buyer all rights and privileges in, under and
to the Assumed Contracts. Seller agrees that it is, and after Closing shall
remain, liable for (i) all obligations and liabilities under (x) the Assumed
Contracts arising in respect of any period prior to Closing and/or (y) all
agreements affecting the Hotel not assumed by Buyer at Closing, including, in
each case, all obligations and liabilities arising from or in any way related to
any breach or default by Seller thereunder, (ii) all tax obligations and tax
liabilities relating to Seller, Hotel Manager or its or their affiliates or the
Property payable or arising in respect of any period prior to Closing, and
(iii) all obligations and liabilities arising with respect to the matters
described on Exhibit O hereto (collectively, the “Retained Obligations”). The
provisions in this Section 7.10 relating to the Assumed Obligations and the
Retained Obligations shall survive Closing.

7.11 Costs.

7.11.1 Seller’s Costs. In connection with the sale of the Property contemplated
under this Agreement, Seller shall be responsible for paying all transfer and
recordation taxes applicable to the sale of the Property, including, without
limitation, all transfer, sales, use or bulk transfer taxes or the taxes on or
in connection with the Ground Lease Assignment and the recordation thereof
(other than sales tax on the Personal Property conveyed to Buyer at Closing
pursuant to the Bill of Sale) and Seller shall be responsible for all accrued
taxes of Seller prior to Closing and all income, sales and use taxes and all
other such taxes of Seller attributable to the sale of the Property to Buyer. In
connection with the foregoing, Seller shall take any and all steps reasonably
necessary to prevent Buyer from incurring successor or transferee liability for
any of the foregoing taxes, including, without limitation, correctly filing all
state tax reports and making all payments with respect to all such taxes and
providing to Buyer such documentation as Buyer may reasonably request to
evidence such filing and payment. Promptly after the Approval Date and no later
than ten (10) days prior to Closing, Seller shall apply for a tax clearance
certificate from the department of revenue or applicable governmental authority
or authorities in the state in which the Property is located (the “Taxing
Authorities”) reflecting that all state tax reports have been filed and all
payments have been made (the “Tax Clearance Certificate”), and Seller shall
diligently pursue receipt of, and use best efforts to obtain, the Tax Clearance
Certificate at the earliest possible date, all at Seller’s cost and expense.
Upon Seller’s receipt of the Tax Clearance Certificate from the Taxing
Authorities, Seller shall promptly provide a copy of the Tax Clearance
Certificate to Buyer. Seller shall be responsible for all costs, fees and
expenses related to the termination of any existing management agreement and for
the termination of the Hotel License Agreement, as well as costs and expenses of
its attorneys, accountants, appraisers and other professionals, consultants and
representatives and all other Closing costs to be paid by Seller pursuant to
Section 10.4.1 of this Agreement. Seller shall also be responsible for payment
of all Monetary Liens and all other Liens required to be paid and/or released at
Closing pursuant to this Agreement. The provisions of this Section 7.11.1 shall
survive Closing.

 

29



--------------------------------------------------------------------------------

7.11.2 Buyer’s Costs. In connection with the purchase of the Property
contemplated under this Agreement, Buyer shall be responsible for sales tax (if
any) on Personal Property conveyed to Buyer at Closing pursuant to the Bill of
Sale, and Buyer shall be responsible for the costs and expenses of its
attorneys, accountants and other professionals, consultants and representatives.
Buyer shall also be responsible for Closing costs to be paid by Buyer pursuant
to Section 10.4.2 of this Agreement.

7.12 Escrow Funds. To provide for the timely payment of any post-closing claims
by Buyer against Seller hereunder, at Closing, an amount equal to Five Hundred
Thousand Dollars ($500,000) (the “Escrow Funds”) shall be withheld from the
Purchase Price payable to Seller and shall be deposited until December 31, 2008
(the “Release Date”) in an escrow account with the Title Company pursuant to an
escrow agreement in the form attached hereto as Exhibit P (the “Post-Closing
Agreement”) providing for releases of Escrow Funds to pay such post-closing
claims, with any remaining Escrow Funds to be released to Seller on the Release
Date, provided that the Title Company shall retain, hold and disburse pursuant
to the Post-Closing Agreement Escrow Funds in an amount equal to one hundred ten
percent (110%) of the aggregate amount of the unresolved claims asserted by
Buyer as of the Release Date.

8. PRORATIONS, CREDITS AND OTHER ADJUSTMENTS. At Closing, the Parties shall make
the prorations and other adjustments provided below, and the net amount
consequently owing to Seller or Buyer shall be added to or subtracted from the
proceeds of the Purchase Price payable to Seller at Closing. Beginning as close
to the anticipated Closing Date as practicable, Seller shall, in consultation
with Buyer and with Buyer’s reasonable cooperation, cause to be prepared a
prorations and credit statement (the “Preliminary Statement”) which shall
reflect all of the prorations, credits and other adjustments in payment at
Closing required under this Section 8 or under any other provision of this
Agreement. As soon as the Parties have agreed upon the Preliminary Statement,
they shall jointly deliver a mutually signed copy thereof to Escrow Agent. To
the extent the Parties are unable to agree by Closing on any item on the
Preliminary Statement, Seller’s estimation of such item shall be used and such
item shall be finally resolved on the Final Statement pursuant to Section 11.
Unless otherwise provided herein, at Closing, adjustments between the parties
shall be made as of 12:01 a.m. on the date of Closing (the “Cutoff Time”), with
the income and expenses accrued prior to the Cutoff Time being allocated to
Seller and the income and expenses accruing on and after the Cutoff Time being
allocated to Buyer, all as set forth below. All of such adjustments and
allocations shall be made in cash at Closing. Except as otherwise expressly
provided herein, all apportionments and adjustments shall be made on an accrual
basis in accordance with generally accepted accounting principles. Buyer and
Seller shall request that the Existing Manager and the Manager coordinate to
determine the apportionments, allocations, prorations and adjustments as of the
Cutoff Time.

8.1 Taxes. All ad valorem real estate taxes, personal property taxes, or any
other taxes and special assessments (special or otherwise) of any nature upon
the Property levied, assessed or pending for the calendar year in which the
Closing occurs (including the period prior to Closing, regardless of when due
and payable) shall be prorated as of the Cutoff Time and, if no tax bills or
assessment statements for such calendar year are available, such amounts shall
be estimated on the basis of the best available information for such taxes and
assessments that will be due and payable on the Hotel for the calendar year in
which Closing occurs.

 

30



--------------------------------------------------------------------------------

8.2 Utilities. All suppliers of utilities shall be instructed to read meters or
otherwise determine the charges owing as of the date of Closing for services
prior thereto, which charges shall be allocated to Seller. Charges accruing
after Closing shall be allocated to Buyer. If elected by Seller, Seller shall be
given credit, and Buyer shall be charged, for any utility deposits transferred
to and received by Buyer at Closing.

8.3 Proration of Expenses. The following items of expense with respect to any
portion or aspect of the Hotel shall be prorated between Seller and Buyer as of
the Closing Date:

8.3.1 Periodic charges under Assumed Contracts and the Ground Lease (such as
monthly rents or fixed periodic charges), but not charges made on a per-order or
per-call basis.

8.3.2 Employee Liabilities for wages, salary, benefit payments and payroll taxes
for the pay period(s) in which Closing occurs and for accrued Employee Leave,
except to the extent that Seller is required by applicable Law or otherwise
elects to determine and itself pay such liabilities accrued through the day
preceding Closing.

8.3.3 Fees paid or payable for Permits to the extent such Permits are
transferable.

8.3.4 Prepaid expenses, including advertising expenses, trade association and
trade subscriptions, prepayments under Service Contracts and Equipment Leases.

8.3.5 All other Hotel operating expenses of a strictly periodic nature (and not
based upon specific orders for goods or services) and other items incurred in
the ordinary course of business and customarily prorated and adjusted in similar
transactions.

To the extent reasonably practicable, though, in lieu of prorating the charges
for any metered utility service, the Parties shall endeavor to have the utility
read the meter as early as possible on the Closing Date, render a final bill to
Seller based on such reading and bill all subsequent service to Buyer.

8.4 Income/Charges. All rents, income and charges receivable or payable under
any Leases and Assumed Contracts applicable to the Property and assigned to and
assumed by Buyer, and any deposits, prepayments and receipts thereunder, shall
be prorated between Buyer and Seller as of the Cutoff Time. Seller shall be
responsible for all amounts payable under any agreements affecting or relating
to the Hotel not assigned to and assumed by Buyer.

8.5 Credit for Certain Inventories. Seller shall receive a proration credit
equal to the book value at Closing of the Food and Beverage Inventory and the
Retail Inventory (subject, however, to Section 7.2.2, in the case of the Liquor
Inventory).

 

31



--------------------------------------------------------------------------------

8.6 Guest Ledger. The open account (“Guest Ledger Account”) for each person who
is a guest at the Hotel on the night immediately preceding Closing (“Closing
Eve”) shall be prorated between Seller and Buyer as follows:

8.6.1 Room and service charges (including, without limitation, room service
charges, in-house movie fees, health or fitness club charges and honor bar
charges) for all times preceding Closing Eve shall be credited to Seller.

8.6.2 Room and service charges for all times after Closing Eve shall belong to
Buyer.

8.6.3 Room and service charges for Closing Eve shall be divided equally between
Seller and Buyer.

8.6.4 Other shall be allocated between Seller and Buyer as of the Closing Date,
based on the time such charges were actually incurred.

8.6.5 Any other charges for the 24-hour period including Closing Eve, which
cannot be fixed as to the actual time of incurrence, shall be apportioned
equally between Seller and Buyer.

8.6.6 From the amounts apportioned to Seller under the foregoing clauses shall
be deducted all applicable taxes, travel and tour agent commissions, license,
reservation and franchise fees, and similar expenses. Any proration of revenues
from Liquor Operations shall be subject to such limitations and conditions as
may be imposed by applicable alcoholic beverage control Laws.

All Guest Ledger Accounts shall be assigned to Buyer at Closing, and Seller
shall receive a proration credit equal to its net aggregate prorated amount
under this Section 8.6 Buyer shall be responsible for paying any taxes and other
amounts deducted from Seller’s apportioned share under Section 8.6.6.

8.7 Credits for Cash Banks. Seller shall receive a proration credit equal to the
aggregate balance of all Cash Banks as of Closing.

8.8 Secured Loan. if the Secured Loan is assumed by Buyer at Closing, Buyer
shall receive a proration credit in the amount of the outstanding principal
balance of the Secured Loan on the Closing Date and Seller shall receive a
proration credit equal to the actual funded amount of any escrows or impounds
held by the Secured Lender in connection with the Secured Loan on the Closing
Date.

8.9 Advance Deposits. All prepaid rentals, room rental deposits, and all other
deposits for advance registration, banquets or future services to be provided on
and after the date of Closing shall be credited to Buyer.

8.10 Accounts Receivable. To the extent not apportioned at Closing and subject
to Section 8.6 above, all accounts receivable and credit card claims as of the
Cutoff Time shall remain the property of Seller, and Seller and Buyer agree that
the monies received by Buyer from debtors owing such accounts receivable
balances after Closing, shall be applied as expressly provided in such
remittance, or if not specified then to the Buyer’s outstanding invoices to such
account debtors in chronological order beginning with the oldest invoices, and
thereafter, to Seller’s account. Seller shall have the right to collect and
receive payments directly from its account debtors.

 

32



--------------------------------------------------------------------------------

8.11 Accounts Payable. To the extent not apportioned at Closing, any
indebtedness, accounts payable, liabilities or obligations of any kind or nature
related to Seller or the Property for the periods prior to the date of Closing
shall be retained by Seller and promptly allocated to Seller and Buyer shall not
be or become liable therefor, except as expressly assumed by Buyer pursuant to
this Agreement, and invoices received in the ordinary course of business prior
to Closing shall be allocated to Seller at Closing.

8.12 Regarding Hotel Prorations Generally. Unless this Section 8 expressly
provides otherwise: (A) all prorations hereunder with respect to the Hotel shall
be made as of 12:00:01 a.m., local time (for the Hotel), on the Closing Date,
(B) all prorations shall be made on an actual daily basis, and (C), for purposes
of such prorations, all items of revenue and expense with respect to the Hotel’s
operations shall be classified and determined in accordance with the Uniform
System of Accounts, as reasonably modified by Hotel Manager for use at the
Hotel.

8.13 Reconciliation and Final Payment. Seller and Buyer shall reasonably
cooperate after Closing to make a final determination of the allocations and
prorations required under this Agreement within one hundred eighty (180) days
after the Closing Date. Upon the final reconciliation of the allocations and
prorations under this Section, the party which owes the other party any sums
hereunder shall pay such party such sums within ten (10) days after the
reconciliation of such sums. The obligations to calculate such prorations, make
such reconciliations and pay any such sums shall survive the Closing.

8.14 Employees. Unless Buyer and Buyer’s Manager expressly agrees otherwise,
none of the employees of the Hotel shall become employees of Buyer, as of the
date of Closing; instead, all Continuing Employees shall be offered employment
upon Closing by Buyer’s Manager and at that time shall cease to be employees of
Seller. The parties acknowledge that, in light of Buyer’s intention to cause the
continued operation of the Hotel with substantially the same staff after Closing
and the Parties’ desire for a prompt Closing, Seller not take the precautionary
step of giving Hotel Employees notice of possible termination of employment at
the Hotel under the Worker Adjustment and Retraining Notification Act of 1988
(the “WARN Act”). Accordingly, Seller shall not give such notice with respect to
the sale of the Hotel to Buyer, and Buyer shall indemnify, defend, protect and
hold Seller harmless from and against any and all claims, liability and losses,
and expenses related thereto (including reasonable attorneys’ fees)
(collectively, “Claims”), arising out of real or alleged violation of the WARN
Act for failure to give such notice. Seller shall hold harmless, indemnify and
defend Buyer from and against any and all Claims arising out of any and all
(A) Employee Liabilities with respect to Continuing Employees accruing or
arising in respect of any period prior to Closing (except those which are
triggered by a termination of employment by Buyer’s Manager after Closing or for
which Buyer has received a proration credit pursuant to the terms of this
Agreement) and (B) Employee Liabilities with respect to Hotel Employees who are
not Continuing Employees. Buyer shall hold harmless, indemnify and defend Seller
from and against any and all Claims arising out of Employee Liabilities with
respect to Continuing Employees accruing or first arising in respect of any
period on and after the Closing Date, or triggered by a termination of
employment by Buyer’s Manager after Closing.

 

33



--------------------------------------------------------------------------------

9. CONDITIONS TO CLOSING.

9.1 In Buyer’s Favor. In addition to the conditions specified in Section 4,
Buyer’s obligation to close shall be subject to timely satisfaction of each of
the following conditions:

9.1.1 Performance of Seller’s Obligations. Performance by Seller in all material
respects of its obligations under this Agreement to be performed at or before
Closing.

9.1.2 Accuracy of Representations. The accuracy in all material respects, as of
Closing, of each of the representations set forth in Section 5.1 as if made on
the Closing Date, subject to changes in represented facts that are expressly
permitted or required by this Agreement.

9.1.3 Assumption of Secured Loan. The Secured Lender shall have provided Buyer
with written notice that (i) it has approved the assumption of the Secured Loan
by Buyer (the “Loan Assumption Approval Notice”) and (ii) it is ready willing
and able to consummate the transfer of the Secured Loan to Buyer within ten
(10) business days of the date of Loan Assumption Approval Notice.

9.1.4 Delivery of Estoppels and Consents. The Seller has delivered to Buyer the
Ground Lease Estoppel and Consent and the Parking Agreement Estoppel and Consent
to the extent required by Section 2.2.

If any of the conditions specified in this Section 9.1 is not timely satisfied
(or waived by Buyer in writing), Buyer shall have the right to terminate this
Agreement by giving written notice of such termination to Seller and Escrow
Agent by the Last Closing Date (but, in any event, before Closing actually
occurs). After Closing, Buyer shall not have any right to terminate this
Agreement or rescind its purchase of the Hotel by reason of the failure of any
such condition, whether or not such failure was known to or discoverable by
Buyer prior to Closing.

9.2 In Seller’s Favor. The obligation of Seller to close Escrow shall be subject
to timely satisfaction of each of the following conditions:

9.2.1 Performance of Buyer’s Obligations. Performance by Buyer in all material
respects of Buyer’s obligations under this Agreement to be performed at or
before Closing.

9.2.2 Accuracy of Representations. The accuracy in all material respects, as of
Closing, of each of the representations of Buyer set forth in Section 5.2.

If any condition specified in this Section 9.2 is not satisfied (or waived by
Seller in writing) by the Last Closing Date, Seller shall have the right to
terminate this Agreement by giving written notice of such termination to Buyer
and Escrow Agent by the Last Closing Date (but, in any event, before Closing
actually occurs). After Closing, Seller shall not have any right to terminate
this Agreement or rescind its purchase of the Hotel by reason of the failure of
any such condition, whether or not such failure was known to or discoverable by
Seller prior to Closing.

 

34



--------------------------------------------------------------------------------

9.3 Pre-Closing Damage or Destruction.

9.3.1 Notice; Etc. Prior to Closing and delivery of possession of the Property
to Buyer in accordance with this Agreement, all risk of loss to the Property
(whether by casualty, condemnation or otherwise) shall be borne by Seller. In
the event that (a) any loss or damage to the Hotel shall occur prior to the date
of Closing as a result of fire or other casualty, or (b) Seller receives notice
that a governmental authority has initiated or threatened to initiate a
condemnation proceeding affecting the Hotel, Seller shall give Buyer immediate
written notice of such loss, damage or condemnation proceeding (which notice
shall include a certification of (i) the amounts of insurance coverages in
effect with respect to the loss or damage and (ii) if known, the amount of the
award to be received in such condemnation).

9.3.2 Buyer’s Termination Right. If, prior to Closing and the delivery of
possession of the Property to Buyer in accordance with this Agreement, (a) any
condemnation proceeding shall be pending against a substantial portion of the
Hotel or (b) there is any substantial casualty loss or damage to the Hotel,
Buyer shall have the option to terminate this Agreement, provided Buyer delivers
written notice to Seller of its election within twenty (20) days after the date
Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Deposit, and any interest
thereon, shall be delivered to Buyer and thereafter, except as expressly set
forth in this Agreement, no party shall have any further obligation or liability
to the other under this Agreement. In the context of condemnation, “substantial”
shall mean condemnation of such portion of the Hotel (or access thereto) as
could, in Buyer’s reasonable judgment, render use of the remainder impractical
or unfeasible for the uses herein contemplated, and, in the context of casualty
loss or damage, “substantial” shall mean a loss or damage in excess of One
Million Five Hundred Thousand and 00/100 Dollars ($1,500,000) in value.

9.3.3 Procedure for Closing. If Buyer shall not elect to terminate this
Agreement under Section 9.3.2 above, or if the loss, damage or condemnation is
not substantial, Seller agrees to pay to Buyer at the Closing all insurance
proceeds or condemnation awards which Seller has received as a result of the
same, plus an amount equal to the insurance deductible, and assign to Buyer all
insurance proceeds and condemnation awards payable as a result of the same, in
which event the Closing shall occur without Seller replacing or repairing such
damage. Notwithstanding the foregoing, in the event that Seller makes any
repairs to the Property as a result of such casualty then Seller shall be
entitled to a portion of the insurance proceeds sufficient to reimburse Seller
for such costs; provided, however, absent an emergency situation in the event
that any such repairs are likely to exceed $250,000 in the aggregate then Seller
shall not undertake such repairs until such time as it has received the consent
of the Buyer, which consent shall not be unreasonably withheld, conditioned or
delayed.

10. CLOSING.

10.1 Time, Place and Manner. Closing shall occur on the earlier of (i) date
which is ten (10) days after the closing conditions set forth in Sections 9.1
and 9.2 of this Agreement have been satisfied or (ii) the Last Closing Date,
through escrow, at the offices of the Escrow Agent (the “Place of Closing”).

 

35



--------------------------------------------------------------------------------

10.2 Seller’s Deliveries.

10.2.1 Pre-Closing. On or before the Last Closing Date, Seller shall deliver to
Escrow Agent the following documents (“Seller’s Closing Documents”):

10.2.1.1 The Ground Lease Assignment and any other Transfer Instruments (if any)
to be recorded at Closing, each duly executed and acknowledged by Seller, for
recording at Closing in the official land records of the county where the Hotel
is located.

10.2.1.2 A counterpart of the FIRPTA Certificate of Seller, duly executed.

10.2.1.3 Each of the items specified in Section 10.2.2.

10.2.1.4 Such other documents as are required to be delivered pursuant to this
Agreement or as the Title Company may reasonably require from Seller in order to
effect Closing in accordance with this Agreement.

10.2.2 At Closing. At Closing, Seller shall deliver to Escrow Agent for delivery
to Buyer at Closing:

10.2.2.1 Two counterparts of each of the Transfer Instruments, all duly executed
by Seller.

10.2.2.2 A counterpart of the FIRPTA Certificate of Seller, duly executed.

10.2.2.3 The Seller’s Closing Certificate as to Representations and Warranties
in the form attached hereto as Exhibit Q.

10.3 Buyer’s Deliveries:

10.3.1 Pre-Closing. On or before the Last Closing Date, Buyer shall deliver to
Escrow Agent the following funds and documents (“Buyer’s Closing Deliveries”):

10.3.1.1 Good and immediately available funds in an amount (when added to the
Deposit) equal at least to the sum of (A) the Purchase Price, reduced by the
amount of the Secured Loan assumed by Buyer, plus (B) Buyer’s share of Closing
costs to be paid through Escrow, plus or minus (C) the net amount owing Seller
or Buyer (as the case may be) under Section 8, as shown by the Preliminary
Statement and (D) otherwise adjusted as provided for in this Agreement.

10.3.1.2 Each of the items specified in Section 10.3.2.

10.3.1.3 Such documents as are required to be delivered pursuant to this
Agreement or as the Title Company may reasonably require from Buyer in order to
effect Closing in accordance with this Agreement.

10.3.2 At Closing. At Closing, Buyer shall deliver to Escrow Agent for delivery
to Seller, at Closing, two counterparts duly executed of each Transfer
Instrument to be executed by Buyer and Buyer’s Closing Certificate as to
Representations and Warranties in the form attached hereto as Exhibit R.

 

36



--------------------------------------------------------------------------------

10.4 Closing Costs.

10.4.1 Paid By Seller. Seller shall pay:

10.4.1.1 One-half of Escrow Agent’s fees and expenses for administering Escrow.

10.4.1.2 The commission owed to Broker pursuant to a separate agreement between
Seller and Broker.

10.4.1.3 All recordation taxes applicable to the Ground Lease Assignment.

10.4.1.4 All transfer, sales, use or bulk transfer taxes or like taxes on or in
connection with the transfer of any and all of the Property (other than the
Personal Property conveyed to Buyer at Closing pursuant to the Bill of Sale).

10.4.2 Paid by Buyer. Buyer shall pay:

10.4.2.1 Sales tax (if any) on the Personal Property conveyed to Buyer at
Closing pursuant to the Bill of Sale.

10.4.2.2 Mortgage recording costs to record the assumption agreement for Buyer’s
assumption of the Secured Loan (including without limitation any mortgage taxes
which might be due in connection with any increase in the principal balance of
the Secured Loan).

10.4.2.3 The Assumption Fees required to be paid by the Secured Lender.

10.4.2.4 All charges for the Title Report and the Title Policy, including the
charge for Extended Coverage, if elected by Buyer.

10.4.2.5 The cost of the Survey.

10.4.2.6 All recording clerk’s fees incurred in connection with the recording or
other filing of the Ground Lease Assignment.

10.4.2.7 One-half of Escrow Agent’s fees and expenses for administering Escrow.

10.4.3 Other Closing Costs. Any other charges and expenses incurred in effecting
Closing shall be allocated between the Parties in accordance with the custom for
commercial real estate transactions in the county where the Hotel is located.
Each Party shall be responsible for the fees and expenses of its Counsel and its
other consultants.

 

37



--------------------------------------------------------------------------------

10.5 Completion of Closing. Closing shall be effected as follows:

10.5.1 At such time as the Transactors and Counsel have confirmed (A) the
delivery to Escrow Agent of each of the items specified in Sections 10.2.1 and
10.3.1, (B) tender of delivery of each of the items specified in Sections 10.2.2
and 10.3.2, if applicable (and provided Escrow Agent has not advised the Parties
of any apparent obstacle to issuing the Title Policy as of Closing), and
(C) satisfaction of all other conditions to and requirements for Closing, the
Parties through their respective Transactors or Counsel shall instruct Escrow
Agent to record the Ground Lease Assignment (and any other Transfer Instruments
to be recorded) in the appropriate place and to complete Closing by disbursing
funds in accordance with Section 10.5.2 and, as appropriate, delivering Seller’s
Closing Documents to Buyer and delivering to Seller those Buyer’s Closing
Documents that are to be delivered to Seller.

10.5.2 The parties agree to a “New York-style” or “Gap” Closing and, Seller
agrees to deliver to Escrow Agent prior to Closing such “gap” indemnity
agreement as may be reasonably required by the Escrow Agent. Upon completion of
Closing as set forth above, the Parties through their respective Transactors or
Counsel shall instruct Escrow Agent to disburse funds (including payment of
Closing costs) from Escrow in accordance with written escrow instructions
provided by Buyer and Seller to Escrow Agent prior to Closing and any excess
funds shall be disbursed as directed by Buyer.

Disbursements to a Party shall be made by wire transfer of current funds to an
account at a commercial bank within the United States, as designated to Escrow
Agent by such Party or its Counsel.

10.5.3 So long as the Title Company is irrevocably committed to issue the Title
Policy as of Closing, it shall not be a condition to disbursement of funds at
Closing that the Ground Lease Assignment or any other Transfer Instrument have
first been recorded.

10.6 Escrow and Recording Instructions. This Agreement shall also serve as
instructions to the Escrow Agent/Title Company regarding the recording of
instruments and disbursement of funds from Escrow; but the Parties shall jointly
execute and deliver to Escrow Agent such supplementary or general instructions
as may be required under any other provision of this Agreement or reasonably
requested by Escrow Agent. If there is any conflict between such supplementary
general instructions and the provisions of this Agreement, the latter shall
control as between the Parties.

10.7 Delivery of Possession. Seller shall cause possession of the Hotel to be
delivered to Buyer immediately upon Closing, free and clear of all leases,
tenancies and occupancies except for (A) Hotel guests, (B) the Assumed
Contracts, and (C) possessory rights and interests (if any) included among the
Permitted Exceptions.

10.8 Guests’ Property. All baggage or other property of patrons of the Hotel
checked or left in care of Seller shall be listed in an inventory to be prepared
in duplicate and signed by Seller’s representatives and Buyer’s Manager on the
day prior to the Closing Date. Buyer’s Manager shall be responsible from and
after the Closing Date for all baggage and property listed in such inventory and
Buyer shall indemnify and hold Sellers, and Hotel Manager harmless from and
against all claims for all baggage and property listed in such inventory.
Sellers shall indemnify and hold harmless Buyer and Buyer’s Manager from and
against claims for baggage

 

38



--------------------------------------------------------------------------------

and property not listed in such inventory but alleged to have been left in
custody at the Hotel prior to the Closing Date. The provisions of this
Section 10.8 shall survive Closing and shall not merge into any of the Transfer
Instruments.

10.8.1 On the Closing Date, each Seller shall cause notice to be sent to all
guests of the Hotel who have safe deposit boxes advising them of the pending
sale of the Hotel and requesting the removal and verification of the contents of
such safe deposit boxes within 3 days after the Closing Date. Sellers may have a
representative present at the Hotel during such 3 day period for the purpose of
viewing such removal and verification. Boxes of guests not responding to the
written notice shall be listed at the end of such 3-day period. Such boxes shall
be opened on the following day in the presence of representatives of Seller and
Buyer’s Manager to be agreed upon between Seller and Buyer’s Manager and the
contents thereof shall be recorded. Any property contained in the safe deposit
boxes and so recorded and thereafter remaining in the hands of Buyer’s Manager
shall be the responsibility of Buyer’s Manager and Buyer hereby agrees to
indemnify and save and hold Seller and Hotel Manager harmless from and against
any claim or obligation arising out of or with respect to such property. Any
claim with respect to property that is not listed on the inventory and that was
allegedly in the safe deposit boxes prior to the inventory shall be the sole
responsibility of Seller, and Seller hereby agrees to indemnify and save and
hold Buyer harmless from and against any such claim. The provisions of this
Section 10.8.1.1 shall survive Closing and shall not merge into any of the
Transfer Instruments.

10.9 Failure of Closing. If Closing fails to occur by the Last Closing Date, any
Party, if not then in default of its obligations under this Agreement, shall
have the right to terminate this Agreement at any time until Closing actually
occurs, by giving at least ten (10) days written notice of such termination to
the other Parties and to Escrow Agent.

10.10 Procedure for Termination of Escrow. Upon any termination of this
Agreement, Seller and Buyer shall each promptly give Escrow Agent written
instructions to terminate Escrow and disburse the Deposit and all other funds
and items (if any) then held by Escrow Agent in accordance with the provisions
of this Agreement. If Parties give Escrow Agent conflicting instructions or if,
upon termination of this Agreement, either Party fails to give Escrow Agent
written instructions within a reasonable time to terminate Escrow:

10.10.1 Escrow Agent shall promptly notify each Party in writing of such
conflicting instructions or failure to give instructions and request that the
Parties deliver joint written instructions regarding such disputed matter, but
Escrow Agent shall take no action to terminate Escrow or deliver funds or items
out of Escrow except pursuant to such joint instructions or a final court order
or judgment.

10.10.2 If the Parties fail, within ten (10) Business Days after Escrow Agent
has made such request, to deliver to Escrow Agent joint written instructions
resolving such disputed matter, Escrow Agent shall have the right to file an
action in interpleader against all the Parties in any court of competent
jurisdiction and to deposit with such court all of the funds and other items
held by Escrow Agent, whereupon Escrow Agent shall be discharged from any
further obligations or liability with respect to such funds and other items. The
Parties, jointly and severally, shall hold harmless and indemnify Escrow Agent
from and against any claim, liability

 

39



--------------------------------------------------------------------------------

and expenses resulting from such interpleader action (but, as between Seller and
Buyer, the costs of such interpleader action shall be assessed in accordance
with Section 16.9).

10.11 Maintenance of Confidentiality by Escrow Agent. Except as may be otherwise
required by applicable Law, Escrow Agent shall maintain the existence, terms and
nature of this transaction and the identities of the Parties in strictest
confidence and shall not disclose any thereof to any third party (including,
without limitation, any broker) without the prior written consent of all the
Parties.

11. POST-CLOSING ADJUSTMENTS.

11.1 Final Closing Statement. No later than one hundred eighty (180) days after
Closing, Buyer shall prepare and deliver to Seller a final Closing statement
(the “Final Statement”), which shall correct the estimates and (if necessary)
other amounts used in the Preliminary Statement, based on the Hotel’s operating
reports for the month immediately preceding Closing the month in which Closing
occurred, on Buyer’s own post-Closing examination of the books and records of
the Hotel and on facts discovered after Closing. Seller shall be deemed have
agreed to the Final Statement as prepared by Buyer, except for such items as to
which Seller specifically objects in a written notice given to Buyer within
thirty (30) days after Buyer delivers the Final Statement to Seller.

11.2 Disputes. If Seller gives timely and proper notice of objection to any
item(s) on the Final Statement, and Seller and Buyer are unable between
themselves to resolve each such action and agree upon the Final Statement within
thirty (30) days after Buyer delivers the Final Statement to Seller, then any
Party may submit the unresolved items to a mutually agreeable national
accounting firm (or, if the Parties are unable to agree on such firm within 40
days after Buyer delivers the Final Statement to Seller or such firm is
unwilling to handle the dispute, to a qualified neutral party designated by the
American Arbitration Association office located in Boston, Massachusetts) for a
determination which shall be binding and conclusive upon all Parties and shall
become part of agreed Final Statement. Seller and Buyer shall pay in equal
shares the fees and other expenses of such accounting firm or other designated
neutral party for making such determination.

11.3 Settlement. Within ten Business Days after the Final Statement has been
agreed upon by Seller and Buyer or after the last timely objection by Seller has
been resolved under Section 11.2, Buyer or Seller (as the case may be) shall pay
to the other the net amount owing on the settlement for the Closing prorations,
credits and other adjustments, as shown by the agreed Final Statement. Except
for mathematical error manifest on the face of the Final Statement, no further
adjustments or payments shall be required with respect to such prorations,
credits and other adjustments.

12. INTENTIONALLY OMITTED.

13. HOTEL RECORDS. Seller and Hotel Manager shall deliver or cause to be
delivered to Buyer at Closing all original Hotel Records. Seller shall be
entitled to retain copies of all Hotel Records assigned to Buyer. As reasonably
required for tax filings, preparation and auditing of financial statements,
other reporting and purposes and/or as required by Laws, Buyer and Seller

 

40



--------------------------------------------------------------------------------

shall have the right to make and retain copies of the Hotel Records and to
disclose information contained therein. Prior and following Closing, Seller and
Hotel Manager shall also make the Hotel Records available to Buyer and its
authorized representatives (including Buyer’s Manager and Buyer’s affiliates),
at reasonable times and upon reasonable prior notice, and allow Buyer to make
copies thereof; and Seller shall not dispose of any Hotel Records prior to the
fifth anniversary of Closing without giving Buyer at least 30 days’ prior
written notice and opportunity to recover the same.

14. ASSIGNMENT. Neither this Agreement nor any of Buyer’s rights hereunder may
be assigned, encumbered or transferred without Seller’s prior written consent.
Notwithstanding the foregoing, prior to Closing, Buyer shall have the right to
assign or transfer its rights under this Agreement to a corporation,
partnership, limited liability company or other entity which is wholly owned and
controlled, directly or indirectly, by Buyer, provided that (i) Buyer gives
Seller at least two (2) days’ prior written notice of such assignment, (ii) such
assignment shall not delay Closing, and (iii) the assignee concurrently with
such assignment assumes, in a written instrument delivered to Seller
(substantially in the form of the assignment attached hereto as Exhibit S), all
of the obligations and liabilities of Buyer hereunder. No assignment of this
Agreement shall release the Buyer named herein from the obligations and
liabilities of Buyer hereunder.

15. NOTICES. Except in the case (if any) where this Agreement expressly provides
for an alternate form of communication, any notice, consent, demand or other
communication to be delivered to a Party hereunder shall be deemed delivered and
received when made in writing and transmitted to the applicable Party either by
receipted courier service, or by the United States Postal Service, first class
registered or certified mail, postage prepaid, return receipt requested, by
electronic facsimile transmission (“Fax”), at the address or addresses indicated
for such Party below (and/or to such other address as such Party may from time
to time by written notice designate to the other):

 

If to Seller:    c/o The Procaccianti Group    1140 Reservoir Avenue   
Cranston, RI 02920    Attention: Gregory P. Vickowski    Fax: (401) 943-6320
with a copy to:    c/o The Procaccianti Group, LLC    6000 Lake Forrest Dr. NW
   Suite 455    Atlanta, Georgia 30328    Attention: Robert Leven    Facsimile:
(678) 349-5001

 

41



--------------------------------------------------------------------------------

and a copy to:    Greenberg Traurig, LLP    One International Place    Boston,
MA 02110    Attention: James P. Redding, Esq.    Fax: (617) 897-0961 If to
Buyer:    c/o Apple REIT Companies    814 East Main Street    Richmond, Virginia
23219    Attention: Samuel F. Reynolds    Fax: (804) 727-6354 with a copy to:   
c/o Apple REIT Companies    814 East Main Street    Richmond, Virginia 23219   
Attention: David P. Buckley, Esq.    Fax: (804) 727-6354 and a copy to:   
McGuireWoods LLP    One James Center, 901 East Cary Street    Richmond, Virginia
23219    Attention: Nancy R. Little, Esq.    Fax: (804) 698-2101

and shall be deemed delivered and received (A), if delivered or transmitted
before 5:00 p.m. recipient’s local time on a Business Day, or if tendered for
delivery between the hours 9:00 a.m. and 5:00 p.m. recipient’s local time on a
Business Day and refused, then on the date of actual (or refused) delivery or
actual transmission as evidenced by postal or courier receipt (or by a completed
transmission log sheet generated by the sending telecopier) and (B), otherwise,
on the Business Day next following the date of actual delivery or transmission;
provided, however, that any communication delivered by Fax must be confirmed
within three Business Days by duplicate notice delivered as otherwise provided
herein and any refused delivery must re-tendered within two Business Days.

16. GENERAL PROVISIONS.

16.1 Confidentiality. Except for Permitted Disclosures (defined below),
(A) Buyer shall keep confidential the terms of this Agreement, and (B) until and
unless the Closing occurs, Buyer shall keep confidential all information
regarding the Hotel. In addition, except as required by Law, no party shall
issue any press release or communication with the public prior to Closing
without the prior written consent of the other. As used herein, “Permitted
Disclosures” include only (i) disclosures by Buyer to its attorneys, accountants
and other consultants as reasonably necessary or appropriate in negotiation of
this Agreement, the conduct of due diligence, the consummation of the
transactions contemplated hereby and the exercise of Buyer’s rights and the
performance its duties hereunder, (ii) disclosure to any government regulatory
agency which requests the information in question in the course of its
regulatory functions, and (iii) any other disclosure required by Law (including,
without limitation, in response to any subpoena and

 

42



--------------------------------------------------------------------------------

filings required of Buyer and/or its affiliates). In the case of any Permitted
Disclosure described in clause (i) above, Buyer shall advise the person to whom
such disclosure is made of the confidential nature of any information disclosed
and obtain from such person an undertaking to respect such confidentiality. Any
confidentiality agreement regarding the Hotel or the transaction contemplated by
this Agreement previously made between the Parties or their agents shall
continue in full force and effect and shall not be deemed to have merged into,
or been superseded by, this Agreement.

16.2 Effect of Termination. Upon any termination of this Agreement, no Party
shall have any further obligation or liability to the other hereunder except as
expressly provided in this Agreement. Within 30 days after termination of this
Agreement without Closing, Buyer shall either return to Seller all materials
which Buyer has received from Seller pursuant to this Agreement or confirm to
Seller in writing that Buyer has destroyed all such materials.

16.3 Construction; Participation in Drafting. Each Party acknowledges that it
and its Counsel have participated substantially in the drafting of this
Agreement and agree that, accordingly, in the interpretation and construction of
this Agreement, no ambiguity, real or apparent, in any provision hereof shall be
construed against a Party by reason of the role of such Party or its Counsel in
the drafting of such provision.

16.4 No Third-Party Beneficiaries. Nothing in this Agreement is intended or
shall construed to confer any rights or remedies on any person other than the
Parties and their active successors and assigns, or to relieve, discharge or
alter the obligations of any third person to either Party or to give any third
person any right of subrogation or action over against Party. Without limiting
the generality of the foregoing, no Hotel Employee shall be deemed a third party
beneficiary of any provision of this Agreement.

16.5 Integration and Binding Effect. This Agreement constitutes the entire
agreement among the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings and representations of the
Parties with respect to the subject matter hereof (including, without
limitation, any letter of intent, offer sheet, broker’s set-up, disclosure
materials, offering circular or other such written materials of any kind). This
Agreement may not be modified, amended, supplemented or otherwise changed,
except by a writing executed by all Parties. Except as otherwise expressly
provided herein, this Agreement shall bind and inure to the benefit of the
Parties and their respective successors and assigns.

16.6 Computation of Time. Any time period specified in this Agreement which
would otherwise end on a non-Business Day shall automatically be extended to the
immediately following Business Day.

16.7 Captions. Article and section headings used herein are for convenience of
reference only and shall not affect the construction of any provision of this
Agreement.

16.8 Further Assurances. The Parties shall cooperate with each other as
reasonably necessary to effect the provisions of this Agreement, shall use
reasonable and good faith efforts to satisfy conditions to Closing and, at and
after Closing, shall each execute and deliver such additional instruments or
other documents as the other Party may reasonably request to

 

43



--------------------------------------------------------------------------------

accomplish the purposes and intent of this Agreement; provided, however, that
nothing in this Section shall be deemed to enlarge the obligations of the
Parties hereunder or to require any to incur any material expense or liability
not otherwise required of it hereunder.

16.9 Enforcement Costs. Should either Buyer or Seller institute any action or
proceeding to enforce any provision of this Agreement or for damages by reason
of any alleged breach of any provision hereof, the prevailing Party shall be
entitled to recover from the other Party all costs and expenses (including
attorneys’ fees) incurred by such prevailing Party in connection with such
action or proceeding. A Party also shall be entitled to recover all costs and
expenses (including attorneys’ fees) incurred in the enforcement of any judgment
or settlement in its favor obtained in such action or proceeding (and in any
such judgment provision shall be made for the recovery of such post-judgment
costs and expenses.)

16.10 GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE AN AGREEMENT MADE
UNDER THE LAW OF THE STATE WHERE THE HOTEL PREMISES ARE LOCATED AND FOR ALL
PURPOSES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH SUCH LAWS.

16.11 Counterparts. This Agreement, and any amendment hereto, may be executed in
any number of counterparts and by each Party on Separate counterparts, each of
which when executed and delivered shall be deemed an original and all of which
taken together shall constitute but one and the same instrument.

17. EXHIBITS. Each of the following exhibits is hereby incorporated into and
made an integral of this Agreement:

 

A Legal Description of the Land

 

B Form of Ground Lease Estoppel and Consent

 

C Exceptions to Seller’s Representations and Warranties

 

D List of Existing Environmental Reports; Existing Survey; Existing Title Report

 

E List of Diligence Materials

 

F List of Leases Encumbering the Hotel

 

G List of Service Contracts

 

H List of Equipment Leases

 

I Notices of any default under any Service Contract, Equipment Lease, Lease,
Permit, the Ground Lease, the Parking Agreement or any other Third Party
Contract

 

J List of Employment Agreement/Employee Plans

 

K List of Property Owned by the Hotel Manager

 

L Form of Interim Liquor Agreement

 

M List of Assumed Loan Documents

 

N The Elevator Work

 

O List of Seller’s Retained Obligations

 

P Form of Post-Closing Escrow Agreement

 

Q Seller’s Closing Certificate as to Representations and Warranties

 

R Buyer’s Closing Certificate as to Representations and Warranties

 

S Form of Assignment of Purchase Agreement by Buyer

 

T Form of Bill of Sale

 

44



--------------------------------------------------------------------------------

U Form of Assignment and Assumption of Assumed Contracts

 

V Form of Seller’s FIRPTA Certificate

 

W Form of General Assignment and Assumption Agreement

 

X Form of Ground Lease Assignment and Assumption Agreement

 

Y Operating Budget through December 31, 2007

 

Z List of Parking Agreements

Seller shall have the right, at any time no later than five (5) Business Days
after the Effective Date, to deliver to Buyer either the initial or an amended
version of any or all of Exhibits C, D, G, H, J, and Y.

18. SIGNERS’ WARRANTY. Each individual executing and delivering this Agreement
on behalf of a corporate Party hereby warrants and represents to the other
Parties that he or she is duly authorized and empowered to do so.

19. DEFAULT REMEDIES.

19.1 Buyer Default. If Buyer defaults under this Agreement after the Approval
Date, and such default continues for fifteen (15) days following written notice
from Seller (provided no notice shall extend the time for Closing), then at
Seller’s election by written notice to Buyer at any time prior to the cure of
any such default, this Agreement shall be terminated and of no effect, in which
event the Deposit, including any interest thereon, shall be paid to and retained
by the Seller as Seller’s sole and exclusive remedy hereunder, and as liquidated
damages for Buyer’s default (damages for such default being extremely difficult
or impractical to ascertain, the parties acknowledging that the Deposit,
together with all interest earned thereon, bears a reasonable relationship to
the damages which the parties estimate may be suffered by Seller by reason of
such a failure of Closing to occur, and the deposit and interest is not an
amount which is unreasonable under the circumstances existing at the time this
agreement is made (Buyer acknowledging and agreeing that Buyer has fully
considered the provisions of this Section 19.1 and such circumstances prior to
entering into this agreement and has consulted with Buyer’s counsel with respect
thereto)) and both Buyer and Seller shall thereupon be released from all
obligations hereunder except for those that explicitly survive any termination
of this Agreement. Notwithstanding the foregoing provisions of this
Section 19.1, in addition to the payment of the Deposit, Seller shall be
entitled to payment of reasonable costs of enforcement actually incurred by
Seller to the extent payable pursuant to Section 16.9.

19.2 Seller Default. If Seller defaults under this Agreement, and such default
continues for fifteen (15) days following written notice from Buyer, Buyer may
elect either (i) to terminate this Agreement by written notice to Seller
delivered to Seller at any time prior to the cure of any such default, in which
event the Deposit shall be returned to the Buyer, and thereafter both the Buyer
and Seller shall thereupon be released from all obligations with respect to this
Agreement, except for those that explicitly survive any termination of this
Agreement or (ii) to treat this Agreement as being in full force and effect by
written notice to Seller delivered to Seller at any time prior to the completion
of such cure, in which event the Buyer shall have the right to an action against
Seller for specific performance. In the event Buyer terminates this Agreement or
seeks specific performance after a default by Seller, Buyer shall be entitled to
payment of reasonable costs of enforcement actually incurred by Buyer to the
extent payable pursuant to Section 16.9 (which right to payment shall survive
termination of this Agreement).

 

45



--------------------------------------------------------------------------------

20. BROKERS. Seller and Buyer each represents and warrants to the other that it
has not engaged any broker, finder or other party in connection with the
transaction contemplated by this Agreement, except that Seller has engaged
Broker to act on Seller’s behalf in the transactions contemplated hereby, and
Seller shall pay at Closing all fees and amounts payable to the Broker in
connection with the transactions contemplated by this Agreement. Buyer and
Seller each agree to save and hold the other harmless from any and all losses,
damages, liabilities, costs and expenses (including, without limitation,
attorneys’ fees) involving claims made by any other agent, broker, or other
person by or through the acts of Buyer or Seller, respectively, in connection
with this transaction, which agreement shall survive Closing and not merge into
any of the Transfer Instruments.

[SIGNATURES ON FOLLOWING PAGE]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered, each by its own representative thereunto duly authorized, as of the
date first above written.

 

SELLER:    

PRVA II, L.P., a Delaware limited partnership, by

its general partner PVA Hotel Management II, Inc.

Date: September 24, 2007     By:   /s/ Elizabeth Procaccianti     Name:    
Elizabeth Procaccianti     Title:   President         BUYER:    

APPLE SEVEN HOSPITALITY OWNERSHIP,

INC., a Virginia corporation

Date: September 24, 2007     By:   /s/ Justin G. Knight     Name:   Justin G.
Knight     Title:   Senior Vice President        

[ESCROW AGENT’S SIGNATURE ON THE FOLLOWING PAGE]

 

47



--------------------------------------------------------------------------------

The undersigned hereby accepts this Agreement as its escrow instructions and
agrees to act as Escrow Agent hereunder, in accordance with the terms and
conditions hereof.

 

LandAmerica American Title Company By:     Name:       Title:     Date:
                                                                 , 2007

[EXHIBITS TO FOLLOW]

 

48



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Land

ALL the certain plots, pieces or parcels of real estate lying and being in the
City of Richmond, Virginia, and more particularly described as the parcels
designated as “Parcel 1”, “Parcel 2” and “Parcel 3” on that certain plat of
survey made by Foster & Miller, P.C., dated June 5, 1990, and entitled, “As
Built Survey Marriott full service hotel City of Richmond, Virginia”, a copy of
said plat being recorded June 15, 1990, in the Clerk’s Office of the Circuit
Court of the City of Richmond, Virginia, in Plat Book 41, Page 20, reference to
which is hereby made for a more particular description of the property.

TOGETHER WITH an undivided one-half interest in a certain parcel of property
(air rights) above a certain plane lying immediately east of and parallel to the
easterly right-of-way line of 5th Street as extended northerly across Marshall
Street, the plane being level and 16 feet above the highest point on Marshall
Street lying below the plane, more particularly described as follows:

BEGINNING above a point 1 foot, more or less east of a lead hub marking the
intersection of the eastern right of way line of 5th Street and the southern
right-of-way line of Marshall Street; thence northerly above a line 1 foot, more
or less, east of and parallel to the eastern right-of-way line of 5th Street
extended 65 feet to a point above the northern right-of-way line of Marshall
Street said point being 1 foot east of a lead hub marking the intersection of
the eastern right-of-way line at 5th Street and the northern right-of-way line
of Marshall Street; thence above and easterly along the northern right-of-way
line of Marshall Street 18 feet to a point; thence above and along a line
parallel to the eastern right-of-way line of the 5th Street southerly 62.7 feet
more or less, to a point, said point being above and 2.3 feet north of the
southern right-of-way line of Marshall Street; thence easterly along a line
above and 2.3 feet, more or less, north of and parallel to the southern
right-of-way line of Marshall Street 14.5 feet to a point, said point being
above and 2.3 feet north of the southern right-of-way line of Marshall Street;
thence southerly along a line parallel to the eastern right-of-way line of 5th
Street 2.3 feet to a point above the southern right-of-way line of Marshall
Street; thence westerly above and along the southern right-of-way line of
Marshall Street 32.5 feet, more or less, to the point of beginning, as shown
shaded on a plan prepared by the Department of Public Works designated D.P.W.
Drawing No. N21178, entitled “Proposed encroachments across Marshall Street
along the east line of 5th Street extended (Marriott Hotel Pedestrian Walkway)”,
dated April 12, 1984, a copy of which is recorded with a certain deed from the
City of Richmond to the Richmond Redevelopment and Housing Authority, dated
September 6, 1984 and recorded September 7, 1984 in the aforesaid Clerk’s Office
in Deed Book 16, page 1776 and said Plat also being recorded in Plat Book 36 at
Page 5.

TOGETHER WITH the right and privilege to use the following properties pursuant
to the terms of that certain Parking Easement Agreement among Richmond
Redevelopment and Housing Authority, Mutual Benefit/Marriott Hotel Associates-I,
L.P., and First Union Real Estate Equity and Mortgage Investments, dated as of
January 3, 2000, and recorded on January 20, 2000, in the aforesaid Clerk’s
Office as Instrument No. 00-001440, as amended by that certain First Amendment
to Second Amended and Restated Parking Easement Agreement recorded December 11,
2000 as Instrument No. 00-28990, in the Clerk’s Office, Circuit Court, City of
Richmond, Virginia.



--------------------------------------------------------------------------------

PARCEL 1

ALL that certain piece or parcel of land situated in the City of Richmond,
Virginia, with all improvements thereon and appurtenances thereunto pertaining
and more particularly described as follows:

BEGINNING at a rod located on the northern line of Marshall Street, 33.42 feet
west of the intersection of the western line of 6th Street with northern line of
Marshall Street; thence in a westerly direction along the northern line of
Marshall Street N. 52º 59’ 39” W. a distance of 228.00 feet to a lead plug
located at a the point of intersection of the northern line of Marshall Street
with the eastern line of 5th Street; thence in a northerly direction along the
eastern line of 5th Street N. 37º 03’ 18” E. a distance of 325.10 feet to a rod
located at the point of intersection of the eastern line of 5th Street with the
southern line of Clay Street; thence in an easterly direction along the southern
line of Clay Street, S. 53º 00’ 57” E. a distance of 48.20 feet to a rod; thence
along an arc of a curve to the right having a radius of 600 feet and a chord
bearing of 17º 50’ 38” a distance of 186.86 feet to a rod; thence in a southerly
direction along a line parallel to the western line of 6th Street S. 37º 00’ 49”
W. a distance of 276.19 feet to a point of beginning, containing approximately
1.58 acres or 68,94.41 square feet, more or less, all as more particularly shown
as Parcel 1 on a certain Plat of Survey prepared by Austin Brockenbrough and
Associates, L.L.P. dated December 31, 197, entitled “Physical Improvement Survey
of 3 Parcels of Land Located at the Northeast Corner of Marshall and 5th
Streets, being known as 500 East Marshall Street in the City of Richmond,
Virginia.”

AND the following property conveyed to Richmond Redevelopment and Housing
Authority by Deed, Easement and Agreement dated November 15, 1985, recorded
December 5, 1985, in the Clerk’s Office of the Circuit Court of the City of
Richmond, in Deed Book 62, page 1826 (the “1985 Deed”);

(a) those areas in, on, upon, across, into, through, under and along the north
right of way line of Marshall Street and the east right of way line of 5th
Street, beginning at a depth of approximately 16 feet below grade and continuing
to a depth of approximately 60 feet below grade, and more particularly shown as
the area hatched (vertically and horizontally) on Department of Public Works
Drawing No. 0-21385, dated July 16, 1985, a copy of which drawing is attached to
the 1985 Deed as Exhibit A. Said grant and conveyance does not extend beyond
five feet from the boundaries of the 1.58 acre parcel above described.

(b) subject to the City of Richmond’s reversionary interest and reservation of
certain surface and air rights, as set forth in the 1985 Deed, that area
actually occupied by the Clay Street Connector and related facilities as same
are constructed substantially in accordance with the “McCarthy Plans” (as
defined in the 1985 Deed), said area to be used for the construction, repair,
maintenance and use of a vehicular connector from the 1.58 acre parcel above
described to Clay Street (closed). The general location of the area conveyed,
preconstruction, is shown cross-hatched on Exhibit A to the 1985 Deed. This
property includes the right to penetrate the existing retaining wall of Clay
Street to complete the Clay Street Connector, as set forth in the McCarthy
Plans.



--------------------------------------------------------------------------------

PARCEL II

ALL that certain piece or parcel of land and all fixtures and improvements
located thereon situated in the City of Richmond, Virginia, being more
particularly described as follows:

BEGINNING at the point of intersection of the western line of North Seventh
Street with the southern line of East Marshall Street; thence along the western
line of North Seventh Street in a southerly direction S. 37º 02’ 16” W. a
distance of 141.45 feet to the point of intersection with the northern line of
Pink Alley; thence along the northern line of Pink Alley in a westerly direction
N. 52º 45’ 14” W. a distance of 261.48 feet to the point of intersection with
the eastern line of North Sixth Street; thence along the eastern line of North
Sixth Street N. 36º 55’ 46” E., a distance of 140.34 feet to the intersection of
the eastern line of North Sixth Street with the southern line of East Marshall
Street S. 53º 00’ 14” E. a distance of 261.76 feet to the point of beginning,
all as shown as Parcels A, B, C D and E on that certain plat of survey prepared
by the Department of Public Works of the City of Richmond, dated April 22, 1980,
entitled “Plan Showing Property in the Area Bounded by Sixth, Seventh and
Marshall Streets and an Alley Running From Sixth To Seventh Streets Between
Broad and Marshall Streets,” recorded in Plat Book 34, page 12 in the Clerk’s
Office.

BEING all the land conveyed to PRVA II, L.P., a Delaware limited partnership,
Tenant, by that certain Amended and Restated Land Lease by and between Richmond
Redevelopment and Housing Authority, a political subdivision of the Commonwealth
of Virginia, as Landlord/Fee owner and Mutual Benefit/Marriott Hotel Associates
– I, L.P., a Delaware limited partnership, as Assignor, and PRVA II, L.P., as
Tenant dated July 12, 2002, as evidenced by that certain Memorandum of Lease
dated July 12, 2002 and recorded July 17, 2002, as Instrument No. 02-022336.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Ground Lease Estoppel and Consent

ESTOPPEL CERTIFICATE

THIS ESTOPPEL CERTIFICATE (this “Certificate”) is made as of this             
day of                     , 2007, by RICHMOND REDEVELOPMENT AND HOUSING
AUTHORITY, a political subdivision of the Commonwealth of Virginia (“Landlord”),
for the benefit of APPLE SEVEN HOSPITALITY OWNERSHIP, INC., a Virginia
corporation (“Purchaser”).

Recitals

A. Landlord is the lessor under that certain Amended and Restated Land Lease
(the “Land Lease”) dated July 12, 2002, along with Mutual Benefit/Marriott Hotel
Associates – I, L.P., a Delaware limited partnership (“Mutual Benefit”), as
assignor, and PRVA II, L.P., a Delaware limited partnership (“PRVA”), as tenant,
covering all of the property described in Exhibit A attached hereto (the
“Premises”).

B. The Land Lease entirely supplanted and superseded the original land lease
between Marriott Corporation and Landlord dated August 2, 1982, as amended on
October 8, 1982, September 5, 1984, September 19, 1984, April 12,
1991, January 1, 1997, and January 3, 2000 (the “Original Land Lease”). Marriott
Corporation assigned all of its rights under the Original Land Lease to Project
One Hotel Limited Partnership by recorded assignment dated October 8, 1982.
Project One Hotel Limited Partnership changed its name to Mutual
Benefit/Marriott Hotel Associates – I, L.P. in 1985. On December 12, 2001,
Mutual Benefit filed for relief under Chapter 11 of the U.S. Bankruptcy Code. As
part of Mutual Benefit’s reorganization, Mutual Benefit assigned its rights
under the Original Land Lease to PRVA and the Land Lease amended and restated,
in its entirety, the Original Land Lease.

C. Purchaser and PRVA are parties to that certain Agreement of Purchase and Sale
(the “Purchase Agreement”) dated September         , 2007, in which Purchaser
agreed to buy the hotel on the Premises known as the “Richmond Marriott Hotel”
in Richmond, Virginia (the “Hotel”). Pursuant to the terms of the Purchase
Agreement, PRVA agreed to assign its interest in the Land Lease to Purchaser
(the “Assignment”).

D. Pursuant to the Purchase Agreement, Purchaser requested that PRVA present
this Certificate to Landlord for execution. Section 12.9 of the Land Lease
provides that either party may request that the other party make certain
certifications with respect to the Land Lease.



--------------------------------------------------------------------------------

NOW THEREFORE, at PRVA’s request, and for the purpose of providing information
to Purchaser and its successors and assigns, with the understanding that they
will rely upon the information provided herein, Landlord certifies, represents
and acknowledges as follows, all as of the date first written above:

1. The Land Lease is unmodified and in full force and effect. A full, complete
copy of the Land Lease is attached to this Certificate as Exhibit B, including
all amendments, assignments, recorded memoranda, and subordination, attornment
and nondisturbance agreements related thereto. The Land Lease contains the
entire agreement between the parties thereto (and any parties related to either
of them) about the matters contained therein and has not been amended,
cancelled, surrendered or supplemented and no portion thereof has been
terminated or any rights thereunder waived except as reflected on Exhibit B.

2. The current amount of annual rent under the Land Lease, not including any
rent reduction authorized by the Land Lease, is $100,000.00. The rent is payable
quarterly, in advance, on January 1, April 1, July 1 and October 1 of each year.
PRVA is current through July 1, 2007, in its payment of all annual ground rent
and other sums payable to Landlord pursuant to the Land Lease.

3. The term of the Land Lease commenced on July 16, 2002, and expires on
December 31, 2102, unless earlier terminated as provided in the Land Lease. The
Land Lease does not provide an option to renew or otherwise extend the term
beyond the expiration date.

4. To the best knowledge and belief of Landlord, neither Landlord nor PRVA are
in default under the Land Lease, and no event of default has occurred that, with
the passage of time or giving of notice or both, would constitute such a
default. There are no legal proceedings pending (or threatened) against PRVA by
Landlord, or against Landlord, PRVA and/or the Premises that may bring into
question the validity of the Land Lease or which, if determined adversely
against Landlord or PRVA, might result in any adverse change to the leasehold
estate created by the Land Lease. Landlord has not received from PRVA any notice
of default under the Land Lease that has not been cured.

5. Landlord is the fee simple owner of the Premises subject to PRVA’s leasehold
estate created by the Land Lease and has not conveyed, mortgaged, or assigned
the Premises or Landlord’s interest in the Land Lease. PRVA is the tenant under
the Land Lease and Landlord has not received notice that PRVA has assigned or
otherwise transferred its interest in the Land Lease.

6. The Land Lease is a valid, binding and enforceable obligation of Landlord and
to the best knowledge and belief of Landlord, Landlord has no defense, offset,
claim, counterclaim, or right of recoupment against its obligations under the
Land Lease.

7. Landlord has no present right to terminate the Land Lease, and Landlord has
neither given nor received any notice of termination of the Land Lease.

8. The amount of the Agreed Annual Assessment (as defined in the Land Lease) is
currently $                     per room, per night, with a minimum annual
payment of $                    . PRVA is entitled to a rent reduction in the
amount of $                     based on the difference between the Annual
Assessment (as defined in the Land Lease) and the Agreed Annual Assessment, if
any.



--------------------------------------------------------------------------------

9. Landlord’s current, correct address for notices under the Land Lease is:

__________________________________

__________________________________

__________________________________

__________________________________

Attn:                                                              

10. Landlord acknowledges that the consummation of the Assignment does not
constitute a default under the Land Lease.

11. This Certificate shall inure to the benefit of Purchaser and its respective
successors and assigns and all parties claiming by, through or under them.

12. Landlord is duly authorized to execute, and has duly executed and delivered,
this Certificate. No consent by any court, agency, bureau, or other third party,
governmental or nongovernmental, is required for Landlord to execute and deliver
this Certificate.

THIS CERTIFICATE is made and delivered as of the date first written above. This
Certificate may be relied upon by Purchaser and its successors and assigns and
is binding on Landlord, its legal representatives, successors, and assigns.

 

LANDLORD:   RICHMOND REDEVELOPMENT AND HOUSING AUTHORITY, a political
subdivision of the Commonwealth of Virginia,  

By:

     

Name:  

     

Title:

       



--------------------------------------------------------------------------------

Exhibit A to the Land Lease Estoppel Certificate

Legal Description

ALL the certain plots, pieces or parcels of real estate lying and being in the
City of Richmond, Virginia, and more particularly described as the parcels
designated as “Parcel 1”, “Parcel 2” and “Parcel 3” on that certain plat of
survey made by Foster & Miller, P.C., dated June 5, 1990, and entitled, “As
Built Survey Marriott full service hotel City of Richmond, Virginia”, a copy of
said plat being recorded June 15, 1990, in the Clerk’s Office of the Circuit
Court of the City of Richmond, Virginia, in Plat Book 41, Page 20, reference to
which is hereby made for a more particular description of the property.

TOGETHER WITH an undivided one-half interest in a certain parcel of property
(air rights) above a certain plane lying immediately east of and parallel to the
easterly right-of-way line of 5th Street as extended northerly across Marshall
Street, the plane being level and 16 feet above the highest point on Marshall
Street lying below the plane, more particularly described as follows:

BEGINNING above a point 1 foot, more or less east of a lead hub marking the
intersection of the eastern right of way line of 5th Street and the southern
right-of-way line of Marshall Street; thence northerly above a line 1 foot, more
or less, east of and parallel to the eastern right-of-way line of 5th Street
extended 65 feet to a point above the northern right-of-way line of Marshall
Street said point being 1 foot east of a lead hub marking the intersection of
the eastern right-of-way line at 5th Street and the northern right-of-way line
of Marshall Street; thence above and easterly along the northern right-of-way
line of Marshall Street 18 feet to a point; thence above and along a line
parallel to the eastern right-of-way line of the 5th Street southerly 62.7 feet
more or less, to a point, said point being above and 2.3 feet north of the
southern right-of-way line of Marshall Street; thence easterly along a line
above and 2.3 feet, more or less, north of and parallel to the southern
right-of-way line of Marshall Street 14.5 feet to a point, said point being
above and 2.3 feet north of the southern right-of-way line of Marshall Street;
thence southerly along a line parallel to the eastern right-of-way line of 5th
Street 2.3 feet to a point above the southern right-of-way line of Marshall
Street; thence westerly above and along the southern right-of-way line of
Marshall Street 32.5 feet, more or less, to the point of beginning, as shown
shaded on a plan prepared by the Department of Public Works designated D.P.W.
Drawing No. N21178, entitled “Proposed encroachments across Marshall Street
along the east line of 5th Street extended (Marriott Hotel Pedestrian Walkway)”,
dated April 12, 1984, a copy of which is recorded with a certain deed from the
City of Richmond to the Richmond Redevelopment and Housing Authority, dated
September 6, 1984 and recorded September 7, 1984 in the aforesaid Clerk’s Office
in Deed Book 16, page 1776 and said Plat also being recorded in Plat Book 36 at
Page 5.

TOGETHER WITH the right and privilege to use the following properties pursuant
to the terms of that certain Parking Easement Agreement among Richmond
Redevelopment and Housing Authority, Mutual Benefit/Marriott Hotel Associates-I,
L.P., and First Union Real Estate Equity and Mortgage Investments, dated as of
January 3, 2000, and recorded on January 20, 2000, in the aforesaid Clerk’s
Office as Instrument No. 00-001440, as amended by that certain First



--------------------------------------------------------------------------------

Amendment to Second Amended and Restated Parking Easement Agreement recorded
December 11, 2000 as Instrument No. 00-28990, in the Clerk’s Office, Circuit
Court, City of Richmond, Virginia.

PARCEL 1

ALL that certain piece or parcel of land situated in the City of Richmond,
Virginia, with all improvements thereon and appurtenances thereunto pertaining
and more particularly described as follows:

BEGINNING at a rod located on the northern line of Marshall Street, 33.42 feet
west of the intersection of the western line of 6th Street with northern line of
Marshall Street; thence in a westerly direction along the northern line of
Marshall Street N. 52º 59’ 39” W. a distance of 228.00 feet to a lead plug
located at a the point of intersection of the northern line of Marshall Street
with the eastern line of 5th Street; thence in a northerly direction along the
eastern line of 5th Street N. 37º 03’ 18” E. a distance of 325.10 feet to a rod
located at the point of intersection of the eastern line of 5th Street with the
southern line of Clay Street; thence in an easterly direction along the southern
line of Clay Street, S. 53º 00’ 57” E. a distance of 48.20 feet to a rod; thence
along an arc of a curve to the right having a radius of 600 feet and a chord
bearing of 17º 50’ 38” a distance of 186.86 feet to a rod; thence in a southerly
direction along a line parallel to the western line of 6th Street S. 37º 00’ 49”
W. a distance of 276.19 feet to a point of beginning, containing approximately
1.58 acres or 68,94.41 square feet, more or less, all as more particularly shown
as Parcel 1 on a certain Plat of Survey prepared by Austin Brockenbrough and
Associates, L.L.P. dated December 31, 197, entitled “Physical Improvement Survey
of 3 Parcels of Land Located at the Northeast Corner of Marshall and 5th
Streets, being known as 500 East Marshall Street in the City of Richmond,
Virginia.”

AND the following property conveyed to Richmond Redevelopment and Housing
Authority by Deed, Easement and Agreement dated November 15, 1985, recorded
December 5, 1985, in the Clerk’s Office of the Circuit Court of the City of
Richmond, in Deed Book 62, page 1826 (the “1985 Deed”);

(a) those areas in, on, upon, across, into, through, under and along the north
right of way line of Marshall Street and the east right of way line of 5th
Street, beginning at a depth of approximately 16 feet below grade and continuing
to a depth of approximately 60 feet below grade, and more particularly shown as
the area hatched (vertically and horizontally) on Department of Public Works
Drawing No. 0-21385, dated July 16, 1985, a copy of which drawing is attached to
the 1985 Deed as Exhibit A. Said grant and conveyance does not extend beyond
five feet from the boundaries of the 1.58 acre parcel above described.

(b) subject to the City of Richmond’s reversionary interest and reservation of
certain surface and air rights, as set forth in the 1985 Deed, that area
actually occupied by the Clay Street Connector and related facilities as same
are constructed substantially in accordance with the “McCarthy Plans” (as
defined in the 1985 Deed), said area to be used for the construction, repair,
maintenance and use of a vehicular connector from the 1.58 acre parcel above
described to Clay Street (closed). The general location of the area conveyed,
preconstruction, is shown cross-hatched



--------------------------------------------------------------------------------

on Exhibit A to the 1985 Deed. This property includes the right to penetrate the
existing retaining wall of Clay Street to complete the Clay Street Connector, as
set forth in the McCarthy Plans.

PARCEL II

ALL that certain piece or parcel of land and all fixtures and improvements
located thereon situated in the City of Richmond, Virginia, being more
particularly described as follows:

BEGINNING at the point of intersection of the western line of North Seventh
Street with the southern line of East Marshall Street; thence along the western
line of North Seventh Street in a southerly direction S. 37º 02’ 16” W. a
distance of 141.45 feet to the point of intersection with the northern line of
Pink Alley; thence along the northern line of Pink Alley in a westerly direction
N. 52º 45’ 14” W. a distance of 261.48 feet to the point of intersection with
the eastern line of North Sixth Street; thence along the eastern line of North
Sixth Street N. 36º 55’ 46” E., a distance of 140.34 feet to the intersection of
the eastern line of North Sixth Street with the southern line of East Marshall
Street S. 53º 00’ 14” E. a distance of 261.76 feet to the point of beginning,
all as shown as Parcels A, B, C D and E on that certain plat of survey prepared
by the Department of Public Works of the City of Richmond, dated April 22, 1980,
entitled “Plan Showing Property in the Area Bounded by Sixth, Seventh and
Marshall Streets and an Alley Running From Sixth To Seventh Streets Between
Broad and Marshall Streets,” recorded in Plat Book 34, page 12 in the Clerk’s
Office.

BEING all the land conveyed to PRVA II, L.P., a Delaware limited partnership,
Tenant, by that certain Amended and Restated Land Lease by and between Richmond
Redevelopment and Housing Authority, a political subdivision of the Commonwealth
of Virginia, as Landlord/Fee owner and Mutual Benefit/Marriott Hotel Associates
– I, L.P., a Delaware limited partnership, as Assignor, and PRVA II, L.P., as
Tenant dated July 12, 2002, as evidenced by that certain Memorandum of Lease
dated July 12, 2002 and recorded July 17, 2002, as Instrument No. 02-022336.



--------------------------------------------------------------------------------

Exhibit B to the Land Lease Estoppel Certificate

The Land Lease (see attached)



--------------------------------------------------------------------------------

EXHIBIT C

Exceptions to Seller’s Representations and Warranties

- Seller currently operates the hotel pursuant to a forbearance agreement with
Marriott International relative to the Franchise Agreement.



--------------------------------------------------------------------------------

EXHIBIT D

List of Existing Environmental Reports; Existing Survey; Existing Title Report

EXISTING ENVIRONMENTAL REPORT

Phase One Environmental Site Assessment, Marriott Richmond, 500 East Broad
Street, Richmond, Virginia, 23219, prepared for The Procaccianti Group,
Cranston, Rhode Island by IVI International, White Plains, NY, IVI Project
No. 40714138, July 19, 2004

EXISTING SURVEY

ALTA/ACSM LAND TITLE SURVEY by Harvel & Associates, Inc. 2025 Danville Park
Road, S.W., Suite 6, Decatur, Alabama, 35603, Phone (866) 353-6383, Fax
(866) 353-8471, Email dharvel@harvel-associates.com, Job Number 04425, entitled
“Richmond-Marriott Project,” 500 E. Broad Street, Richmond, VA, scale 1” = 50’,
Date 08-18-04

EXISTING TITLE REPORT

Chicago Title Insurance Company ALTA Title Insurance Policy Loan Form
(1970) No. 2478-00777, dated September 3, 2004.



--------------------------------------------------------------------------------

EXHIBIT E

List of Diligence Materials

See attached.



--------------------------------------------------------------------------------

EXHIBIT F

List of Leases Encumbering the Hotel

See attached.



--------------------------------------------------------------------------------

EXHIBIT G

List of Service Contracts

See attached.



--------------------------------------------------------------------------------

EXHIBIT H

List of Equipment Leases

See attached.



--------------------------------------------------------------------------------

EXHIBIT I

Notices of any default under any Service Contract, Equipment Lease, Lease,
Permit,

the Ground Lease, the Parking Agreement or any other Third Party Contract

See attached.



--------------------------------------------------------------------------------

EXHIBIT J

List of Employment Agreement/Employee Plans

Section 5.1.1.9

None

Section 5.1.1.11

401(K) plan



--------------------------------------------------------------------------------

EXHIBIT K

List of Property Owned by the Hotel Manager

- Time clocks



--------------------------------------------------------------------------------

EXHIBIT L

Form of Interim Liquor Agreement

- To be agreed to by the parties thereto prior to the Approval Date.



--------------------------------------------------------------------------------

EXHIBIT M

List of Assumed Loan Documents

 

1. Promissory Note dated September 3, 2004 in the amount of $26,750,000 made by
the Seller in favor of the Secured Lender.

 

2. Leasehold Deed of Trust, Security Agreement and Fixture Filing by the Seller,
as Grantor, to David W. Briggs and La Fonte Nesbitt, as trustees, for the
benefit of the Secured Lender, as beneficiary, securing $26,750,000, recorded on
September 3, 2004.

 

3. Assignment of Leases and Rents executed by the Seller, as Assignor, in favor
of the Secured Lender, as Assignee, recorded on September 3, 2004.

 

4. Assignment of Contracts and Agreements, executed by the Seller, as Assignor,
in favor of the Secured Lender, as Assignee, recorded on September 3, 2004.

 

5. Guaranty Agreement executed by James Procaccianti, as Guarantor, in favor of
the Secured Lender, recorded on September 3, 2004.

 

6. Unsecured Indemnity Agreement executed by Seller, as Borrower, and James
Procaccianti, as liable party, dated September 3, 2004.



--------------------------------------------------------------------------------

EXHIBIT N

The Elevator Work

See contracts and change orders attached.



--------------------------------------------------------------------------------

EXHIBIT O

List of Seller’s Retained Obligations

None.



--------------------------------------------------------------------------------

EXHIBIT P

Form of Post-Closing Escrow Agreement

POST-CLOSING ESCROW AGREEMENT

THIS POST-CLOSING ESCROW AGREEMENT (this “Agreement”) made this              day
of                     , 2007 (the “Effective Date”), by and among PRVA II,
L.P., a Delaware limited partnership (“Seller”), APPLE SEVEN HOSPITALITY
OWNERSHIP, INC., a Virginia corporation (“Buyer”), and LANDAMERICA AMERICAN
TITLE COMPANY (“Escrow Agent”).

R E C I T A L S

WHEREAS, pursuant to that certain Agreement of Purchase and Sale dated as of
September             , 2007 (the “Purchase Agreement”), among Seller and Buyer,
Seller agreed to sell, and Buyer agreed to buy, that certain hotel known as the
“Richmond Marriott Hotel” located at 500 East Broad Street, Richmond, Virginia
and more particularly described in Exhibit A attached hereto and incorporated
herein by reference (collectively, the “Property”);

WHEREAS, pursuant to Section 7.12 of the Purchase Agreement, Buyer and Seller
have requested that Escrow Agent hold in escrow the Escrow Funds (as defined in
the Purchase Agreement) in the amount of $500,000.00 in accordance with the
provisions, upon the terms, and subject to the conditions of this Agreement; and

WHEREAS, the Escrow Funds are being delivered to Escrow Agent in accordance with
the terms of the Purchase Agreement and this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Purchase Agreement.

2. Appointment of Escrow Agent. Seller and Buyer hereby appoint Escrow Agent to
serve as escrow agent hereunder, and Escrow Agent agrees to act as escrow agent
hereunder in accordance with the provisions, upon the terms, and subject to the
conditions of this Agreement. The Escrow Agent hereby acknowledges receipt of
the Escrow Funds. Escrow Agent shall invest the Escrow Funds as directed by
Seller, provided such investments are reasonably acceptable to Buyer, and
interest earned thereon shall be disbursed to Seller at the time the Escrow
Funds are disbursed in accordance with the terms of this Agreement and the
Purchase Contract.

3. Escrow Funds. Escrow Agent shall keep the Escrow Funds in Escrow Agent’s
possession pursuant to this Agreement to provide for timely payment of certain
post-closing claims made by Buyer against Seller (each, a “Claim”) during the
period beginning on the date of Closing and ending on December 31, 2008 (the
“Claim Period”), as more particularly provided in Section 7.12 of the Purchase
Agreement.



--------------------------------------------------------------------------------

4. Claims. Upon the good faith determination by Buyer of the amount for which a
Claim will be made, Buyer shall send notice of such Claim (stating the amount
claimed) to the Escrow Agent and Seller. If Seller does not give written notice
to the Escrow Agent and Buyer of its intent to dispute the Claim or the amount
claimed within ten (10) business days of the date Seller receives, pursuant to
paragraph 8 below, Buyer’s notice of Claim, Escrow Agent shall immediately after
the expiration of such period pay to Buyer from the Escrow Funds the amount
specified in Buyer’s notice. If Seller disputes the Claim within the ten
(10) business day period and Buyer and Seller are unable to settle the dispute,
then Escrow Agent shall continue to hold the Escrow Funds until a final
determination of the rights of the parties is made in an appropriate proceeding
in the form of an order of a court of competent jurisdiction or other authority
directing the Escrow Agent to release the Claim Amount (or portion thereof), as
defined below, or upon receipt by Escrow Agent of joint written instructions
from Buyer and Seller (which may be signed in counterpart). Buyer and Seller
shall bear equally the expenses of the Escrow Agent in connection therewith.
Payment of any Escrow Funds to Buyer shall not discharge Seller’s obligations
under the Purchase Agreement. Seller shall be and remain liable to Buyer for,
and shall pay to Buyer the full amount of, all such Claims (but only to the
extent Seller is determined to be liable for the same) notwithstanding that the
Escrow Funds may be insufficient to pay the same in full. Upon the expiration of
the Claim Period, if the aggregate estimated amount (as reasonably determined by
Buyer in good faith) of all unpaid Claims (the “Claim Amount”) made during the
Claim Period is less than Escrow Funds then held by Escrow Agent, the Escrow
Funds shall be reduced to the Claim Amount, and Escrow Agent shall deliver the
balance of the Escrow Funds to Seller. If Buyer has made no Claims during the
Claim Period, upon the expiration of the Claim Period, Escrow Agent shall
deliver all of the Escrow Funds to Seller. Escrow Agent shall continue to hold
all or such portion, as applicable, of the Escrow Funds remaining in escrow
after the expiration of the Claim Period until a final determination of the
rights of the parties subject to any Claim(s) asserted by Buyer is made in an
appropriate proceeding or upon receipt by Escrow Agent of joint written
instructions from Buyer and Seller (which may be signed in counterpart),
provided that if any such Claim is not resolved and Buyer has not commenced a
lawsuit or other proceeding for each Claim made during the Claim Period within
the three (3) months following the Claim Period, then the Claim Amount
attributable to each such Claim with respect to which a lawsuit or other
proceeding shall not have been commenced, shall be released by Escrow Agent to
Seller.

5. Reliance by Escrow Agent. In the performance of its duties hereunder, Escrow
Agent shall be entitled to rely upon any document, instrument or signature
purporting to be genuine and purporting to be signed by and of the parties
hereto or their successors unless Escrow Agent has actual knowledge to the
contrary. Escrow Agent may assume that any person purporting to give any notice
or instructions in accordance with the provisions hereof has been duly
authorized to do so.

6. Liabilities of Escrow Agent.



--------------------------------------------------------------------------------

a. Escrow Agent shall not be liable for any error of judgment, or any action
taken or omitted to be taken hereunder, except in the case of Escrow Agent’s
willful misconduct, bad faith, or negligence.

b. In addition to the indemnities provided below, Escrow Agent shall not be
liable for, and each of the parties hereto jointly and severally hereby
indemnify and agree to save harmless and reimburse Escrow Agent from and against
all loss, cost, liability, damage, and expense, including outside counsel fees
in connection with its acceptance of, or the performance of its duties and
obligations under, this Agreement, including the costs and expenses of defending
against any claim arising hereunder unless the same are caused by the willful
misconduct, bad faith, or negligence of Escrow Agent.

c. Escrow Agent shall not be bound or in any way affected by any notice of any
modification or cancellation of this Agreement, or of any fact or circumstance
affecting or alleged to affect rights or liabilities hereunder other than as is
herein set forth, or affecting or alleged to affect the rights and liabilities
of any other person, unless notice of the same is delivered to Escrow Agent in
writing, signed by the proper parties to Escrow Agent’s satisfaction and, in the
case of modification, unless such modification shall be approved by Escrow Agent
in writing.

7. Resignation or Termination of Escrow Agent.

a. Escrow Agent and any successor escrow agent, as the case may be, may resign
his or its duties and be discharged from all obligations hereunder at any time
upon giving ten (10) business days’ prior written notice to each of the parties
hereto. The parties hereto will thereupon jointly designate a successor escrow
agent hereunder within said ten (10) business day period to whom the Escrow
Funds shall be delivered. In default of such a joint designation of a successor
escrow agent, Escrow Agent shall retain the Escrow Funds as custodian thereof
until otherwise directed by the parties hereto, jointly, or until the Escrow
Funds are released in accordance with clause 7(b) below, in each case, without
liability or responsibility.

b. Anything in this Agreement to the contrary notwithstanding, (i) Escrow Agent,
on notice to the parties hereto, may take such other steps as the Escrow Agent
may elect in order to terminate its duties as Escrow Agent hereunder, including,
but not limited to, the deposit of the Escrow Funds with a court of competent
jurisdiction in the state where Seller’s Property is located and the
commencement of an action of interpleader, and (ii) in the event of litigation
between any of the parties with respect to the Escrow Funds, Escrow Agent may
deposit the Escrow Funds with the court in which said litigation is pending and,
in any such event, Escrow Agent shall be relieved and discharged from any
liability or responsibility to the parties hereto. Escrow Agent shall not be
under any obligation to take any legal action in connection with this Agreement
or its enforcement or to appear in, prosecute or defend any action or legal
proceeding which, in the opinion of Escrow Agent, would or might involve Escrow
Agent in any cost, expense, loss, damage, or liability, unless and as often as
requested, Escrow Agent shall be furnished with security and indemnity
satisfactory to Escrow Agent against all such costs, expenses (including
attorney’s fees), losses, damages, and liabilities.



--------------------------------------------------------------------------------

8. Notices. All notices required herein shall be deemed to have been validly
given, as applicable: (i) if given by telecopy, when the telecopy is transmitted
to the party’s telecopy number specified below and confirmation of complete
receipt is received by the transmitting party during normal business hours or on
the next business day if not confirmed during normal business hours, (ii) if
hand delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, or (iii) on the date of actual delivery or refusal if
given by certified mail, return receipt requested, postage prepaid or by
recognized and reputable commercial overnight delivery service marked return
receipt requested or similarly acknowledged, when directed to the following
addresses:

 

If to Seller:    c/o The Procaccianti Group    1140 Reservoir Avenue   
Cranston, Rhode Island 02920    Attention: Gregory P. Vickowski    Fax: (410)
943-6320 with a copy to:    c/o The Procaccianti Group, LLC    6000 Lake Forrest
Dr. NW    Suite 455    Atlanta, Georgia 30328    Attention: Robert Leven    Fax:
(678) 349-5001 and a copy to:    Greenberg Traurig, LLP    One International
Place    Boston, MA 02110    Attention: James P. Redding, Esq.    Fax: (617)
897-0961 If to Buyer:    c/o Apple REIT Companies    814 East Main Street   
Richmond, Virginia 23219    Attention: Samuel F. Reynolds    Fax: (804) 727-6354
with a copy to:    c/o Apple REIT Companies    814 East Main Street    Richmond,
Virginia 23219    Attention: David P. Buckley, Esq.    Fax: (804) 727-6354 and a
copy to:    McGuireWoods LLP    One James Center    901 East Cary Street   
Richmond, Virginia 23219    Attention: Nancy R. Little, Esq.    Fax: (804)
698-2101



--------------------------------------------------------------------------------

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

9. Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed an original and all of which, together, shall
constitute one and the same Agreement.

10. Binding Effect; Assignment; Amendments; Survival. The covenants, conditions
and agreements contained in this Agreement shall bind and inure to the benefit
of each of the parties hereto and their respective successors and assigns. No
party hereto shall assign, pledge, or otherwise encumber its rights or
obligations hereunder in whole or in part without the prior written consent of
the other parties hereto. This Agreement may only be amended by a written
modification executed by Buyer and Seller. This Agreement shall survive Closing
of the sale of Seller’s Property and delivery of the deed therefore and shall be
in addition to, and not in limitation or in lieu of, all other rights and
remedies available to Buyer at law, in equity, or by contract, including the
Purchase Agreement, which rights and remedies Buyer shall be entitled to
exercise concurrently or in such order as Buyer may elect, in its sole
discretion.

11. Governing Law. This Agreement shall be governed by the laws of the state in
which the Property is located, without regard to that State’s conflict of law
principles.

12. Incorporation of Purchase Agreement. The covenants, agreements, and
limitations provided in the Purchase Agreement are hereby incorporated herein by
this reference as if herein set out in full. In the event of any conflict or
inconsistency between the provisions of the Purchase Agreement and the
provisions of this Agreement, the provisions of the Purchase Agreement shall
prevail.

13. Dispute as to Escrow Funds. In the event that a dispute arises with regard
to the delivery of the Escrow Funds, Escrow Agent shall deliver the Escrow Funds
only pursuant to a joint written instruction from Buyer and Seller. In the event
of any such dispute Escrow Agent shall have the following rights: (1) Escrow
Agent may, upon giving written notice to Seller and Buyer, deposit the Escrow
Funds with the clerk of the court in which litigation, if any, between Buyer and
Seller in connection with the Escrow Funds is pending; or (2) Escrow Agent may,
upon giving written notice to Seller and Buyer, take such affirmative steps as
Escrow Agent may, at its option, elect in order to terminate its duties as
escrow agent in accordance with Paragraph 7 above. Upon the taking by Escrow
Agent of either of the actions described in clause (1) or (2) above, Escrow
Agent shall be released of and discharged from any further obligations. If
Escrow Agent shall receive an instruction (hereinafter the “Instruction”) with
respect to the Escrow Funds, or any part thereof, from Seller but not from
Buyer, or from Buyer but not from Seller (the party giving the Instruction being
hereinafter referred to as the “Instructing Party” and the party which shall not
have given the Instruction being hereinafter referred to as the “Non-Instructing
Party”), Escrow Agent shall promptly transmit a copy of the Instruction received
from the Instructing Party to the Non-Instructing Party. The Instruction shall
specify in detail the pertinent provisions of the Purchase Contract that govern
the Instructing Party’s instruction as to the Escrow Funds, and if a default
under the Agreement is alleged, the



--------------------------------------------------------------------------------

Instructing Party shall specify in detail the nature of such default. Escrow
Agent shall act in accordance with the Instruction unless within five
(5) business days from Escrow Agent’s receipt of the Instruction the
Non-Instructing Party shall notify Escrow Agent in writing that Escrow Agent is
not to comply with the Instruction and specifying in detail the reasons for not
complying with the Instruction, and if a default under the Purchase Contract is
alleged. If the Non-Instructing Party shall advise Escrow Agent not to comply
with the Instruction and specifies in detail the reason for such noncompliance
as aforesaid, Escrow Agent shall not act in accordance with the Instruction, but
may thereafter either:

a. act solely in accordance with any of the following:

 

  (i) a new Instruction signed jointly by Seller and Buyer;

 

  (ii) separate Instructions of like tenor from each of Seller and Buyer; or

 

  (iii) a certified copy of a final court order from a court of competent
jurisdiction ordering the disposition of the Escrow Funds; or

b. deposit the Escrow Funds with a court that Escrow Agent selects after giving
Seller and Buyer ten (10) days prior written notice that Escrow Agent intends to
do the same, and in such event any and all liability and responsibility that
Escrow Agent has under this Agreement shall terminate upon such deposit having
been made. Seller and Buyer hereby agree to be severally (and not jointly and
severally) responsible for the reasonable costs that Escrow Agent incurs in
connection with such deposit with a court.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

 

SELLER:  

PRVA II, L.P.,

a Delaware limited partnership,

  By:     PVA Hotel Management II, Inc.,     Its General Partner,     By:      
  Name:         Title:          



--------------------------------------------------------------------------------

PURCHASER:   APPLE SEVEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation    
By:         Name:           Title:          



--------------------------------------------------------------------------------

ESCROW AGENT:   LANDAMERICA AMERICAN TITLE COMPANY     By:         Name:        
  Title:          



--------------------------------------------------------------------------------

EXHIBIT “A” to the Post-Closing Escrow Agreement

THE PROPERTY

ALL the certain plots, pieces or parcels of real estate lying and being in the
City of Richmond, Virginia, and more particularly described as the parcels
designated as “Parcel 1”, “Parcel 2” and “Parcel 3” on that certain plat of
survey made by Foster & Miller, P.C., dated June 5, 1990, and entitled, “As
Built Survey Marriott full service hotel City of Richmond, Virginia”, a copy of
said plat being recorded June 15, 1990, in the Clerk’s Office of the Circuit
Court of the City of Richmond, Virginia, in Plat Book 41, Page 20, reference to
which is hereby made for a more particular description of the property.

TOGETHER WITH an undivided one-half interest in a certain parcel of property
(air rights) above a certain plane lying immediately east of and parallel to the
easterly right-of-way line of 5th Street as extended northerly across Marshall
Street, the plane being level and 16 feet above the highest point on Marshall
Street lying below the plane, more particularly described as follows:

BEGINNING above a point 1 foot, more or less east of a lead hub marking the
intersection of the eastern right of way line of 5th Street and the southern
right-of-way line of Marshall Street; thence northerly above a line 1 foot, more
or less, east of and parallel to the eastern right-of-way line of 5th Street
extended 65 feet to a point above the northern right-of-way line of Marshall
Street said point being 1 foot east of a lead hub marking the intersection of
the eastern right-of-way line at 5th Street and the northern right-of-way line
of Marshall Street; thence above and easterly along the northern right-of-way
line of Marshall Street 18 feet to a point; thence above and along a line
parallel to the eastern right-of-way line of the 5th Street southerly 62.7 feet
more or less, to a point, said point being above and 2.3 feet north of the
southern right-of-way line of Marshall Street; thence easterly along a line
above and 2.3 feet, more or less, north of and parallel to the southern
right-of-way line of Marshall Street 14.5 feet to a point, said point being
above and 2.3 feet north of the southern right-of-way line of Marshall Street;
thence southerly along a line parallel to the eastern right-of-way line of 5th
Street 2.3 feet to a point above the southern right-of-way line of Marshall
Street; thence westerly above and along the southern right-of-way line of
Marshall Street 32.5 feet, more or less, to the point of beginning, as shown
shaded on a plan prepared by the Department of Public Works designated D.P.W.
Drawing No. N21178, entitled “Proposed encroachments across Marshall Street
along the east line of 5th Street extended (Marriott Hotel Pedestrian Walkway)”,
dated April 12, 1984, a copy of which is recorded with a certain deed from the
City of Richmond to the Richmond Redevelopment and Housing Authority, dated
September 6, 1984 and recorded September 7, 1984 in the aforesaid Clerk’s Office
in Deed Book 16, page 1776 and said Plat also being recorded in Plat Book 36 at
Page 5.

TOGETHER WITH the right and privilege to use the following properties pursuant
to the terms of that certain Parking Easement Agreement among Richmond
Redevelopment and Housing Authority, Mutual Benefit/Marriott Hotel Associates-I,
L.P., and First Union Real Estate Equity and Mortgage Investments, dated as of
January 3, 2000, and recorded on January 20, 2000, in the aforesaid Clerk’s
Office as Instrument No. 00-001440, as amended by that certain First



--------------------------------------------------------------------------------

Amendment to Second Amended and Restated Parking Easement Agreement recorded
December 11, 2000 as Instrument No. 00-28990, in the Clerk’s Office, Circuit
Court, City of Richmond, Virginia.

PARCEL 1

ALL that certain piece or parcel of land situated in the City of Richmond,
Virginia, with all improvements thereon and appurtenances thereunto pertaining
and more particularly described as follows:

BEGINNING at a rod located on the northern line of Marshall Street, 33.42 feet
west of the intersection of the western line of 6th Street with northern line of
Marshall Street; thence in a westerly direction along the northern line of
Marshall Street N. 52º 59’ 39” W. a distance of 228.00 feet to a lead plug
located at a the point of intersection of the northern line of Marshall Street
with the eastern line of 5th Street; thence in a northerly direction along the
eastern line of 5th Street N. 37º 03’ 18” E. a distance of 325.10 feet to a rod
located at the point of intersection of the eastern line of 5th Street with the
southern line of Clay Street; thence in an easterly direction along the southern
line of Clay Street, S. 53º 00’ 57” E. a distance of 48.20 feet to a rod; thence
along an arc of a curve to the right having a radius of 600 feet and a chord
bearing of 17º 50’ 38” a distance of 186.86 feet to a rod; thence in a southerly
direction along a line parallel to the western line of 6th Street S. 37º 00’ 49”
W. a distance of 276.19 feet to a point of beginning, containing approximately
1.58 acres or 68,94.41 square feet, more or less, all as more particularly shown
as Parcel 1 on a certain Plat of Survey prepared by Austin Brockenbrough and
Associates, L.L.P. dated December 31, 197, entitled “Physical Improvement Survey
of 3 Parcels of Land Located at the Northeast Corner of Marshall and 5th
Streets, being known as 500 East Marshall Street in the City of Richmond,
Virginia.”

AND the following property conveyed to Richmond Redevelopment and Housing
Authority by Deed, Easement and Agreement dated November 15, 1985, recorded
December 5, 1985, in the Clerk’s Office of the Circuit Court of the City of
Richmond, in Deed Book 62, page 1826 (the “1985 Deed”);

(a) those areas in, on, upon, across, into, through, under and along the north
right of way line of Marshall Street and the east right of way line of 5th
Street, beginning at a depth of approximately 16 feet below grade and continuing
to a depth of approximately 60 feet below grade, and more particularly shown as
the area hatched (vertically and horizontally) on Department of Public Works
Drawing No. 0-21385, dated July 16, 1985, a copy of which drawing is attached to
the 1985 Deed as Exhibit A. Said grant and conveyance does not extend beyond
five feet from the boundaries of the 1.58 acre parcel above described.

(b) subject to the City of Richmond’s reversionary interest and reservation of
certain surface and air rights, as set forth in the 1985 Deed, that area
actually occupied by the Clay Street Connector and related facilities as same
are constructed substantially in accordance with the “McCarthy Plans” (as
defined in the 1985 Deed), said area to be used for the construction, repair,
maintenance and use of a vehicular connector from the 1.58 acre parcel above
described to Clay Street (closed). The general location of the area conveyed,
preconstruction, is shown cross-hatched



--------------------------------------------------------------------------------

on Exhibit A to the 1985 Deed. This property includes the right to penetrate the
existing retaining wall of Clay Street to complete the Clay Street Connector, as
set forth in the McCarthy Plans.

PARCEL II

ALL that certain piece or parcel of land and all fixtures and improvements
located thereon situated in the City of Richmond, Virginia, being more
particularly described as follows:

BEGINNING at the point of intersection of the western line of North Seventh
Street with the southern line of East Marshall Street; thence along the western
line of North Seventh Street in a southerly direction S. 37º 02’ 16” W. a
distance of 141.45 feet to the point of intersection with the northern line of
Pink Alley; thence along the northern line of Pink Alley in a westerly direction
N. 52º 45’ 14” W. a distance of 261.48 feet to the point of intersection with
the eastern line of North Sixth Street; thence along the eastern line of North
Sixth Street N. 36º 55’ 46” E., a distance of 140.34 feet to the intersection of
the eastern line of North Sixth Street with the southern line of East Marshall
Street S. 53º 00’ 14” E. a distance of 261.76 feet to the point of beginning,
all as shown as Parcels A, B, C D and E on that certain plat of survey prepared
by the Department of Public Works of the City of Richmond, dated April 22, 1980,
entitled “Plan Showing Property in the Area Bounded by Sixth, Seventh and
Marshall Streets and an Alley Running From Sixth To Seventh Streets Between
Broad and Marshall Streets,” recorded in Plat Book 34, page 12 in the Clerk’s
Office.

BEING all the land conveyed to PRVA II, L.P., a Delaware limited partnership,
Tenant, by that certain Amended and Restated Land Lease by and between Richmond
Redevelopment and Housing Authority, a political subdivision of the Commonwealth
of Virginia, as Landlord/Fee owner and Mutual Benefit/Marriott Hotel Associates
– I, L.P., a Delaware limited partnership, as Assignor, and PRVA II, L.P., as
Tenant dated July 12, 2002, as evidenced by that certain Memorandum of Lease
dated July 12, 2002 and recorded July 17, 2002, as Instrument No. 02-022336.



--------------------------------------------------------------------------------

EXHIBIT Q

Seller’s Closing Certificate as to Representations and Warranties

SELLER’S CLOSING CERTIFICATE

AS TO REPRESENTATIONS AND WARRANTIES

THIS SELLER’S CLOSING CERTIFICATE AS TO REPRESENTATIONS AND WARRANTIES (this
“Certificate”) is made and given as of this              day of
                    , 2007, by PRVA II, L.P., a Delaware limited partnership
(“Seller”), to APPLE SEVEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation
(“Buyer”).

RECITALS:

A. Concurrently herewith, Seller is conveying its right, title and interest in
and to certain real property, together with all structures and improvements
located thereon, to Buyer, which real property is commonly known as the Richmond
Marriott Hotel (the “Hotel”) located in Richmond, Virginia in accordance with
the terms of that certain Agreement of Purchase and Sale dated September
        , 2007 (the “Purchase Agreement”), by and between Seller and Buyer.

B. Section 10.2.2.3 of the Purchase Agreement requires delivery of this
Certificate.

NOW THEREFORE, pursuant to the Purchase Agreement, Seller does hereby represent
and warrant to Buyer that:

1. Each and all of the representations and warranties of Seller contained in the
Purchase Agreement are correct, in all material respects, as of the date of this
Certificate as if made on and as of the date hereof, except as otherwise
disclosed on Exhibit C of the Purchase Agreement or as otherwise set forth on
Schedule 1 to this Certificate.

2. SELLER HEREBY REAFFIRMS AND CONFIRMS THE PROVISIONS OF SECTION 5.1 OF THE
PURCHASE AGREEMENT AS THOUGH MADE AS OF THE DATE OF THIS CERTIFICATE AND THE
PROVISIONS THEREOF ARE HEREBY INCORPORATED BY REFERENCE AS IF FULLY SET FORTH
HEREIN.

3. This Certificate is subject to the terms and conditions of the Purchase
Agreement (including all limitations on liability and survival limitations
contained therein).

Signature page to follow.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first above written.

 

SELLER: PRVA II, L.P., a Delaware limited partnership By:     PVA Hotel
Management II, Inc.,   its General Partner   By:       Name:         Title:    
   

[Schedule 1 to follow]



--------------------------------------------------------------------------------

Schedule 1 to Seller’s Closing Certificate

as to Representations and Warranties



--------------------------------------------------------------------------------

EXHIBIT R

Buyer’s Closing Certificate as to Representations and Warranties

BUYER’S CLOSING CERTIFICATE

AS TO REPRESENTATIONS AND WARRANTIES

THIS BUYER’S CLOSING CERTIFICATE AS TO REPRESENTATIONS AND WARRANTIES (this
“Certificate”) is made and given as of this              day of
                    , 2007, by APPLE SEVEN HOSPITALITY OWNERSHIP, INC., a
Virginia corporation (“Buyer”), to PRVA II, L.P., a Delaware limited partnership
(“Seller”).

RECITALS:

A. Concurrently herewith, Seller is conveying its right, title and interest in
and to certain real property, together with all structures and improvements
located thereon, to Buyer, which real property is commonly known as the Richmond
Marriott Hotel (the “Hotel”) located in Richmond, Virginia in accordance with
the terms of that certain Agreement of Purchase and Sale dated September
        , 2007 (the “Purchase Agreement”), by and between Seller and Buyer.

B. Section 10.3.2 of the Purchase Agreement requires delivery of this
Certificate.

NOW THEREFORE, pursuant to the Purchase Agreement, Buyer does hereby represent
and warrant to Seller that:

1. Each and all of the representations and warranties of Buyer contained in
Section 5.2 of the Purchase Agreement are correct, in all material respects, as
of the date of this Certificate as if made on and as of the date hereof.

2. BUYER HEREBY REAFFIRMS AND CONFIRMS THE PROVISIONS OF SECTION 5.2 OF THE
PURCHASE AGREEMENT AS THOUGH MADE AS OF THE DATE OF THIS CERTIFICATE AND THE
PROVISIONS THEREOF ARE HEREBY INCORPORATED BY REFERENCE AS IF FULLY SET FORTH
HEREIN.

3. This Certificate is subject to the terms and conditions of the Purchase
Agreement (including all limitations on liability and survival limitations
contained therein).

Signature page to follow.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first above written.

 

BUYER: APPLE SEVEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation, By:    
Name:       Title:      



--------------------------------------------------------------------------------

EXHIBIT S

Form of Assignment of Purchase Agreement by Buyer

ASSIGNMENT OF AGREEMENT OF

PURCHASE AND SALE

THIS ASSIGNMENT (the “Assignment”) is made effective as of this              day
of                     , 2007, by and between APPLE SEVEN HOSPITALITY OWNERSHIP,
INC., a Virginia corporation (“Assignor”), and
                                    , a Virginia
                                         (“Assignee”).

RECITALS

A. Pursuant to that certain Agreement of Purchase and Sale dated as of September
            , 2007 (the “Purchase Agreement”), among PRVA II, L.P., a Delaware
limited partnership (“Seller”), and Assignor, Seller agreed to sell that certain
hotel known as the “Richmond Marriott Hotel” located at 500 East Broad Street,
Richmond, Virginia and more particularly described in Exhibit A to the Purchase
Agreement (the “Property”).

B. Assignor now desires to assign its rights under the Purchase Agreement to
Assignee.

WITNESSETH

FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) cash in hand paid,
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Assignment. Assignor hereby assigns and conveys to Assignee all of its right,
title, and interest in, to, and under the Purchase Agreement. This Assignment
shall not relieve Assignor of its obligations and liabilities under the Purchase
Agreement.



--------------------------------------------------------------------------------

2. Assumption. Assignee hereby assumes and agrees to perform all of Assignor’s
obligations under the Purchase Agreement.

3. Assignee hereby represents and warrants that all representations and
warranties made by Purchaser in Section 5.2 of the Purchase Agreement are true
and correct with respect to the Assignee as of the date hereof, and will be true
and correct as of the closing.

4. The rights and obligations of the parties hereunder shall extend to, be
binding upon and inure to the benefit of their respective successors and
assigns.

5. Each of the parties hereto shall cooperate with the other and execute and
deliver to the other such other instruments and documents and take such other
actions as may be reasonably requested by the parties. The Assignor, at any of
the Assignee’s requests, shall execute, acknowledge and deliver to the Assignee
such other instruments of conveyance and transfer and shall take such other
actions and execute and deliver such other documents, certifications and further
assurances as the Assignee may reasonably require in order to effect the
transfer as described herein.

6. This Assignment may be modified or amended only by an instrument in writing
signed by all parties hereto.

7. This Agreement shall be governed by the laws of the Commonwealth of Virginia.

[Signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

 

ASSIGNOR:   APPLE SEVEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation    
By:         Name:           Title:           ASSIGNEE:  

_______________________________________,

a Virginia                                     

    By:         Name:         Title:          



--------------------------------------------------------------------------------

EXHIBIT T

Form of Bill of Sale

BILL OF SALE

THIS BILL OF SALE, for Ten Dollars ($10.00) cash and other good and valuable
consideration, receipt of which is hereby acknowledged, PRVA II, L.P., a
Delaware limited partnership (“Seller”), does hereby sell, assign, convey,
transfer and set over to APPLE SEVEN HOSPITALITY OWNERSHIP, INC., a Virginia
corporation (“Buyer”), all of Seller’s right, title and interest in and to all
FF&E and Inventory owned by Seller on the Closing Date located in or used in
connection with the operation and ownership of the Hotel located on the Hotel
Parcel.

All capitalized terms not otherwise defined in this Bill of Sale shall have the
same meaning as set forth in that certain Agreement of Purchase and Sale for the
Richmond Marriott Hotel in Richmond, Virginia, dated as of September
            , 2007, between Seller, on the one hand, and Buyer, on the other
hand (the “Purchase Agreement”).

The property conveyed under this Bill of Sale is conveyed by Seller and accepted
by Buyer WITHOUT WARRANTY, EXPRESS OR IMPLIED, except that Seller shall warrant
and defend unto Buyer and Buyer’s successors and assigns title to such property
against all persons claiming by, through or under Seller and no other and Seller
shall hold Buyer harmless from any and all claims to the contrary.

In the event of any conflict between the terms of this Bill of Sale and the
terms of the Purchase Agreement, the terms of the Purchase Agreement shall
govern.

Seller further hereby covenants to execute and deliver such further
instrument(s) as Buyer may hereafter request to evidence or confirm any of the
sales made herein, in such form as Buyer may reasonably request and promptly
upon Buyer’s request therefor.

 

Dated: ____________________, 2007    

PRVA II, L.P., a Delaware limited partnership, by

its general partner PVA Hotel Management II, Inc.

    By:         Name:           Title:            



--------------------------------------------------------------------------------

EXHIBIT U

Form of Assignment and Assumption of Assumed Contracts

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made as of
September __, 2007, by and between PRVA II, L.P., a Delaware limited partnership
(“Assignor”), and APPLE SEVEN HOSPITALITY OWNERSHIP, INC., a Virginia
corporation (“Assignee”), on the other.

RECITALS

A. Assignor has entered into that certain Agreement of Purchase and Sale (the
“Purchase Agreement”), dated as of September             , 2007, between
Assignor on the one hand, and Assignee, on the other, for purchase of the real
and personal property comprising the hotel known as the Richmond Marriott Hotel
in Richmond, Virginia (the “Hotel”). All capitalized terms not otherwise defined
in this Assignment shall have the meaning given to those terms in the Purchase
Agreement.

B. In conjunction with the sale and purchase of the Hotel, the Purchase
Agreement obligates Assignor to assign to Assignee, and Assignee to assume, all
of the Assumed Contracts and Leases identified in the Schedule of Contracts
attached hereto as Exhibit A, subject to the terms and conditions set forth in
this Assignment.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and conditions herein contained, the parties hereto (together, the “Parties,”
and each sometimes a “Party”) hereby act and agree as follows:

1. Assignment. Assignor hereby assigns, sets over and transfers to Assignee, and
Assignee hereby takes and accepts from Assignor, all of Assignor’s right, title
and interest in, under and to each of the Assumed Contracts and to all benefits
and privileges hereafter accruing to Assignor thereunder.

2. Assumption of Obligations and Liabilities by Assignee. Assignee hereby
assumes all of the obligations and liabilities of Assignor under each of the
Assumed Contracts accruing in respect of any period from and after the date
hereof.

3. Indemnifications by Assignor and Assignee. Assignor shall hold harmless,
indemnify and defend Assignee, its successors and assigns, from and against any
claim, liability, loss, judgment, damage and expense, including reasonable
counsel fees and costs, for any obligation under the Assumed Contracts arising
in respect of any period prior to the date hereof (including, without
limitation, any claim or liability for a breach or default on the part of the
servicee or equipment lessee under any Assumed Contract based on an event
occurring in respect of any period before the date hereof). Assignee shall hold
harmless, indemnify and defend Assignor, its successors and assigns, from and
against any claim, liability, loss, judgment, damages and



--------------------------------------------------------------------------------

expenses, including reasonable counsel fees and costs, for an obligation under
the Assumed Contracts arising in respect of any period on or after the date
hereof (including, without limitation, any claim or liability for a breach or
default on the part of the servicee or equipment lessee under any Assumed
Contract based on an event occurring in respect of any period on or after the
date hereof).

4. Purchase Agreement Governs. In the event of any conflict between the terms of
this Assignment and the terms of the Purchase Agreement, the terms of the
Purchase Agreement shall govern.

5. Further Assurances. Assignor shall promptly execute and deliver to Assignee
any additional instrument or other document which Assignee reasonably requests
to evidence or better effect the assignment contained herein.

6. Counterparts. This Assignment may be executed in any number of counterparts
and by each Party on a separate counterpart or counterparts, each of which when
so executed and delivered shall be deemed an original and all of which taken
together shall constitute but one and the same instrument.

7. Governing Law. This Assignment shall be deemed to be an agreement made under
the laws of the state where the Hotel is located and for all purposes shall be
governed by and construed in accordance with such laws.

8. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of each of the Parties and its successors and assigns.

9. Warranty of Signers. Each individual executing and delivering this Assignment
on behalf of a Party hereby represents and warrants to the other Party that such
individual has been duly authorized and empowered to make such execution and
delivery.

[SIGNATURES ON FOLLOWING PAGE]

IN WITNESS WHEREOF, the Parties have caused this Assignment to be executed and
delivered by their respective representatives, thereunto duly authorized, as of
the date first above written.

 

ASSIGNOR:    

PRVA II, L.P., a Delaware limited partnership, by

its general partner PVA Hotel Management II, Inc.

    By:         Name:             Title:            



--------------------------------------------------------------------------------

ASSIGNEE:    

APPLE SEVEN HOSPITALITY OWNERSHIP,

INC., a Virginia corporation

    By:         Name:             Title:            



--------------------------------------------------------------------------------

EXHIBIT V

Form of Seller’s FIRPTA Certificate

TRANSFEROR’S CERTIFICATION OF NON-FOREIGN STATUS

To inform Apple Seven Hospitality Ownership, Inc. (“Transferee”), that
withholding of tax under Section 1445 of the Internal Revenue Code of 1954, as
amended (the “Code”), will not be required upon the transfer of certain real
property to Transferee by PRVA II, L.P., a Delaware limited partnership
(“Transferor”), the undersigned hereby certifies the following on behalf of
Transferor:

1. Transferor is not a foreign person, foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Code and the
Income Tax Regulations promulgated thereunder).

2. Transferor’s U.S. employer identification number is 03-0400629.

3. Transferor’s office address is c/o The Procaccianti Group, 1140 Reservoir
Avenue, Cranston, RI 02920.

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalty of perjury each of the undersigned declares that he/she has
examined this Certification and to the best of his/her knowledge and belief it
is true, correct and complete and that he/she has authority to sign this
document on behalf of Transferor.

 

Dated: ____________________, 2007    

PRVA II, L.P., a Delaware limited partnership, by

its general partner PVA Hotel Management II, Inc.

    By:         Name:           Title:            



--------------------------------------------------------------------------------

EXHIBIT W

Form of General Assignment and Assumption Agreement

GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made as of
September __, 2007, by and between PRVA II, L.P., a Delaware limited partnership
(“Assignor”), and APPLE SEVEN HOSPITALITY OWNERSHIP, INC., a Virginia
corporation (“Assignee”).

RECITALS

A. Assignor has entered into that certain Agreement of Purchase and Sale (the
“Purchase Agreement”), dated as of September             , 2007, between
Assignor and Assignee, for purchase of the real and personal property comprising
the hotel known as the Richmond Marriott Hotel in Richmond, Virginia (the
“Hotel”).

B. In conjunction with the sale and purchase of the Hotel, the Purchase
Agreement obligates Assignor to assign to Assignee certain intangible rights
with respect to the Hotel and Assignee to assume all of Assignor’s obligations
with respect thereto, subject to the terms and conditions set forth in this
Assignment.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and conditions herein contained, the parties hereto (together, the “Parties,”
and each sometimes a “Party”) hereby act and agree as follows:

1. Assignment. Assignor hereby assigns, sets over and transfers to Assignee all
of Assignor’s right, title and interest, if any, in, under and to the following:

(a) Marks. Each trademark, trade name, service mark, logo or other proprietary
name, number (including telephone numbers), address, mark or design which is
assignable in conjunction with a sale of the Hotel and which is used by Seller
exclusively in connection with the Hotel, together with all the good will
associated with the use of such name, mark or design in connection the Hotel,
but not including the name “Marriott” (altogether, the “Marks”).

(b) Permits. Each permit, certificate, license or other form of authorization or
approval issued by a government agency or authority and legally required for the
proper operation and use of the Hotel (including, without limitation, any
certificates of occupancy with respect to the Hotel or the Hotel Improvements
(as that term is defined in the Purchase Agreement), elevator permits,
conditional use permits, zoning variances and business licenses, but excluding
liquor licenses) to the extent transferable with the Hotel (altogether, the
“Permits”).



--------------------------------------------------------------------------------

(c) Warranties. Each written guaranty, warranty or other such obligation from
any contractor, manufacturer or vendor, with respect to any of the Hotel
Improvements, furnishings, fixtures or equipment, to the extent assignable in
connection with a sale of the Hotel, including any Repair Warranties as that
term is defined in the Purchase Agreement (altogether, the “Warranties”).

(d) Records. All of the books, records, correspondence and other files, both
paper and electronic (and including any accounting, database or other
record-keeping software used in connection with such books and records which
Assignor or the Hotel Manager owns or which are otherwise transferable) which
have been received or generated and maintained in the course of operation of the
Hotel and which are in Assignor’s or Hotel Manager’s possession or control or
are obtainable upon request and any other written materials pertaining to the
operation of the Hotel (“Records”).

(e) Plans and Studies. Seller’s rights in and to the plans and specifications
for the Hotel Improvements (“Plans”) and any studies, analyses, reports and
other written materials pertaining to the condition of the Hotel Improvements
and the Hotel land.

(f) Reservations. Each reservation, commitment or agreement for the use of guest
rooms, conference rooms, dining rooms or other facilities in the Hotel, to the
extent pertaining to periods three (3) years prior to the date hereof and from
and after the date hereof (“Reservations”).

(g) Accounts. The account receivable for each person who is a guest at the Hotel
on the night immediately preceding the date hereof (the “Guest Accounts”).

(h) Intangibles. All other Intangibles (as that term is defined in the Purchase
Agreement) not covered in clauses (a) through (g) above.

2. Assumption of Obligations and Liabilities by Assignee. Assignee hereby
assumes all of the obligations and liabilities of Assignor accruing in respect
of any periods from and after the date hereof with respect to each of the Marks,
Permits, Warranties, Records, Plans, Reservations and Guest Accounts.
Notwithstanding the foregoing, Assignee shall have no obligation, liability or
responsibility for any liability, cost, expense or obligation of Assignor under
the Marks, Permits, Warranties, Records, Plans, Reservations and Guest Accounts
which is attributable to the period prior to the date of this Assignment and
Assignor agrees to indemnify, defend and hold Assignee harmless from any loss,
damages, claims and liabilities arising out of any failure by Assignor to
satisfy its obligations under the same prior to the date of this Assignment.

3. Purchase Agreement Governs. In the event of any conflict between the terms of
this Assignment and the terms of the Purchase Agreement, the terms of the
Purchase Agreement shall govern.

4. Further Assurances. Assignor shall promptly execute and deliver to Assignee
any additional instrument or other document which Assignee reasonably requests
to evidence or better effect the assignment contained herein.



--------------------------------------------------------------------------------

5. Counterparts. This Assignment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which taken together shall constitute but one and the same instrument.

6. Governing Law. This Assignment shall be deemed to be an agreement made under
the laws of the state where the Hotel is located and for all purposes shall be
governed by and construed in accordance with such laws.

7. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of, respectively, Assignor and Assignee and their respective successors
and assigns.

8. Warranty of Signers. Each individual executing and delivering this Assignment
on behalf of Assignor hereby represents and warrants to Assignee that such
individual has been duly authorized and empowered to make such execution and
delivery.

IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed and
delivered by their respective representatives, thereunto duly authorized, as of
the date first above written.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

ASSIGNOR:    

PRVA II, L.P., a Delaware limited partnership, by

its general partner PVA Hotel Management II, Inc.

    By:         Name:           Title:             ASSIGNEE:    

APPLE SEVEN HOSPITALITY OWNERSHIP,

INC., a Virginia corporation

    By:         Name:         Title:            



--------------------------------------------------------------------------------

EXHIBIT X

Form of Ground Lease Assignment and Assumption Agreement

ASSIGNMENT AND ASSUMPTION OF GROUND LEASE

THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE (the “Assignment”) is made as of
                     , 2007 (the “Effective Date”), between PRVA II, L.P., a
Delaware limited partnership (“Assignor”) and APPLE SEVEN HOSPITALITY OWNERSHIP,
INC., a Virginia corporation (“Assignee”).

RECITALS:

In connection with that certain Agreement of Purchase and Sale dated September
                    , 2007, between Assignor and Assignee (the “Purchase
Agreement”), Assignor has agreed to assign to Assignee, and Assignee has agreed
to accept and assume, all right, title and interest of Assignor under that
certain Amended and Restated Land Lease dated as of July 12, 2002 among Richmond
Redevelopment and Housing Authority, a political subdivision of the Commonwealth
of Virginia, as landlord, Mutual Benefit/Marriott Hotel Associates - I, L.P., a
Delaware limited partnership, as assignor, and Assignor, as tenant, which lease
demises the Hotel Parcel, and the leasehold estate created thereby (the “Ground
Lease”), encumbering certain real property located in the City of Richmond,
State of Virginia, which is more fully described on Schedule 1 (“Real
Property”). A true, complete and correct copy of the Ground Lease, including, if
any, all amendments, supplements, restatements and modifications thereof and
thereto, is attached to this Assignment as Exhibit A. All capitalized terms not
otherwise defined in this Assignment shall have the same meaning given to those
Terms in the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
covenants set forth in this Assignment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee agree as follows:

 

1. Assignment. Assignor does hereby grant, bargain, transfer, assign and deliver
to Assignee, its successors and assigns, all of Assignor’s right, title and
interest in, to and under the Ground Lease and all of Assignor’s right, title
and interest in and to the leasehold estate in the Real Property, which
leasehold interest shall be subject to those matters set forth on Schedule 2
attached hereto (the “Permitted Encumbrances”).

 

2. Assumption. Assignee hereby accepts all of Assignor’s right, title and
interest in, to and under the Ground Lease. Assignee hereby ratifies and agrees
to be bound by the Ground Lease subject to the Permitted Encumbrances, and
assumes all the duties, obligations and liabilities of the Assignor thereunder
in respect of any period from and after the Effective Date.

 

3.

Indemnification. Assignor shall remain liable for any of the obligations of
Assignor arising out of or related to periods prior to the Effective Date.
Assignor agrees to indemnify, defend and hold Assignee harmless from and against
any losses, costs, damages, claims, judgments and liabilities (including
reasonable legal fees and costs)



--------------------------------------------------------------------------------

 

arising out of any failure by Assignor to satisfy its obligations under the
Ground Lease or for any matters arising in connection with the Ground Lease
prior to the Effective Date. Assignee shall not be responsible for any
obligations of Assignor arising out of or related to the period prior to the
Effective Date. Assignee agrees to indemnity, defend and hold Assignor harmless
from and against any losses, costs, damages, claims, judgments and liabilities
(including reasonable legal fees and costs) arising out of any failure by
Assignee to satisfy its obligations under the Ground Lease arising after the
Effective Date.

 

4. Conveyance. Assignor grants and conveys to Assignee, its successors and
assigns, all of its fee simple right, title and interest in and to the Hotel
Improvements located on the Real Property. Contemporaneously with the execution
of this Assignment, Assignor shall confirm this conveyance by executing a Deed
of Improvements to Assignee, in the form attached hereto as Exhibit A, which
shall be recorded with the Clerk of the Circuit Court of the City of Richmond,
Virginia (the “Deed”). The terms of this Assignment shall survive and not be
merged into the Deed.

 

5. Further Assurances. Promptly upon request of the other party, Assignor and
Assignee shall each execute, acknowledge (as appropriate) and deliver to the
other such further assurances and take such further actions as may be reasonably
required or appropriate to perfect the assignment and assumption of the Ground
Lease and otherwise carry out the intent and purpose of this Assignment.

 

6. Purchase Agreement Governs. In the event of any conflict between the terms of
the Assignment and the terms of the Purchase Agreement, the terms of the
Purchase Agreement shall govern.

 

7. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective successors and assigns.

 

8. Governing Law. This Assignment shall be controlled, construed and enforced in
accordance with the laws of the Commonwealth of Virginia, without regard to its
conflict of laws principles.

 

9. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall constitute an original and all of which shall constitute one and
the same agreement.

[signatures on following pages]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first above written.

 

ASSIGNOR: PRVA II, L.P., a Delaware limited partnership By:     PVA Hotel
Management II, Inc., its   General Partner By:     Name:     Elizabeth A.
Procaccianti Title:   President  

STATE OF RHODE ISLAND          )

                                                            ) ss.

COUNTY OF PROVIDENCE         )

I, the undersigned Notary Public, in and for the state and county aforesaid,
hereby certify that on this [            ] day of                             ,
2007, Elizabeth A. Procaccianti, President of PVA Hotel Management II, Inc., the
general partner of PRVA II, L.P., whose name is signed to the foregoing
instrument, appeared before me and personally acknowledged the same as her act
and deed and the act and deed of the foregoing limited partnership in my
jurisdiction aforesaid.

GIVEN under my hand and seal this              day of                         ,
2007.

Notary Public:                                         
                             [SEAL]

Name:                                         
                                        

Notary Registration No.:                                                      

My commission expires:                                                      

[signatures continue on following page]



--------------------------------------------------------------------------------

ASSIGNEE: APPLE SEVEN HOSPITALITY OWNERSHIP, INC., a Virginia Corporation By:  
  Name:       Title:      

COMMONWEALTH OF VIRGINIA           )

                                                                         ) ss.

CITY OF RICHMOND                                 )

I, the undersigned Notary Public, in and for the state and county aforesaid,
hereby certify that on this              day of September, 2007,
                                        
                                                             , as
                             of Apple Seven Hospitality Ownership, Inc. whose
name is signed to the foregoing instrument, appeared before me and personally
acknowledged the same as his act and deed and the act and deed of the foregoing
corporation in my jurisdiction aforesaid.

GIVEN under my hand and seal this              day of                         ,
2007.

Notary Public:                                                           [SEAL]

Notary Registration No.:                                                      

My commission expires:                                                      



--------------------------------------------------------------------------------

Exhibit A to Assignment

and Assumption of Ground Lease



--------------------------------------------------------------------------------

EXHIBIT Y

Operating Budget through December 31, 2007



--------------------------------------------------------------------------------

EXHIBIT Z

List of Parking Agreements

 

1. Letter agreement with City dated 12/9/99 re Richmond Hotel Parking Security

 

2. Letter agreement with City dated 12/9/99 re parking for over-sized vehicles

 

3. Second Amended and Restated Parking Easement Agreement dated 1/3/00

-First Amendment dated 8/25/00

-Second Amendment dated 8/30/04

-Third Amendment dated 6/30/07 (not yet executed)

 

4. Subordination Agreement dated 1/21/00

 

5. Parking Garage Operating Agreement dated 1/3/00

-First Amendment dated 8/1/01

-Amended and Restated Parking Garage Operating Agreement dated 6/30/07 (not yet
executed)

 

6. Parking Fees Agreement dated 1/3/00

 

7. Access Agreement dated 12/1/00

 

8. Parking Fees [Phase-Out] Agreement dated 8/7/02

-Amended by letter dated 5/5/03

 

9. Parking Fees Termination Agreement dated 6/30/07 (not yet executed)

 

10. Services Agreement dated 10/16/01

 

11. Assignment and Assumption of Parking Agreements dated 7/12/02

 

12. Assignment and Assumption Agreement dated 7/15/02

 

13. Hotel Employee Parking Agreement dated 8/30/04

-Amended and Restated Hotel Employee Parking Agreement dated 6/30/07 (not yet
executed)

 

14. Parking Billing Agreement dated 7/1/07 (not yet executed)

 

15. Marriott Parking Fees Phase-out Cooperation Agreement dated 6/30/07 (not yet
executed)

 

16. Parking Settlement Agreement dated 6/30/07 (not yet executed)